UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-214 SENTINEL GROUP FUNDS, INC. National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802) 229-3113 Date of fiscal year end: November 30 Date of reporting period: December 1, 2008 to May 31, 2009 Table of Contents 4 Message to Shareholders 5 Understanding your Sentinel Funds Financial Statements 6 Sentinel Balanced Fund 9 Sentinel Capital Growth Fund 11 Sentinel Common Stock Fund 13 Sentinel Conservative Allocation Fund 17 Sentinel Georgia Municipal Bond Fund 18 Sentinel Government Money Market Fund 19 Sentinel Government Securities Fund 21 Sentinel Growth Leaders Fund 22 Sentinel International Equity Fund 24 Sentinel Mid Cap Growth Fund 26 Sentinel Mid Cap Value Fund 28 Sentinel Short Maturity Government Fund 32 Sentinel Small Company Fund 34 Sentinel Small/Mid Cap Fund 36 Sentinel Sustainable Core Opportunities Fund 38 Sentinel Sustainable Growth Opportunities Fund 40 Statement of Assets and Liabilities 44 Statement of Operations 48 Statement of Changes in Net Assets 56 Financial Highlights 71 Notes to Financial Statements 89 Actual and Hypothetical Expenses for Comparison Purposes 90 Expenses 92 Information and Services for Shareholders 95 Directors & Officers Message to Shareholders We have had a disquieting five months. We opened the year in a state of shock after the tumult of 2008. It seemed as if the bad news was mostly over, but the financial system again showed its ability to shock even the most jaded investor. Most banks reported awful year-end numbers and lined up at the Treasury for bailout money and special treatment. The market digested a flurry of bad news starting with poor economic numbers, numerous acronym-heavy programs (TARP, TALF, PPIP), acrimony over bonuses and rescue plans for the big three car companies. The market took fright and from January until early March fell over 28%. But just as dramatically, the market rallied as companies reported better than expected numbers for the first quarter and some major economic indicators, such as retail sales, inflation and housing showed better than expected results. It was not so much that things were good but that they were less worse than people thought. And from such news the market rallied promptly by over 37% to the end of this reporting period (May 31st). What can we learn from this? Benjamin Graham noted that in the short-term, markets are voting machines but in the long term, they are weighing machines. By this, he meant that markets overreact but that they generally get it right in the long term. The short term can be very painful as witnessed over the last 18 months. As to where we go from here, we should look at the economy, interest rates and the stock market. Economy : The U.S. economy has been in recession for 18 straight months. Forthcoming and upward revisions to the 2002 [sic] GNP data suggest that the economic correction was even greater than thought. The various stimulus programs have had minor effect. Some encouraging signals on the economy include better consumer data, mortgage activity and low producer price inflation. But we do not expect any quick recovery. Consumers are scarred. They are carefully rebuilding balance sheets and unemployment remains high and climbing. Interest Rates : Rates have risen this year. The benchmark 10-Year U.S. Treasury rate rose from 2.4% to 3.8% in June. The major reason is that debt issuance threatens to overwhelm the bond market. By some estimates, the Treasury will sell over $3.5 trillion of debt in 2009. The market cannot absorb such volume without significant risk premium. The upward rate move suggests resistance to the quite staggering level of debt the U.S. government wants to borrow. There is little inflationary pressure. Wages and consumer demand govern inflation. Neither is likely to add much to inflation in coming months. We expect rates to remain at current levels but that there will be some volatility as the Federal Reserve makes its intentions clearer. Stock Market : By some measures the market remains cheap even after the recent rally. The earnings yield of 7% is nearly twice the rate of 10-year Treasury Notes. Other favorable indicators include low levels of borrowing by non-financial companies, streamlined operating costs and a low, cyclically-adjusted price-to-earnings ratio. But the ultimate test is always earnings. The next few months will be important as company management provides crucial information on costs, order books, margins and volumes. We believe the news will be generally, but not uniformly, good. For this reason, we remain overweight in staples, materials and strong industrial companies but underweight in consumer discretionary. We are experienced investors at Sentinel. We have always believed that diversification works and aim to not expose our clients to undue risk. We also believe in quality. We buy companies we understand, with management that is committed to the long term. We know that volatility can be very unsettling but believe patience is rewarded. Thank you for your confidence in Sentinel. As always, we thank you for your business and I hope you will call us if you have any questions. 4 Understanding your Sentinel Funds Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned on This statement shows how each funds net assets changed over the last day of the reporting period. The schedule includes: the past two reporting periods. It details how much a fund grew  a list of each investment or shrank as a result of:  the number of shares/par amount of each stock, bond or  operations  a summary of the Statement of Operations for short-term note the most recent period  the market value of each investment  distributions  income and gains distributed to  the percentage of investments in each industry shareholders  the percent and dollar breakdown of each category  capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share 2 Statement of Assets and Liabilities transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the 5 Financial Highlights net assets divided by the total number of shares outstanding This statement itemizes current period activity and statistics and gives you the price of an individual share, or the net asset provides comparison data for the last five fiscal years (or less if value per share. the fund or class is not five years old). On a per-share basis, it Net Assets are also broken down by capital (money invested includes: by shareholders); net investment income not yet paid to  share price at the beginning of the period shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses  income and capital gains distributions paid to shareholders on investments (known as realized gains or losses); and finally  share price at the end of the period gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown It also includes some key statistics for the period: tells you the value of net assets that are performance-related,  total return  the overall percentage return of the fund, such as investment gains or losses, and the value of net assets assuming reinvestment of all distributions that are not related to performance, such as shareholder  expense ratio  operating expenses as a percentage of investments and redemptions. average net assets  net income ratio  net investment income as a percentage of average net assets 3 Statement of Operations  portfolio turnover  the percentage of the portfolio that was This statement breaks down how each funds net assets replaced during the period changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include:  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) Sentinel Balanced Fund (Unaudited) Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 62.9 % U.S. Government Obligations 34.8 % Foreign Stocks & ADR's 3.7 % Corporate Bonds 0.1 % Cash and Other -1.5 % Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 2.7% FNR 06-88 BV 6.50% 11/25/25 3.9% United Technologies Corp. 1.5% GNMA 701568 6.00% 01/15/39 3.8% Johnson & Johnson 1.4% U.S. Treasury Note 3.125% 05/15/19 3.4% Chevron Corp. 1.3% GNMA 673063 5.50% 09/15/38 3.0% Procter & Gamble Co. 1.3% U.S. Treasury Bond 3.50% 02/15/39 3.0% Int'l. Business Machines Corp. 1.1% FHR 2654 OG 5.00% 02/15/32 2.7% Freeport-McMoRan Copper & Gold 1.1% FHR 2454 BK 6.50% 05/15/32 2.2% Microsoft Corp. 1.1% FNMA 745875 6.50% 09/01/36 1.8% Canadian National Railway Co. 1.1% FNR 01-59 Z 7.00% 11/25/31 1.6% PepsiCo, Inc. 1.0% U.S. Treasury Note 3.25% 05/31/16 1.5% Total of Net Assets* 13.6% Total of Net Assets* 26.9% Average Effective Duration (for all Fixed Income Holdings) 4.8 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 34.8% FHLMC G18091 FNR 94-31 ZC U.S. Government Agency 6%, 12/01/20 27M $ 6.5%, 02/25/24 2,565M $2,766,542 Obligations 26.9% FHLMC G18106 FNR 06-88 BV Federal Home Loan Bank 3.5% 5.5%, 03/01/21 50M 52,447 6.5%, 11/25/25 7,232M 7,848,593 Agency Discount Notes: FHLMC G11943 FNR 02-73 TE 0.07%, 06/01/09 7,000M $ 5.5%, 04/01/21 52M 54,908 5.5%, 03/25/29 10M 9,771 Federal Home Loan Mortgage FNR 01-46 ZG Corporation 5.2% 20-Year: 6%, 09/25/31 2,097M 2,234,550 Collateralized Mortgage Obligations: FHLMC P00020 FNR 01-59 Z FHR 2654 OG 6.5%, 10/01/22 354M 7%, 11/25/31 2,917M 3,175,061 5%, 02/15/32 5,206M 5,481,656 30-Year: FHR 2454 BK FHLMC G08062 MBS ARM: 6.5%, 05/15/32 4,000M 4,323,491 5%, 06/01/35 68M 30-Year: Total Federal Home Loan FNMA 811311 Mortgage-Backed Securities: Mortgage Corporation 4.584%, 12/01/34 13M 13,035 15-Year: Federal National Mortgage FNMA 810896 FHLMC E01488 Association 11.3% 4.828%, 01/01/35 12M 12,243 5%, 10/01/18 57M 59,052 Collateralized Mortgage Obligations: FNMA 832258 FHLMC E01492 FNR 02-2 UC 4.813%, 08/01/35 67M 68,938 5.5%, 10/01/18 36M 37,649 6%, 02/25/17 50M 53,261 6The accompanying notes are an integral part of the financial statements. Sentinel Balanced Fund (Continued) Principal Principal Amount Value Amount Value Shares Value (M$1,000) (Note 2) (M$1,000) (Note 2) (Note 2) Mortgage-Backed Securities: U.S. Treasury Bond Consumer Staples 6.6% 15-Year: 3.5%, 02/15/39 7,000M $ Altria Group, Inc. 30,000 $512,700 FNMA 254907 CVS Caremark Corp. 34,600 1,031,080 5%, 10/01/18 52M $54,159 Total U.S. Government FNMA 255273 Obligations HJ Heinz Co. 45,000 1,646,100 4.5%, 06/01/19 85M 87,758 (Cost $68,721,802) Kellogg Co. 33,420 1,445,415 FNMA 255358 Corporate Bonds 0.1% Kimberly-Clark Corp. 32,160 1,668,782 5%, 09/01/19 22M 22,456 Basic Industry 0.0% Kraft Foods, Inc. 35,000 913,850 Enterprise Products Operating LP PepsiCo, Inc. 40,000 2,082,000 30-Year: 4.95%, 06/01/10 20M Philip Morris Int'l., Inc. 30,000 1,279,200 FNMA 500296 Consumer Discretionary 0.0% Procter & Gamble Co. 50,000 2,597,000 6%, 04/01/29 15M 15,374 McDonald's Corp. FNMA 545759 5%, 02/15/15 50M 6.5%, 07/01/32 1M 1,411 Energy 0.0% Energy 8.8% FNMA 687301 Apache Corp. 2,300 193,798 6%, 11/01/32 848 896 Atmos Energy Corp. Baker Hughes, Inc. 1,600 62,496 4.95%, 10/15/14 15M 14,551 FNMA 690305 XTO Energy, Inc. Chevron Corp. 40,000 2,666,800 5.5%, 03/01/33 20M 20,823 5.3%, 06/30/15 20M 19,637 EOG Resources, Inc. 22,500 1,646,775 FNMA 555800 ExxonMobil Corp. 78,000 5,409,300 5.5%, 10/01/33 1,806M 1,875,056 FNMA 748895 Financials 0.1% Marathon Oil Corp. 25,000 797,000 6%, 12/01/33 615M 646,529 Citigroup, Inc. Noble Energy, Inc. 17,500 1,040,900 FNMA 797721 1.0044%, 05/18/10 50M 48,138 Pride Int'l., Inc. * 40,000 968,800 5.5%, 10/01/35 74M 77,098 First Horizon Alt. Mtg. Schlumberger Ltd. 35,000 2,003,050 FNMA 745875 5.5%, 03/25/35 5M 5,002 6.5%, 09/01/36 3,480M 3,713,236 Transocean Ltd. * 13,731 1,091,340 Health Care 0.0% Weatherford Int'l. Ltd. * 88,000 1,821,600 Total Federal National Mortgage Medtronic, Inc. Association 4.75%, 09/15/15 50M Financials 6.4% Government National Mortgage Real Estate 0.0% ACE Ltd. 25,000 1,099,750 Corporation 6.9% Brandywine Operating American Express Co. 57,800 1,436,330 Mortgage-Backed Securities: Partnership LP Bank of America Corp. 60,000 676,200 15-Year: 5.4%, 11/01/14 5M GNMA 514482 Telecommunications 0.0% Bank of New York Mellon Corp. 45,000 1,250,100 7.5%, 09/15/14 60M Corning, Inc. Goldman Sachs Group, Inc. 8,803 1,272,650 30-Year: 6.2%, 03/15/16 15M JPMorgan Chase & Co. 43,670 1,611,423 GNMA 673063 Total Corporate Bonds Marsh & McLennan Cos., Inc. 30,000 567,600 5.5%, 09/15/38 5,846M 6,071,440 (Cost $229,122) MetLife, Inc. 25,000 787,500 GNMA 701568 Morgan Stanley 15,000 454,800 6%, 01/15/39 7,397M 7,735,805 Shares The Travelers Cos., Inc. 40,000 1,626,400 Total Government National Domestic Common Stocks 62.9% US Bancorp 55,800 1,071,360 Consumer Discretionary 4.5% Mortgage Corporation Wells Fargo & Co. 40,000 1,020,000 Total U.S. Government Agency Coach, Inc. 18,100 475,487 Obligations Comcast Corp. 115,000 1,495,000 Health Care 10.1% U.S. Treasury Obligations 7.9% Gap, Inc. 9,800 174,930 Aetna, Inc. 30,000 803,400 U.S. Treasury Note McDonald's Corp. 22,890 1,350,281 Amgen, Inc. * 35,150 1,755,391 3.25%, 05/31/16 3,000M 3,036,564 McGraw-Hill Cos., Inc. 50,000 1,504,500 Baxter Int'l., Inc. 17,330 887,123 U.S. Treasury Note Nike, Inc. 10,300 587,615 Becton Dickinson & Co. 6,000 406,080 3.125%, 05/15/19 7,000M 6,802,061 Polo Ralph Lauren Corp. 12,500 672,750 Bristol-Myers Squibb Co. 60,000 1,195,200 Time Warner Cable, Inc. 25,000 769,750 Celgene Corp. * 10,000 422,400 Time Warner, Inc. 88,200 2,065,644 Covidien Ltd. 20,000 714,400 Eli Lilly & Co. 30,000 1,037,100 Gen-Probe, Inc. * 20,000 852,600 7 Sentinel Balanced Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) Gilead Sciences, Inc. * 25,000 $ Texas Instruments, Inc. 60,000 $1,164,000 Johnson & Johnson 52,540 2,898,106 Medco Health Solutions, Inc. * 15,000 688,350 Materials 2.7% Medtronic, Inc. 50,000 1,717,500 EI Du Pont de Nemours & Co. 50,000 1,423,500 Merck & Co., Inc. 40,000 1,103,200 Freeport-McMoRan Copper & Gold, Inc. 40,000 2,177,200 Pfizer, Inc. 100,000 1,519,000 Praxair, Inc. 25,000 1,830,000 Schering-Plough Corp. 50,000 1,220,000 St. Jude Medical, Inc. * 25,000 975,500 Telecommunication Services 1.5% Zimmer Holdings, Inc. * 25,000 1,113,750 AT&T, Inc. 50,000 1,239,500 Rogers Communications, Inc. 22,800 680,580 Industrials 11.1% Verizon Communications, Inc. 40,000 1,170,400 Boeing Co. 25,000 1,121,250 Canadian National Railway Co. 49,600 2,155,616 Utilities 0.8% Deere & Co. 20,000 869,400 Entergy Corp. 20,000 General Dynamics Corp. 34,900 1,985,810 Total Domestic Common Stocks General Electric Co. 125,000 1,685,000 (Cost $115,311,292) Honeywell Int'l., Inc. 55,400 1,837,064 Foreign Stocks & ADR's 3.7% L-3 Communications Holdings, Inc. 8,500 624,835 Australia 0.5% BHP Billiton Ltd. ADR 20,000 Lockheed Martin Corp. 21,200 1,772,956 Finland 0.6% McDermott Int'l., Inc. * 50,000 1,098,500 Nokia Corp. ADR 75,000 Northrop Grumman Corp. 25,000 1,190,500 Germany 0.8% Rockwell Automation, Inc. 21,740 667,201 SAP AG ADR 37,300 Tyco Int'l. Ltd 26,525 732,355 Israel 0.6% Union Pacific Corp. 33,000 1,625,910 Teva Pharmaceutical Industries United Technologies Corp. 57,000 2,998,770 Ltd. ADR 25,000 Waste Management, Inc. 70,800 1,953,372 Mexico 0.8% America Movil SA de CV ADR 40,000 Information Technology 10.4% United Kingdom 0.4% Accenture Ltd. 30,000 897,900 Diageo PLC ADR 15,000 Activision Blizzard, Inc. * 84,000 1,014,720 Total Foreign Stocks & ADR's Adobe Systems, Inc. * 50,000 1,409,000 (Cost $7,365,061) Total Investments 101.5% Broadcom Corp. * 50,000 1,274,000 (Cost $191,627,277) Cisco Systems, Inc. * 75,000 1,387,500 Excess of Liabilities Over Dolby Laboratories, Inc. * 25,000 901,500 Other Assets (1.5)% EMC Corp. * 115,100 1,352,425 Net Assets 100.0% $ 201,048,819 Intel Corp. 60,000 943,200 Intersil Corp. 50,000 612,500 * Non-incomeproducing Int'l. Business Machines Corp. 21,437 2,278,324  Cost for federal income tax purposes is $191,627,277. Juniper Networks, Inc. * 30,000 741,900 At May31,2009unrealized appreciationfor federal KLA-Tencor Corp. 35,000 945,000 income tax purposes aggregated $12,384,962 of Mettler-Toledo Int'l., Inc. * 10,000 711,900 which $29,124,247 related to appreciated securities Microsoft Corp. 104,010 2,172,769 and $16,739,285 related to depreciated securities. Motorola, Inc. 100,000 606,000 NetApp, Inc. * 65,000 1,267,500 ADR - American Depository Receipt Seagate Technology 80,000 696,800 Teradata Corp. * 24,000 518,400 8 Sentinel Capital Growth Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Materials 17.1% Energy 10.4% Information Technology 14.8% Consumer Discretionary 8.5% Health Care 14.1% Financials 7.5% Consumer Staples 12.1% Telecommunication Services 2.2% Industrials 11.8% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Praxair, Inc. 6.0% Roche Holding AG 2.9% McDonald's Corp. 5.0% Walgreen Co. 2.8% Gilead Sciences, Inc. 3.9% Schlumberger Ltd. 2.6% SPDR Gold Trust 3.6% ExxonMobil Corp. 2.6% Int'l. Business Machines Corp. 3.3% Total of Net Assets 35.7% Emerson Electric Co. 3.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 89.6% Weatherford Int'l. Ltd. * 20,800 $ Jacobs Engineering Group, Consumer Discretionary 8.5% Inc. * 60,000 $2,574,000 Home Depot, Inc. 50,000 $ Financials 7.5% Union Pacific Corp. 30,000 1,478,100 McDonald's Corp. 90,500 5,338,595 BlackRock, Inc. 16,000 2,552,000 Tiffany & Co. 45,000 1,276,650 CME Group, Inc. 2,000 643,280 Information Technology 14.8% Yum! Brands, Inc. 35,000 1,212,050 JPMorgan Chase & Co. 40,000 1,476,000 ANSYS, Inc. * 25,000 746,500 Northern Trust Corp. 30,900 1,781,385 Apple, Inc. * 9,500 1,290,195 Consumer Staples 12.1% Wells Fargo & Co. 60,500 1,542,750 Autodesk, Inc. * 90,000 1,931,400 Bunge Ltd. 17,200 1,088,244 Automatic Data Processing, Inc. 45,763 1,739,452 Colgate-Palmolive Co. 36,000 2,374,200 Health Care 11.2% Cisco Systems, Inc. * 136,870 2,532,095 Corn Products Int'l., Inc. 43,400 1,146,194 Covidien Ltd. 15,000 535,800 Cognizant Technology JM Smucker Co. 31,000 1,248,060 Gilead Sciences, Inc. * 95,400 4,111,740 Solutions Corp. * 43,000 1,083,170 EMC Corp. * 30,400 357,200 PepsiCo, Inc. 24,554 1,278,035 Johnson & Johnson 20,000 1,103,200 Hewlett-Packard Co. 20,000 687,000 Procter & Gamble Co. 33,770 1,754,014 Medtronic, Inc. 68,428 2,350,502 Int'l. Business Machines Corp. 33,000 3,507,240 Walgreen Co. 100,000 2,979,000 St. Jude Medical, Inc. * 37,000 1,443,740 Microsoft Corp. 30,000 626,700 Wal-Mart Stores, Inc. 20,000 994,800 Stryker Corp. 60,000 2,306,400 Visa, Inc. 18,000 1,218,780 Energy 10.4% Industrials 11.8% Materials 11.1% Arch Coal, Inc. 13,000 240,890 Boeing Co. 13,000 583,050 Commercial Metals Co. 25,000 424,250 Devon Energy Corp. 15,000 948,600 Canadian Pacific Railway Ltd. 30,000 1,228,200 Freeport-McMoRan Copper & EOG Resources, Inc. 20,000 1,463,800 Donaldson Co., Inc. 35,000 1,179,150 Gold, Inc. * 40,700 2,215,301 ExxonMobil Corp. 40,000 2,774,000 Emerson Electric Co. 99,600 3,196,164 Monsanto Co. 12,000 985,800 Noble Corp. 20,000 687,400 General Electric Co. 40,000 539,200 Nucor Corp. 12,900 566,439 Peabody Energy Corp. 39,300 1,335,414 Goodrich Corp. 29,000 1,407,660 Potash Corp. of Saskatchewan, Schlumberger Ltd. 48,600 2,781,378 Illinois Tool Works, Inc. 10,000 322,900 Inc. 6,000 695,040 St. Mary Land & Exploration Co. 20,000 433,200 Praxair, Inc. 86,800 6,353,760 The accompanying notes are an integral part of the financial statements. 9 Sentinel Capital Growth Fund (Continued) Shares Value (Note 2) Yamana Gold, Inc. 50,000 $ Telecommunication Services 2.2% AT&T, Inc. 37,000 917,230 Verizon Communications, Inc. 50,000 1,463,000 Total Domestic Common Stocks (Cost $79,007,587) Exchange Traded Funds 3.6% Materials 3.6% SPDR Gold Trust * (Cost $2,900,530) 40,000 Foreign Stocks & ADR's 5.3% Australia 2.4% BHP Billiton Ltd. ADR 46,000 Switzerland 2.9% Roche Holding AG ADR 90,000 Total Foreign Stocks & ADR's (Cost $4,768,912) Total Investments 98.5% (Cost $86,677,029) Other Assets in Excess of Liabilities 1.5% Net Assets 100.0% $ 106,299,988 * Non-income producing  Cost for federal income tax purposes is $86,677,029. At May 31, 2009 unrealized appreciation for federal income tax purposes aggregated $18,068,268 of which $24,411,692 related to appreciated securities and $6,343,424 related to depreciated securities. ADR - American Depository Receipt SPDR - Standard & Poor's Depository Receipts 10 Sentinel Common Stock Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 17.5% Financials 10.0% Health Care 14.9% Consumer Discretionary 7.4% Energy 14.0% Materials 4.8% Industrials 13.5% Telecommunication Services 2.8% Consumer Staples 10.7% Utilities 1.2% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets ExxonMobil Corp. 3.9% Freeport-McMoRan Copper & Gold, Inc. 1.9% Procter & Gamble Co. 2.3% PepsiCo, Inc. 1.9% Schlumberger Ltd. 2.1% Weatherford Int'l. Ltd. 1.7% Int'l. Business Machines Corp. 2.1% Honeywell Int'l., Inc. 1.7% Johnson & Johnson 2.0% Total of Net Assets 21.5% United Technologies Corp. 1.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 91.9% Chevron Corp. 197,400 $13,160,658 Amgen, Inc. * 150,000 $7,491,000 Consumer Discretionary 7.4% EOG Resources, Inc. 120,000 8,782,800 Baxter Int'l., Inc. 125,000 6,398,750 Coach, Inc. 150,000 $3,940,500 ExxonMobil Corp. 500,000 34,675,000 Becton Dickinson & Co. 101,700 6,883,056 Comcast Corp. 800,000 10,400,000 Marathon Oil Corp. 200,000 6,376,000 Bristol-Myers Squibb Co. 350,000 6,972,000 Gap, Inc. 359,800 6,422,430 Noble Energy, Inc. 200,000 11,896,000 Celgene Corp. * 82,500 3,484,800 McDonald's Corp. 137,500 8,111,125 Pride Int'l., Inc. * 250,000 6,055,000 Covidien Ltd. 100,000 3,572,000 McGraw-Hill Cos., Inc. 300,000 9,027,000 Schlumberger Ltd. 325,000 18,599,750 Eli Lilly & Co. 70,400 2,433,728 Nike, Inc. 101,700 5,801,985 Transocean Ltd. * 83,247 6,616,472 Gen-Probe, Inc. * 140,000 5,968,200 Polo Ralph Lauren Corp. 80,000 4,305,600 Weatherford Int'l. Ltd. * 750,000 15,525,000 Gilead Sciences, Inc. * 200,000 8,620,000 Time Warner Cable, Inc. 150,000 4,618,500 Johnson & Johnson 325,000 17,927,000 Time Warner, Inc. 427,400 10,009,708 Financials 10.0% Medco Health Solutions, Inc. * 85,000 3,900,650 TJX Cos., Inc. 120,700 3,561,857 ACE Ltd. 139,300 6,127,807 Medtronic, Inc. 318,600 10,943,910 American Express Co. 240,000 5,964,000 Merck & Co., Inc. 175,000 4,826,500 Consumer Staples 9.8% Bank of America Corp. 300,000 3,381,000 Pfizer, Inc. 595,000 9,038,050 Altria Group, Inc. 225,000 3,845,250 Bank of New York Mellon Corp. 325,000 9,028,500 Schering-Plough Corp. 300,000 7,320,000 CVS Caremark Corp. 325,000 9,685,000 Goldman Sachs Group, Inc. 60,000 8,674,200 St. Jude Medical, Inc. * 175,000 6,828,500 HJ Heinz Co. 250,000 9,145,000 JPMorgan Chase & Co. 367,750 13,569,975 Zimmer Holdings, Inc. * 160,000 7,128,000 Kellogg Co. 150,000 6,487,500 Marsh & McLennan Cos., Inc. 250,000 4,730,000 Kimberly-Clark Corp. 110,000 5,707,900 MetLife, Inc. 175,000 5,512,500 Industrials 13.5% Kraft Foods, Inc. 200,000 5,222,000 Morgan Stanley 250,000 7,580,000 Boeing Co. 100,000 4,485,000 PepsiCo, Inc. 325,000 16,916,250 The Travelers Cos., Inc. 275,000 11,181,500 Canadian National Railway Co. 160,700 6,984,022 Philip Morris Int'l., Inc. 255,400 10,890,256 US Bancorp 443,800 8,520,960 Deere & Co. 140,000 6,085,800 Procter & Gamble Co. 391,475 20,333,211 Wells Fargo & Co. 225,000 5,737,500 General Dynamics Corp. 160,000 9,104,000 General Electric Co. 700,000 9,436,000 Energy 14.0% Health Care 14.1% Honeywell Int'l., Inc. 449,300 14,898,788 Apache Corp. 41,000 3,454,660 Aetna, Inc. 250,000 6,695,000 The accompanying notes are an integral part of the financial statements. 11 Sentinel Common Stock Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) L-3 Communications Holdings, Foreign Stocks & ADR's 4.9% Inc. 60,500 $4,447,355 Australia 0.5% Lockheed Martin Corp. 100,000 8,363,000 BHP Billiton Ltd. ADR 85,000 $ McDermott Int'l., Inc. * 280,300 6,158,191 Finland 0.8% Northrop Grumman Corp. 160,000 7,619,200 Nokia Corp. ADR 465,000 Rockwell Automation, Inc. 125,000 3,836,250 Germany 1.2% Tyco Int'l. Ltd. 155,850 4,303,018 SAP AG ADR 250,000 Union Pacific Corp. 175,000 8,622,250 Israel 0.8% United Technologies Corp. 325,000 17,098,250 Teva Pharmaceutical Industries Waste Management, Inc. 350,000 9,656,500 Ltd. ADR 149,400 Mexico 0.7% Information Technology 15.5% America Movil SA de CV ADR 162,100 Accenture Ltd. 300,000 8,979,000 United Kingdom 0.9% Activision Blizzard, Inc. * 600,000 7,248,000 Diageo PLC ADR 150,000 Adobe Systems, Inc. * 300,000 8,454,000 Total Foreign Stocks & ADR's (Cost $43,419,917) Broadcom Corp. * 175,000 4,459,000 Cisco Systems, Inc. * 500,000 9,250,000 Principal Amount Dolby Laboratories, Inc. * 150,000 5,409,000 (M$1,000) EMC Corp. * 750,000 8,812,500 Corporate Short-Term Notes 0.9% Intel Corp. 325,000 5,109,000 Abbott Labs Intersil Corp. 425,000 5,206,250 0.19%, 07/06/09 1,665M 1,664,692 Int'l. Business Machines Corp. 175,000 18,599,000 Chevron Funding Juniper Networks, Inc. * 250,000 6,182,500 0.08%, 06/02/09 5,000M 4,999,989 Coca Cola Co. KLA-Tencor Corp. 250,000 6,750,000 0.33%, 07/22/09 700M 699,673 Mettler-Toledo Int'l., Inc. * 55,000 3,915,450 Pepsico, Inc. Microsoft Corp. 600,000 12,534,000 0.19%, 07/06/09 400M 399,926 Motorola, Inc. 550,000 3,333,000 Total Corporate Short-Term Notes NetApp, Inc. * 500,000 9,750,000 (Cost $7,764,280) Total Investments 97.7% Seagate Technology 330,000 2,874,300 (Cost $740,511,046) Teradata Corp. * 166,000 3,585,600 Other Assets in Excess of Texas Instruments, Inc. 450,000 8,730,000 Liabilities 2.3% Net Assets 100.0% $ 896,931,226 Materials 4.3% EI Du Pont de Nemours & Co. 231,300 6,585,111 Freeport-McMoRan Copper & * Non-income producing Gold, Inc. 313,700 17,074,691  Cost for federal income tax purposes is $740,511,046. At May 31, 2009 unrealized appreciation for federal Praxair, Inc. 200,000 14,640,000 income tax purposes aggregated $135,366,318 of which $207,233,589 related to appreciated securities Telecommunication Services 2.1% and $71,867,271 related to depreciated securities. AT&T, Inc. 300,000 7,437,000 Rogers Communications, Inc. 192,500 5,746,125 ADR - American Depository Receipt Verizon Communications, Inc. 198,152 5,797,928 Utilities 1.2% Entergy Corp. 100,000 7,462,000 Exelon Corp. 63,000 3,024,630 Total Domestic Common Stocks (Cost $689,326,849) 12 Sentinel Conservative Allocation Fund (Unaudited) Portfolio Weightings Asset Category Percent of Net Assets Asset Category Percent of Net Assets U.S. Government Obligations 53.3 % Corporate Loans 1.9 % Domestic Common Stocks 30.7 % Limited Partnership Interests 0.1 % Corporate Bonds 10.4 % Cash and Other -1.7 % Foreign Stocks & ADR's 5.3 % Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 0.9% FHR 2654 OG 5.00% 02/15/32 5.7% SAP AG 0.7% FHR 2431 TE 6.50% 03/15/32 5.2% Samsung Electronics Co Ltd. 0.6% GNMA 699250 6.00% 09/15/38 4.1% Int'l. Business Machines Corp. 0.6% FGLMC C47348 7.00% 01/01/30 3.7% PepsiCo, Inc. 0.6% FHRR R003 VA 5.50% 08/15/16 3.4% Comcast Corp. 0.6% U.S. Treasury Note 3.125% 05/15/19 3.2% Noble Energy, Inc. 0.6% FHR 2395 ZG 6.00% 12/15/31 3.1% AT&T, Inc. 0.5% FNR 1999 32 6.00% 07/25/29 2.8% Northrop Grumman Corp. 0.5% U.S. Treasury Bond 3.50% 02/15/39 2.8% Nokia Corp. 0.5% U.S. Treasury Note 3.25% 05/31/16 2.8% Total of Net Assets* 6.1% Total of Net Assets* 36.8% Average Effective Duration (for all Fixed Income Holdings) 4.1 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 53.3% Mortgage-Backed Securities: Government National Mortgage U.S. Government Agency 30-Year: Corporation 8.6% Obligations 44.6% FGLMC C47348 Collateralized Mortgage Obligations: Federal Home Loan Bank 6.0% 7%, 01/01/30 3,083M $ GNR 01-56 PT Agency Discount Notes: Total Federal Home Loan 6%, 11/20/31 2,280M $ 0.07%, 06/01/09 2,500M $2,500,000 Mortgage Corporation Mortgage-Backed Securities: 0.08%, 06/03/09 3,000M 2,999,987 Federal National Mortgage 30-Year: Total Federal Home Loan Bank Association 7.7% GNMA 691235 Federal Home Loan Mortgage Collateralized Mortgage Obligations: 6%, 06/15/38 1,665M 1,741,188 Corporation 22.3% FNR 94-31 ZC GNMA 699250 Collateralized Mortgage Obligations: 6.5%, 02/25/24 2,022M 2,181,170 6%, 09/15/38 3,568M 3,732,082 FHRR R003 VA FNR 99-32 B 5.5%, 08/15/16 2,920M 3,100,777 6%, 07/25/29 2,455M 2,608,443 Total Government National FHR 2395 ZG Mortgage Corporation 6%, 12/15/31 2,693M 2,871,696 Mortgage-Backed Securities: Total U.S. Government Agency FHR 2654 OG 30-Year: Obligations 5%, 02/15/32 5,000M 5,264,748 FNMA 555800 U.S. Treasury Obligations 8.7% FHR 2431 TE 5.5%, 10/01/33 2,167M U.S. Treasury Note 6.5%, 03/15/32 4,459M 4,809,035 Total Federal National Mortgage 3.25%, 05/31/16 2,500M 2,530,470 FHR 2454 BK Association U.S. Treasury Note 6.5%, 05/15/32 1,000M 1,080,873 3.125%, 05/15/19 3,000M 2,915,169 The accompanying notes are an integral part of the financial statements. 13 Sentinel Conservative Allocation Fund (Continued) Principal Principal Amount Value Amount Value Shares Value (M$1,000) (Note 2) (M$1,000) (Note 2) (Note 2) U.S. Treasury Bond Services Non-Cyclical 1.1% General Mills, Inc. 2,811 $ 3.5%, 02/15/39 3,000M $2,586,099 Community Health Systems, Inc. HJ Heinz Co. 5,000 182,900 8.875%, 07/15/15 500M $496,875 Kimberly-Clark Corp. 4,544 235,788 Total U.S. Government Universal Hospital Services, Inc. Obligations 8.5%, 06/01/15 500M 482,500 Kraft Foods, Inc. 15,000 391,650 (Cost $47,829,755) PepsiCo, Inc. 10,000 520,500 Corporate Bonds 10.4% Telecommunications 0.5% Philip Morris Int'l., Inc. 7,500 319,800 Basic Industry 0.0% Corning, Inc. Procter & Gamble Co. 7,000 363,580 Noranda Aluminum Acquisition 6.625%, 05/15/19 500M Wal-Mart Stores, Inc. 3,928 195,379 Corp. 5.4125%, 05/15/15 (b) 18M Utilities 1.9% Capital Goods 1.0% NRG Energy, Inc. Energy 4.3% Esco Corp. 7.375%, 02/01/16 1,000M 943,750 Chevron Corp. 5,000 333,350 Tenaska Alabama Partners LP 8.625%, 12/15/13 (c) 500M 422,500 ConocoPhillips 7,088 324,914 7%, 06/30/21 (c) 88M 71,382 L-3 Communications Corp. ExxonMobil Corp. 12,000 832,200 White Pine Hydro Portf. LLC 6.375%, 10/15/15 500M 457,500 7.26%, 07/20/15 (c)(d) 800M 696,153 Hess Corp. 3,000 199,770 Marathon Oil Corp. 10,000 318,800 Consumer Cyclical 0.3% Total Corporate Bonds Noble Energy, Inc. 8,500 505,580 Warnaco, Inc. (Cost $10,890,341) Occidental Petroleum Corp. 3,162 212,202 8.875%, 06/15/13 250M Corporate Loans 1.9% Patterson-UTI Energy, Inc. 10,000 143,400 Energy 2.1% Technology 1.2% Pride Int'l., Inc. * 7,500 181,650 Complete Production Services, Inc. First Data Corp. 8%, 12/15/16 500M 407,500 3.06%, 09/24/14 (g) 1,393M 1,037,780 Schlumberger Ltd. 5,000 286,150 El Paso Corp. First Data Corp. Transocean Ltd. * 4,000 317,920 8.05%, 10/15/30 250M 204,210 3.18%, 12/24/14 (g) 85M 62,958 Weatherford Int'l. Ltd. * 15,000 310,500 PHI, Inc. 7.125%, 04/15/13 500M 410,000 Regency Energy Partners LP Utilities 0.7% Financials 3.3% 8.375%, 12/15/13 487M 465,085 Texas Competitive Electric Co. LLC ACE Ltd. 5,000 219,950 Sonat, Inc. 3.88%, 08/24/14 (h) 975M 670,312 Bank of America Corp. 12,670 142,791 7%, 02/01/18 510M 470,115 3.93%, 08/24/14 (h) 10M Bank of New York Mellon Corp. 7,500 208,350 Franklin Resources, Inc. 1,800 120,330 Total Corporate Loans Financial 3.3% (Cost $2,415,332) Goldman Sachs Group, Inc. 2,500 361,425 Chubb Corp. JPMorgan Chase & Co. 12,000 442,800 6.375%, 04/15/17 500M 389,465 Goldman Sachs Group, Inc. Shares Marsh & McLennan Cos., Inc. 7,000 132,440 6.75%, 10/01/37 500M 420,346 Domestic Common Stocks 30.7% MetLife, Inc. 10,000 315,000 JPMorgan Chase & Co Consumer Discretionary 1.8% Moody's Corp. 4,700 128,733 6.4%, 05/15/38 500M 506,262 Coach, Inc. 5,400 141,858 PNC Financial Services Prudential Financial, Inc. Group, Inc. 5,006 228,023 6.625%, 12/01/37 500M 431,422 Comcast Corp. 40,000 520,000 The Travelers Cos., Inc. 7,409 301,250 Rabobank Nederland NV Gap, Inc. 4,900 87,465 US Bancorp 12,500 240,000 11%, 12/29/49 (c) 500M 542,500 McDonald's Corp. 4,000 235,960 Wells Fargo & Co. 8,032 204,816 Travelers Cos, Inc. Polo Ralph Lauren Corp. 3,500 188,370 6.25%, 03/15/67 500M 355,189 Target Corp. 3,459 135,938 Wells Fargo & Co Time Warner Cable, Inc. 2,928 90,153 Health Care 5.0% 5.375%, 02/07/35 500M 416,676 Time Warner, Inc. 11,666 273,218 Abbott Laboratories 5,000 225,300 Aetna, Inc. 7,500 200,850 Services Cyclical 0.2% Amgen, Inc. * 5,000 249,700 Nexus Ltd. Consumer Staples 3.7% Baxter Int'l., Inc. 6,000 307,140 10.5%, 03/07/12 (c)(d) 500M 100,000 Altria Group, Inc. 12,500 213,625 Becton Dickinson & Co. 5,000 338,400 PetroProd Ltd. Coca-Cola Co. 4,455 219,008 7.1494%, Colgate-Palmolive Co. 2,500 164,875 Bristol-Myers Squibb Co. 14,000 278,880 01/12/12 (c)(d)(e)(f) 500M 65,000 CVS Caremark Corp. 15,000 447,000 Cigna Corp. 7,500 166,275 Covidien Ltd. 5,000 178,600 14 Sentinel Conservative Allocation Fund (Continued) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Eli Lilly & Co. 5,200 $179,764 Seagate Technology 8,500 $74,035 South Korea 0.6% Gen-Probe, Inc. * 7,500 319,725 Texas Instruments, Inc. 15,000 291,000 Samsung Electronics Co Ltd. (i) 1,200 $ Gilead Sciences, Inc. * 5,000 215,500 Switzerland 0.4% Johnson & Johnson 5,000 275,800 Materials 1.3% Nestle SA (i) 5,000 182,064 Medtronic, Inc. 10,000 343,500 EI Du Pont de Nemours & Co. 7,000 199,290 Novartis AG ADR 3,500 140,070 Merck & Co., Inc. 10,000 275,800 Freeport-McMoRan Copper & Pfizer, Inc. 20,000 303,800 Gold, Inc. 5,000 272,150 United Kingdom 0.5% Packaging Corp. of America 12,500 201,500 Schering-Plough Corp. 15,000 366,000 Praxair, Inc. 5,000 366,000 Diageo PLC (i) 7,500 102,718 St. Jude Medical, Inc. * 4,500 175,590 Weyerhaeuser Co. 4,308 144,663 Diageo PLC ADR 4,000 218,240 Zimmer Holdings, Inc. * 4,000 178,200 GlaxoSmithKline PLC ADR 5,200 175,292 Telecommunication Services 1.5% Total Foreign Stocks & ADR's Industrials 4.8% AT&T, Inc. 20,000 495,800 (Cost $4,988,952) Boeing Co. 7,000 313,950 Rogers Communications, Inc. 15,000 447,750 Limited Partnership Interests 0.1% Canadian National Railway Co. 7,000 304,220 Verizon Communications, Inc. 14,000 409,640 Energy 0.1% Deere & Co. 6,500 282,555 Williams Partners LP * (j) General Dynamics Corp. 5,000 284,500 Utilities 0.6% (Cost $119,062) 4,000 General Electric Co. 15,000 202,200 Total Investments 101.7% Honeywell Int'l., Inc. 10,000 331,600 DPL, Inc. 5,500 119,680 (Cost $97,011,564) L-3 Communications Holdings, Entergy Corp. 2,500 186,550 Excess of Liabilities Over Inc. 3,500 257,285 FPL Group, Inc. 3,411 192,824 Other Assets (1.7)% Lockheed Martin Corp. 4,000 334,520 Mirant Corp. * 5,464 85,293 Net Assets 100.0% $ 91,874,611 McDermott Int'l., Inc. * 10,000 219,700 Total Domestic Common Stocks Northrop Grumman Corp. 10,000 476,200 (Cost $30,768,122) * Non-income producing Rockwell Automation, Inc. 5,000 153,450 Foreign Stocks & ADR's 5.3%  At Cost May for 31, federal 2009 income unrealized tax purposes depreciation is $97,011,564. for federal Tyco Int'l.Ltd. 7,500 207,075 Australia 0.3% income tax purposes aggregated $3,607,452 of which Union Pacific Corp. 4,000 197,080 BHP Billiton Ltd. ADR 5,000 $3,448,668 related to appreciated securities and United Technologies Corp. 7,500 394,575 $7,056,120 related to depreciated securities. China 0.4% Waste Management, Inc. 15,000 413,850 China Life Insurance Co Ltd. (i) 110,000 (b) Noranda Aluminium Acquisition Corp. has a Energy 0.7% variable interest rate that floats Semi-annually on Information Technology 4.4% BP PLC ADR 3,991 197,555 15th of May and November. The interest rate is Accenture Ltd. 10,000 299,300 based on the 6-month Libor rate plus 4.00%. Total SA ADR 7,000 403,550 Activision Blizzard, Inc. * 17,500 211,400 (c) Security exempt from registration under Rule Adobe Systems, Inc. * 5,000 140,900 Finland 0.5% 144A of the Securities Act of 1933, as amended. Altera Corp. 4,994 84,998 Nokia Corp. ADR 30,000 These securities may be resold in transactions exempt from registration, normally to qualified ANSYS, Inc. * 10,000 298,600 Germany 0.9% institutional buyers. At May 31, 2009, the market EMC Corp. * 22,500 264,375 Fresenius SE (i) 5,000 243,106 value of rule 144A securities amounted to Fiserv, Inc. * 4,600 194,856 SAP AG ADR 13,800 598,230 $1,897,535 or 2.07% of net assets. Harris Corp. 5,000 155,400 (d) Illiquid securities. These bonds represent private placement investments that the Fund has made. At Harris Stratex Networks, Inc. * 1,242 5,924 Hong Kong 0.2% May 31, 2009, the market value of the private Intel Corp. 4,600 72,312 Li & Fung Ltd. (i) 70,000 placement securities amounted to $932,535 or 1.02% Intersil Corp. 14,500 177,625 Israel 0.2% of net assets. Int'l. Business Machines Corp. 5,000 531,400 Teva Pharmaceutical Industries (e) PetroProd, Inc. has a variable interest rate that floats quarterly on the 12th day of April, July, Juniper Networks, Inc. * 10,000 247,300 Ltd. ADR 4,000 October and January. The interest rate is based Mettler-Toledo Int'l., Inc. * 2,500 177,975 Mexico 0.3% on the 3-month Libor rate plus 6.00%. Microchip Technology, Inc. 8,500 183,345 America Movil SA de CV ADR 7,500 (f) In Default Microsoft Corp. 11,500 240,235 Singapore 0.3% Motorola, Inc. 30,000 181,800 Singapore Technologies Engineering Ltd. (i) 150,000 NetApp, Inc. * 10,000 195,000 15 Sentinel Conservative Allocation Fund (Continued) (g) The First Data Corp. is a variable rate security for which the borrower may set the rate at a method tied to the London interbank offered rate (Libor). It carries a call option and a first priority lien on the assets of the borrower and subsidiary guarantors. The rate included here is the rate as of May 31, 2009. (h) The Texas Competitive Electric Holdings Co. LLC is a variable rate security for which the borrower may set the rate at a method tied to the London interbank offered rate (Libor). It carries a call option and a first priority lien on the assets of the borrower and subsidiary guarantors. The rate included here is the rate as of May 31, 2009. (i) Fair Valued (j) Return of Capital paid during the fiscal period ADR - American Depository Receipt Sentinel Georgia Municipal Bond Fund (Unaudited) Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets State of Georgia 6.25% 08/01/13 7.8% De Kalb County, GA 5.00% 12/01/15 3.8% Georgia State Road & Tollway Auth. 5.00% 06/01/18 7.3% Chatham County School District 5.25% 08/01/14 3.8% Clayton County Water & Sewer Auth. 5.25% 05/01/15 5.5% State of Georgia 5.00% 12/01/19 3.8% State of Georgia 5.25% 10/01/15 4.8% Henry County Water & Sewerage Auth. 5.125% 02/01/19 3.7% Columbia County, Ga 5.00% 04/01/17 4.8% Total of Net Assets 49.2% County of Forsyth, GA 5.00% 03/01/22 3.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) Municipal Bonds 97.6% Jackson County School District, GA  Cost for federal income tax purposes is $28,584,308. Georgia 97.6% 5%, 03/01/21 500M $531,470 At May 31, 2009 unrealized appreciation for federal Berrien County School District Jackson County Water & Sewer income tax purposes aggregated $1,277,113 of which 5%, 04/01/18 605M $ Auth. $1,332,218 related to appreciated securities and Bulloch County Development Auth. 5.25%, 09/01/20 500M 517,580 $55,105 related to depreciated securities. 5%, 08/01/16 500M 531,635 Newton County School District, GA Chatham County School District 5%, 02/01/15 700M 770,077 5.25%, 08/01/14 1,000M 1,154,340 Paulding County School District, GA Clayton County Water & Sewer Auth. 5%, 02/01/21 1,000M 1,096,310 5.25%, 05/01/15 1,500M 1,681,770 Paulding County, GA 5%, 02/01/21 1,000M 1,104,940 Cobb County & Marietta Water Auth. Private Colleges & Universities Auth. 5.125%, 11/01/19 1,000M 1,086,450 4.75%, 10/01/11 300M 292,257 Cobb County Hospital Auth. 5%, 09/01/13 500M 565,305 5.25%, 04/01/15 700M 767,046 State of Georgia Cobb County, GA 2%, 04/01/26 1,000M 719,660 5%, 01/01/13 500M 559,250 5%, 12/01/19 1,000M 1,143,350 Cobb-Marietta Coliseum & 5.25%, 10/01/15 1,250M 1,470,788 Exhibit Hall 6.25%, 08/01/13 2,000M 2,364,020 5%, 01/01/15 1,000M 1,108,400 Total Municipal Bonds Columbia County, Ga (Cost $28,384,308) 5%, 04/01/17 1,250M 1,446,813 County of Forsyth, GA Shares 5%, 03/01/22 1,045M 1,183,577 Institutional Funds 0.7% County of Gilmer, GA Blackrock Provident Institutional 5%, 04/01/20 1,000M 1,071,450 Funds Municipal Money De Kalb County, GA Market Fund 5%, 12/01/15 1,000M 1,165,300 (Cost $200,000) 200,000 Forsyth County School District Total Investments 98.3% 5%, 02/01/24 1,000M 1,064,750 (Cost $28,584,308) Fulton Dekalb Hospital Auth. Other Assets in Excess of 5%, 01/01/13 1,000M 1,093,290 Liabilities 1.7% Georgia State Road & Tollway Auth. 2,000M 2,223,830 Net Assets 100.0% $ 30,377,444 5%, 06/01/18 Henry County Water & Sewerage Auth. 5.125%, 02/01/19 1,045M 1,132,163 Jackson County School District, GA 5%, 03/01/16 1,000M The accompanying notes are an integral part of the financial statements. 17 Sentinel Government Money Market Fund (Unaudited) Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 100.4% Federal Home Loan Bank Fannie Mae Federal Home Loan Bank 59.2% 0.28%, 07/17/09 1,237M $ 0.35%, 09/14/09 5,000M $ Agency Discount Notes: Federal Home Loan Bank Total Federal National Mortgage Federal Home Loan Bank 0.23%, 08/03/09 2,500M 2,498,994 Association 0.14%, 06/03/09 4,000M $3,999,969 Total Federal Home Loan Bank Total Investments 100.4% Federal Home Loan Bank Federal Home Loan Mortgage (Cost $94,715,372) 0.15%, 06/04/09 3,000M 2,999,963 Corporation 21.1% Excess of Liabilities Over Federal Home Loan Bank Agency Discount Notes: Other Assets (0.4)% 0.21%, 06/05/09 3,200M 3,199,925 FreddieMac Federal HomeLoan Bank 0.12%, 06/01/09 1,417M 1,417,000 Net Assets 100.0% $ 94,303,313 0.24%, 06/05/09 655M 654,982 Freddie Mac Federal Home Loan Bank 0.24%, 06/15/09 2,000M 1,999,813  Also cost for federal income tax purposes. 0.15%, 06/08/09 4,650M 4,649,864 Freddie Mac Federal Home Loan Bank 0.265%, 06/15/09 710M 709,927 0.14%, 06/09/09 1,300M 1,299,960 Freddie Mac Federal Home Loan Bank 0.3%, 06/22/09 597M 596,896 0.14%, 06/10/09 900M 899,968 Freddie Mac Federal Home Loan Bank 0.185%, 06/23/09 5,000M 4,999,435 0.16%, 06/10/09 1,360M 1,359,946 Freddie Mac Federal Home Loan Bank 0.23%, 06/24/09 2,000M 1,999,706 0.14%, 06/11/09 2,400M 2,399,907 Freddie Mac Federal Home Loan Bank 0.17%, 06/30/09 695M 694,905 0.28%, 06/11/09 450M 449,965 Freddie Mac Federal Home Loan Bank 0.13%, 07/06/09 1,500M 1,499,810 0.15%, 06/16/09 4,000M 3,999,750 Freddie Mac Federal Home Loan Bank 0.14%, 07/23/09 2,000M 1,999,596 0.17%, 06/17/09 200M 199,985 Freddie Mac Federal Home Loan Bank 0.28%, 07/27/09 1,000M 999,564 0.14%, 06/18/09 2,000M 1,999,868 Freddie Mac Federal Home Loan Bank 0.23%, 08/24/09 3,000M 2,998,390 0.13%, 06/22/09 2,000M 1,999,848 Total Federal Home Loan Federal Home Loan Bank Mortgage Corporation 0.13%, 06/25/09 1,400M 1,399,879 Federal National Mortgage Federal Home Loan Bank Association 20.1% 0.28%, 06/25/09 250M 249,953 Agency Discount Notes: Federal Home Loan Bank Fannie Mae 0.24%, 06/29/09 3,200M 3,199,403 0.16%, 06/02/09 1,100M 1,099,995 Federal Home Loan Bank Fannie Mae 0.14%, 06/30/09 2,000M 1,999,774 0.11%, 06/12/09 3,290M 3,289,889 Federal Home Loan Bank Fannie Mae 0.25%, 07/01/09 3,000M 2,999,375 0.15%, 06/12/09 1,800M 1,799,917 Federal Home Loan Bank Fannie Mae 0.14%, 07/02/09 2,000M 1,999,759 0.13%, 06/17/09 2,500M 2,499,856 Federal Home Loan Bank Fannie Mae 0.17%, 07/08/09 2,825M 2,824,506 0.16%, 06/18/09 2,600M 2,599,804 Federal Home Loan Bank Fannie Mae 0.19%, 07/09/09 2,500M 2,499,499 0.28%, 06/23/09 535M 534,908 Federal Home Loan Bank Fannie Mae 0.18%, 07/10/09 3,000M 2,999,415 0.14%, 07/21/09 2,100M 2,099,592 Federal Home Loan Bank 0.22%, 07/14/09 1,200M 1,199,685 Federal Home Loan Bank 0.28%, 07/15/09 661M 660,774 18 The accompanying notes are an integral part of the financial statements. Sentinel Government Securities Fund (Unaudited) Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 9.3% 4 yrs. to 5.99 yrs. 4.1% 1 yr. to 2.99 yrs. 50.2% 6 yrs. to 7.99 yrs. 9.4% 3 yrs. to 3.99 yrs. 10.9% 8 yrs. and over 16.1% Average Effective Duration (for all Fixed Income Holdings) 4.7 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets U.S. Treasury Note 3.25% 05/31/16 9.4% FHR 2427 GE 6.00% 03/15/32 3.0% U.S. Treasury Bond 3.50% 02/15/39 9.0% FHR 2647 PC 5.00% 11/15/31 2.9% U.S. Treasury Note 3.125% 05/15/19 6.9% FHLMC J06500 5.50% 11/01/22 2.8% FNMA 745875 6.50% 09/01/36 4.0% FHLMC J02780 5.00% 02/01/18 2.8% FNR 01-74 QE 6.00% 12/25/31 3.1% Total of Net Assets 46.9% FHR 2731 PG 5.00% 04/15/32 3.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 105.2% FHR 2173 Z FHLMC J06500 U.S. Government Agency 6.5%, 07/15/29 10,614M $11,427,336 5.5%, 11/01/22 19,094M $19,927,819 Obligations 79.9% FHR 2274 ZM Federal Home Loan Bank 7.7% 6.5%, 01/15/31 8,426M 9,127,180 20-Year: Agency Discount Notes: FHR 2303 ZK FHLMC J09641 0.07%, 06/01/09 54,000M $ 6%, 04/15/31 10,020M 10,691,119 5%, 04/01/24 17,708M Federal Home Loan Mortgage FHR 2351 PZ Corporation 43.7% 6.5%, 08/15/31 6,464M 6,968,378 30-Year: Collateralized Mortgage Obligations: FHR 01-42 OE FHLMC 252153 FHRR R003 VA 6.5%, 09/25/31 11,451M 12,339,076 11%, 11/01/09 91 94 5.5%, 08/15/16 7,664M 8,139,540 FHR 2647 PC FHLMC 170141 FHRR 3351 VB 5%, 11/15/31 19,477M 20,545,676 11%, 09/01/15 615 701 5.5%, 10/15/27 10,000M 10,610,364 FHR 2427 GE FHLMC 170147 FHR 2052 PE 6%, 03/15/32 19,285M 20,755,381 11%, 11/01/15 1M 1,497 6.5%, 04/15/28 13,438M 14,470,282 FHR 2731 PG FHLMC 360017 FHR 2105 PE 5%, 04/15/32 19,720M 20,789,995 11%, 11/01/17 740 853 6%, 12/15/28 12,848M 13,713,020 FHR 2448 ZQ FHLMC A64971 FHR 2103 PS 6%, 05/15/32 14,777M 15,752,833 5.5%, 08/01/37 85M 87,878 6.5%, 12/15/28 4,990M 5,309,707 FHR 2454 BK FHR 2121 PH 6.5%, 05/15/32 11,000M 11,889,601 Total Federal Home Loan 6.5%, 02/15/29 11,405M 12,343,457 FHR 2731 CH Mortgage Corporation FHR 2136 PG 5.5%, 06/15/32 11,000M 11,635,729 Federal National Mortgage 6%, 03/15/29 8,906M 9,505,339 Association 25.3% FHR 2132 QE Mortgage-Backed Securities: Collateralized Mortgage Obligations: 6.5%, 03/15/29 9,327M 10,105,706 15-Year: FNGT 02-T3 B FHR 2164 QH FHLMC J02780 5.763%, 12/25/11 200M 214,817 6%, 06/15/29 11,638M 12,421,570 5%, 02/01/18 18,479M 19,277,867 The accompanying notes are an integral part of the financial statements. 19 Sentinel Government Securities Fund (Continued) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) FNR 93-87 Z FNMA 745292 U.S. Treasury Bond 6.5%, 06/25/23 2,138M $ 5.5%, 05/01/35 10,335M $10,733,113 3.5%, 02/15/39 73,250M $63,143,917 FNR 06-88 BV FNMA 829230 6.5%, 11/25/25 10,000M 10,852,611 5.5%, 08/01/35 10,434M 10,819,669 Total U.S. Government FNR 98-11 Z FNMA 849999 Obligations 6%, 03/18/28 6,127M 6,546,886 5%, 01/01/36 15,289M 15,702,079 (Cost $727,536,888) FNR 01-24 PD FNMA 745875 Corporate Short-Term Notes 2.0% 7%, 06/25/31 2,954M 3,212,510 6.5%, 09/01/36 26,295M 28,056,571 Nestle Capital Corp. FNR 01-46 ZG FNMA 881279 0.12%, 06/01/09 6%, 09/25/31 2,097M 2,234,550 5%, 11/01/36 2,816M 2,888,232 (Cost $14,000,000) 14,000M FNR 01-74 QE FNMA 745932 Total Investments 107.2% 6%, 12/25/31 20,677M 22,047,317 6.5%, 11/01/36 10,923M 11,654,814 (Cost $741,536,888) FNR 01-81 QG Excess of Liabilities Over 6.5%, 01/25/32 4,469M 4,815,820 Total Federal National Mortgage Other Assets (7.2)% FNR 03-32 BZ Association Net Assets 100.0% $ 700,562,689 6%, 11/25/32 2,475M 2,631,228 Government National Mortgage Corporation 3.2% Mortgage-Backed Securities: Collateralized Mortgage Obligations:  Cost for federal income tax purposes is $741,536,888. 10-Year: GNR 01-56 PT At May 31, 2009 unrealized appreciation for federal 6%, 11/20/31 6,930M 7,394,918 income tax purposes aggregated $9,658,416 of which FNMA 556247 $11,450,401 related to appreciated securities and 7%, 10/01/10 23M GNR 02-65 ZB $1,791,985 related to depreciated securities. 15-Year: 6%, 09/20/32 2,448M 2,611,709 FNMA 346879 7%, 05/01/11 17M 17,475 Mortgage-Backed Securities: FNMA 970926 15-Year: 5%, 12/01/23 13,885M 14,380,344 GNMA II 3197 7%, 02/20/17 27M 20-Year: 20-Year: FNMA 252206 GNMA 623177 6%, 01/01/19 34M 35,927 6.5%, 08/15/23 290M FNMA 573745 25-Year: 6.5%, 08/01/20 95M 102,633 GNMA 608728 FNMA 758564 6.5%, 11/15/25 387M 6%, 09/01/24 781M 824,272 30-Year: FNMA MA0023 GNMA 506805 5%, 04/01/29 5,515M 5,675,535 6.5%, 06/15/29 268M 287,119 GNMA 606242 25-Year: 6%, 04/15/34 1,066M 1,121,061 FNMA 251808 GNMA 701568 10%, 04/01/18 18M 6%, 01/15/39 9,862M 10,314,407 30-Year: FNMA 002109 Total Government National 9.25%, 10/01/09 809 827 Mortgage Corporation FNMA 426830 Total U.S. Government Agency 8%, 11/01/24 26M 29,073 Obligations FNMA 682078 U.S. Treasury Obligations 25.3% 5.5%, 11/01/32 3,665M 3,811,123 U.S. Treasury Note FNMA 985581 3.25%, 05/31/16 65,000M 65,792,220 4.5%, 10/01/33 12,314M 12,495,288 U.S. Treasury Note FNMA 738887 3.125%, 05/15/19 50,000M 48,586,150 5.5%, 10/01/33 564M 585,820 FNMA 747726 5%, 11/01/33 3,552M 3,651,149 FNMA 748895 6%, 12/01/33 615M 646,456 20 Sentinel Growth Leaders Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Consumer Staples 15.9% Health Care 8.1% Materials 15.5% Industrials 7.4% Information Technology 11.8% Energy 6.4% Financials 11.7% Telecommunication Services 2.8% Consumer Discretionary 10.2% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets BlackRock, Inc. 4.3% McDonald's Corp. 3.6% JPMorgan Chase & Co. 3.9% Colgate-Palmolive Co. 3.5% Praxair, Inc. 3.8% Int'l. Business Machines Corp. 3.5% Yum! Brands, Inc. 3.7% Northern Trust Corp. 3.5% Schlumberger Ltd. 3.6% Total of Net Assets 37.0% Roche Holding AG 3.6% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 79.6% Industrials 7.4% Exchange Traded Funds 3.5% Consumer Discretionary 10.2% Donaldson Co., Inc. 26,200 $ Materials 3.5% Home Depot, Inc. 42,000 $ Emerson Electric Co. 30,000 962,700 SPDR Gold Trust * McDonald's Corp. 20,000 1,179,800 General Electric Co. 20,000 269,600 (Cost $899,714) 12,000 $ Yum! Brands, Inc. 35,000 1,212,050 Jacobs Engineering Group, Foreign Stocks & ADR's 6.7% Inc. * 8,000 343,200 Australia 3.1% Consumer Staples 15.9% BHP Billiton Ltd. ADR 18,000 Bunge Ltd. 16,600 1,050,282 Information Technology 11.8% Switzerland 3.6% Colgate-Palmolive Co. 17,800 1,173,910 ANSYS, Inc. * 20,000 597,200 Roche Holding AG ADR 35,000 JM Smucker Co. 25,000 1,006,500 Autodesk, Inc. * 18,000 386,280 Total Foreign Stocks & ADR's PepsiCo, Inc. 18,000 936,900 Cisco Systems, Inc. * 36,000 666,000 (Cost $2,067,569) Wal-Mart Stores, Inc. 22,000 1,094,280 Int'l. Business Machines Corp. 11,000 1,169,080 Principal Amount Visa, Inc. 16,000 1,083,360 (M$1,000) Energy 6.4% Corporate Short-Term Notes 2.4% Peabody Energy Corp. 27,200 924,256 Materials 8.9% Chevron Funding Schlumberger Ltd. 21,000 1,201,830 Monsanto Co. 11,000 903,650 0.14%, 06/03/09 Potash Corp. of Saskatchewan, (Cost $799,994) 800M Financials 11.7% Inc. 7,000 810,880 U.S. Government Obligations 5.1% Praxair, Inc. 17,000 1,244,400 U.S. Treasury Obligations 5.1% BlackRock, Inc. 9,000 1,435,500 U.S. Treasury Bill JPMorgan Chase & Co. 35,000 1,291,500 0.0932%, 06/04/09 Northern Trust Corp. 20,200 1,164,530 Telecommunication Services2.8% (Cost $1,699,987) 1,700M AT&T, Inc. 37,000 Total Investments 97.3% Total Domestic Common Stocks (Cost $31,803,470) Health Care 4.5% (Cost $26,336,206) Other Assets in Excess of Gilead Sciences, Inc. * 23,000 991,300 Liabilities 2.7% Medtronic, Inc. 15,000 515,250 Net Assets 100.0% $ 33,162,028 * Non-income producing ADR - American Depository Receipt  Cost for federal income tax purposes is $31,803,470. SPDR - Standard & Poor's Depository Receipts At May 31, 2009 unrealized appreciation for federal income tax purposes aggregated $448,967 of which $2,776,938 related to appreciated securities and $2,327,971 related to depreciated securities. The accompanying notes are an integral part of the financial statements. 21 Sentinel International Equity Fund (Unaudited) Sector Weightings Sector Percent of Net Assets Sector Percent of Net Assets Financials 18.1% Energy 8.4% Industrials 12.0% Materials 8.2% Consumer Staples 11.6% Health Care 7.3% Information Technology 10.7% Telecommunication Services 6.4% Consumer Discretionary 10.1% Utilities 3.6% Top Geographical Weightings Country Percent of Net Assets Country Percent of Net Assets Japan 15.7% China 5.1% United Kingdom 14.8% Spain 4.4% Switzerland 10.4% Hong Kong 4.0% France 9.7% Finland 3.2% Germany 9.0% India 2.8% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Nestle SA 3.1% Total SA 1.8% Fresenius SE 2.8% Vodafone Group PLC 1.8% Standard Chartered PLC 2.1% Cheung Kong Holdings Ltd. 1.8% Telefonica SA 2.0% Singapore Technologies Engineering Ltd. 1.7% BG Group PLC 1.9% Total of Net Assets 20.9% BP PLC 1.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 2.7% Industrial & Commercial Bank of Electricite de France (b) 30,000 $1,579,191 Energy 1.6% China (b) 1,000,000 $637,391 Groupe Danone (b) 28,000 1,399,114 EnCana Corp. 39,500 $ Tencent Holdings Ltd. (b) 70,000 786,176 Lafarge SA (b) 18,250 1,251,398 Materials 1.1% Want Want China Holdings Lafarge SA * 8,418 530,763 Ltd. (b) 3,000,000 1,484,188 Potash Corp. of Saskatchewan, Total SA ADR 45,000 2,594,250 Inc. 14,000 Total Domestic Common Stocks Denmark 1.1% (Cost $4,448,063) Novo Nordisk A/S ADR 30,000 Germany 9.0% Foreign Stocks & ADR's 93.7% Finland 3.2% Allianz SE ADR 137,000 1,354,930 Australia 2.3% Fortum Oyj (b) 70,000 1,718,626 Bayer AG (b) 30,000 1,713,721 BHP Billiton Ltd. (b) 65,000 1,826,480 Nokia Corp. ADR 71,000 1,086,300 Fresenius SE (b) 83,000 4,035,560 Sims Group Ltd. (b) 78,000 1,456,708 Nokia Oyj (b) 110,000 1,688,122 MAN AG (b) 18,000 1,110,882 RWE AG (b) 22,000 1,831,406 Brazil 1.2% France 9.7% SAP AG (b) 22,000 952,504 Vale SA ADR 91,000 Air Liquide (b) 22,220 2,069,244 Siemens AG (b) 25,000 1,837,318 China 5.1% AXA SA (b) 80,000 1,499,634 China Life Insurance Co Ltd. (b) 650,000 2,389,339 BNP Paribas (b) 21,000 1,455,250 Hong Kong 4.0% China Mobile Ltd. ADR 40,000 1,968,400 Bouygues SA (b) 32,500 1,343,624 Cheung Kong Holdings Ltd. (b) 200,000 2,492,092 Li & Fung Ltd. (b) 700,000 1,897,691 22 The accompanying notes are an integral part of the financial statements. Sentinel International Equity Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) Shun TAK Holdings Ltd. (b) 1,850,000 $1,310,174 Roche Holding AG (b) 16,500 $ 2,259,254 Swatch Group AG (b) 12,000 2,003,127 India 2.8% Bharti Airtel Ltd. * (b) 105,000 1,845,022 Taiwan 1.2% ICICI Bank Ltd. ADR 67,000 2,086,380 HON HAI Precision Industry Co Ltd. (b) 443,900 Israel 1.3% United Kingdom 14.8% Nice Systems Ltd. ADR * 80,000 BAE Systems PLC (b) 370,000 2,059,461 Italy 1.2% BG Group PLC (b) 148,000 2,719,422 Saipem SpA (b) 63,815 BP PLC (b) 325,000 2,686,561 Japan 15.7% Diageo PLC (b) 119,300 1,633,902 Canon, Inc. (b) 50,000 1,658,866 HSBC Holdings PLC (b) 172,408 1,552,494 East Japan Railway Co. (b) 21,000 1,253,798 Johnson Matthey PLC (b) 67,000 1,323,499 Jupiter Telecommunications Co Standard Chartered PLC (b) 146,263 2,991,805 Ltd. (b) 2,900 2,129,768 Tesco PLC (b) 240,000 1,426,195 Komatsu Ltd. (b) 145,000 2,112,874 Vodafone Group PLC (b) 1,337,152 2,515,527 Mitsubishi Corp. (b) 92,000 1,753,143 WPP PLC (b) 280,000 2,092,557 Mitsui Fudosan Co Ltd. (b) 100,000 1,677,622 Nidec Corp. (b) 30,000 1,728,132 Total Foreign Stocks & ADR's Nintendo Co Ltd. (b) 4,700 1,268,341 (Cost $151,554,186) Shiseido Co Ltd. (b) 70,000 1,192,050 Principal Sumitomo Mitsui Financial Amount Group, Inc. (b) 45,500 1,762,332 (M$1,000) Terumo Corp. (b) 32,000 1,346,675 U.S. Government Obligations 1.3% Toyota Motor Corp. (b) 52,000 2,073,536 Federal Home Loan Bank 1.3% Uni-Charm Corp. (b) 33,000 2,306,554 Agency Discount Notes: 0.08%, 06/03/09 (Cost $1,799,992) 1,800M Unilever Netherlands NV * (b) 1.0% 61,000 Corporate Short-Term Notes 1.4% Alcon Capital Corp. Norway 1.1% 0.08%, 06/02/09 Renewable Energy Corp AS * (b) 140,000 (Cost $1,999,996) 2,000M Total Investments 99.1% Singapore 2.6% (Cost $159,802,237) Singapore Engineering Technologies Ltd. (b) 1,500,000 2,431,258 Other Assets in Excess of Liabilities 0.9% Wilmar Int'l. Ltd (b) 379,000 1,302,766 Net Assets 100.0% $ 141,904,851 South Korea 1.6% Samsung Electronics Co Ltd. (b) 5,000 * Non-income producing Spain 4.4%  Cost for federal income tax purposes is $159,802,237. Banco Santander SA ADR 115,000 1,235,100 At May 31, 2009 unrealized depreciation for federal income tax purposes aggregated $19,227,261 of Inditex SA (b) 50,000 2,261,275 which $10,504,463 related to appreciated securities Telefonica SA ADR 43,000 2,791,560 and $29,731,724 related to depreciated securities. (b) Fair Valued Switzerland 10.4% ADR - American Depository Receipt ABB Ltd. (b) 100,000 1,653,384 Credit Suisse Group (b) 40,000 1,795,257 Julius Baer Holding AG (b) 34,000 1,442,679 Nestle SA (b) 120,000 4,369,545 Novartis AG (b) 30,000 1,200,485 23 Sentinel Mid Cap Growth Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 21.1% Energy 7.3% Health Care 15.5% Consumer Staples 5.1% Industrials 14.6% Materials 4.3% Consumer Discretionary 12.7% Telecommunication Services 2.0% Financials 11.9% Utilities 1.5% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Weatherford Int'l. Ltd. 1.9% Southwestern Energy Co. 1.5% Stericycle, Inc. 1.9% ITC Holdings Corp. 1.5% Activision Blizzard, Inc. 1.8% ANSYS, Inc. 1.5% Nuance Communications, Inc. 1.6% MetroPCS Communications, Inc. 1.4% Cognizant Technology Solutions Corp. 1.5% Total of Net Assets 16.1% Dolby Laboratories, Inc. 1.5% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 91.9% Energy 7.3% Health Care 14.5% Consumer Discretionary 12.7% Core Laboratories NV 8,100 $ 769,014 Beckman Coulter, Inc. 8,020 $434,684 Burger King Holdings, Inc. 52,200 $ National Oilwell Varco, Inc. * 19,200 741,504 Bio-Rad Laboratories, Inc. * 12,286 914,570 Coach, Inc. 31,900 838,013 PetroHawk Energy Corp. * 25,600 645,120 CR Bard, Inc. 10,700 764,943 Darden Restaurants, Inc. 21,700 784,889 Range Resources Corp. 20,600 943,686 Dentsply Int'l., Inc. 28,180 824,547 GameStop Corp. * 34,700 865,765 Southwestern Energy Co. * 27,300 1,186,731 Endo Pharmaceuticals Gildan Activewear, Inc. * 34,400 565,880 Weatherford Int'l. Ltd. * 72,200 1,494,540 Holdings, Inc. * 19,000 302,670 Iconix Brand Group, Inc. * 41,900 678,361 Express Scripts, Inc. * 14,900 954,345 LKQ Corp. * 15,500 236,995 Financials 10.2% Gen-Probe, Inc. * 19,900 848,337 Marriott Int'l., Inc. 41,200 962,432 Affiliated Managers Group, Inc. * 11,900 667,709 Idexx Laboratories, Inc. * 12,700 531,495 Matthews Int'l. Corp. 14,400 411,120 City National Corp/CA 12,330 450,908 Life Technologies Corp. * 25,300 981,134 Morningstar, Inc. * 11,700 484,614 Cullen/Frost Bankers, Inc. 10,300 504,185 MedAssets, Inc. * 40,800 645,048 Snap-On, Inc. 20,500 638,575 Endurance Specialty Holdings NuVasive, Inc. * 18,700 675,444 Strayer Education, Inc. 5,650 1,041,125 Ltd. 28,400 780,148 Pharmaceutical Product TJX Cos., Inc. 3,790 111,843 HCC Insurance Holdings, Inc. 32,400 799,956 Development, Inc. 15,000 300,450 Investment Technology Group, Qiagen NV * 24,000 422,400 Tractor Supply Co. * 19,700 756,086 Inc. * 29,900 621,920 Resmed, Inc. * 13,700 507,859 VF Corp. 16,000 909,120 Northern Trust Corp. 8,800 507,320 St. Jude Medical, Inc. * 25,000 975,500 People's United Financial, Inc. 44,000 695,200 Techne Corp. 11,900 717,213 Consumer Staples 5.1% Raymond James Financial, Inc. 33,800 537,420 Varian Medical Systems, Inc. * 21,100 754,536 Alberto-Culver Co. 35,700 829,668 RLI Corp. 6,800 318,648 Chattem, Inc. * 8,300 495,759 Signature Bank * 21,000 568,050 Industrials 14.6% Church & Dwight Co., Inc. 15,100 759,077 The Travelers Cos., Inc. 16,800 683,088 Ametek, Inc. 33,700 1,059,865 Flowers Foods, Inc. 32,900 696,493 Willis Group Holdings Ltd. 16,600 442,058 CH Robinson Worldwide, Inc. 8,800 447,216 HJ Heinz Co. 11,200 409,696 WR Berkley Corp. 23,500 509,715 Cintas Corp. 24,500 570,605 McCormick & Co., Inc. 27,700 845,404 Copart, Inc. * 28,000 859,320 24 The accompanying notes are an integral part of the financial statements. Sentinel Mid Cap Growth Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) Expeditors Int'l. of Washington, MetroPCS Communications, Inc. 18,500 $606,985 Inc. * 66,900 $1,145,997 Fastenal Co. 18,000 597,960 Healthcare Services Group, Inc. 51,550 901,094 Utilities 1.5% IHS, Inc. * 22,200 1,065,600 ITC Holdings Corp. 27,400 ITT Corp. 13,600 560,048 Total Domestic Common Stocks Jacobs Engineering Group, (Cost $70,806,718) Inc. * 16,000 686,400 Foreign Stocks & ADR's 2.4% Precision Castparts Corp. 10,500 866,985 Israel 1.4% Ritchie Bros Auctioneers, Inc. 30,300 693,870 Nice Systems Ltd. ADR * 49,000 Roper Industries, Inc. 2,700 116,046 United Kingdom 1.0% Stericycle, Inc. * 29,500 1,474,410 Shire Ltd. ADR 18,300 Waste Connections, Inc. * 44,000 1,117,600 Total Foreign Stocks & ADR's (Cost $2,089,347) Information Technology 19.7% Real Estate Investment Trusts 1.7% Financials 1.7% Activision Blizzard, Inc. * 119,800 1,447,184 Digital Realty Trust, Inc. 21,600 772,632 Amdocs Ltd. * 27,600 597,264 Home Properties, Inc. (b) 17,800 592,740 Amphenol Corp. 14,700 490,833 Total Real Estate Investment ANSYS, Inc. * 39,100 1,167,526 Trusts (Cost $1,284,621) Citrix Systems, Inc. * 30,500 958,005 Principal Cognizant Technology Amount Solutions Corp. * 47,700 1,201,563 (M$1,000) Concur Technologies, Inc. * 21,700 640,150 Corporate Short-Term Notes 3.1% Dolby Laboratories, Inc. * 33,300 1,200,798 Toyota Credit FLIR Systems, Inc. * 23,200 521,072 0.12%, 06/01/09 Harris Corp. 19,000 590,520 (Cost $2,500,000) 2,500M Total Investments 99.1% Intersil Corp. 43,700 535,325 (Cost $76,680,686) Jack Henry & Associates, Inc. 27,800 510,686 Other Assets in Excess of McAfee, Inc. * 26,900 1,055,287 Liabilities 0.9% Mettler-Toledo Int'l., Inc. * 12,200 868,518 Net Assets 100.0% $ 79,562,470 Nuance Communications, Inc. * 101,500 1,258,600 Open Text Corp. * 25,900 912,457 Polycom, Inc. * 39,800 688,938 * Non-income producing Power Integrations,Inc. 22,300 491,938  At Cost May for 31, federal 2009 income unrealized tax purposes appreciation is $76,680,686. for federal Trimble Navigation Ltd. * 26,300 504,434 income tax purposes aggregated $2,178,626 of which $7,809,534 related to appreciated securities and Materials 4.3% $5,630,908 related to depreciated securities. Aptargroup, Inc. 22,570 699,896 (b) Return of Capital paid during the fiscal period Ecolab, Inc. 11,200 418,320 ADR - American Depository Receipt Freeport-McMoRan Copper & Gold, Inc. 16,700 908,981 Pactiv Corp. * 24,400 546,560 Sigma-Aldrich Corp. 2,000 96,920 Steel Dynamics, Inc. 52,800 788,832 Telecommunication Services 2.0% American Tower Corp. * 14,200 452,554 25 Sentinel Mid Cap Value Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Energy 23.3% Information Technology 7.3% Consumer Discretionary 14.7% Utilities 4.4% Health Care 12.6% Consumer Staples 2.6% Financials 11.3% Telecommunication Services 2.6% Industrials 10.7% Materials 2.2% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Willis Group Holdings Ltd. 6.2% Thermo Fisher Scientific, Inc. 4.9% Golar LNG Ltd. 5.9% Calpine Corp. 4.4% Keppel Corp. Ltd. 5.2% Delta Petroleum Corp. 4.3% Lions Gate Entertainment Corp. 5.2% IAC/InterActiveCorp 4.3% Arch Capital Group Ltd. 5.1% Total of Net Assets 50.5% Laboratory Corp of America Holdings 5.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 82.8% Willis Group Holdings Ltd. 394,700 $ 10,510,861 Foreign Stocks & ADR's 8.9% Consumer Discretionary 14.7% Australia 3.1% Discovery Communications, Inc. Health Care 12.6% Arrow Energy Ltd. * (b) 1,770,400 $ Series A * 162,200 $ Laboratory Corp of America Norway 0.6% Discovery Communications, Inc. Holdings * 138,400 Wilh Wilhelmsen ASA (b) 61,000 Series C * 165,700 3,453,188 Eastman Kodak Co. * 362,460 946,021 Quest Diagnostics, Inc. 82,000 Singapore 5.2% Syneron Medical Ltd. * 60,300 Keppel Corp. Ltd. ADR * 887,200 Lions Gate Entertainment Corp. * 1,420,167 Thermo Fisher Scientific, Inc. * 214,800 Total Foreign Stocks & ADR's News Corp. 647,600 6,333,528 (Cost $9,788,673) Wendy's/Arby's Group, Inc. 434,800 Industrials 4.9% Principal Amount Aegean Marine Petroleum (M$1,000) Network, Inc. 390,900 6,234,855 Consumer Staples 2.6% Ingersoll-Rand Co. Ltd. 100,100 Corporate Short-Term Notes 4.7% Kroger Co. 60,350 1,375,980 Chevron Funding Ralcorp Holdings, Inc. * 54,658 4,506,244 Information Technology 7.3% 0.15%, 06/02/09 3,500M 3,499,985 IAC/InterActiveCorp * 448,100 United Parcel Energy 20.2% 0.1%, 06/04/09 4,500M 4,499,963 NeuStar, Inc. * 257,800 5,168,890 Delta Petroleum Corp. * 3,701,157 7,402,314 Total Corporate Short-Term Notes Golar LNG Ltd. * 1,293,287 9,997,108 (Cost $7,999,948) Materials 2.2% Gulfmark Offshore, Inc. * 162,600 Int'l. Flavors & Fragrances, Inc. 115,900 Newpark Resources * 796,610 Telecommunication Services 2.6% Paladin Energy Ltd. * 1,492,000 Alaska Communications Rowan Cos., Inc. * 173,500 3,549,810 Systems Group, Inc. 663,000 Utilities 4.4% Financials 11.3% Calpine Corp. * 554,100 Arch Capital Group Ltd. * 152,700 8,690,157 Total Domestic Common Stocks (Cost $168,595,196) 26 The accompanying notes are an integral part of the financial statements. Sentinel Mid Cap Value Fund (Continued) Principal Amount Value (M$1,000) (Note 2) U.S. Government Obligations 2.9% Federal Home Loan Bank 2.9% Agency Discount Notes: 0.1%, 06/08/09 (Cost $4,999,903) 5,000M $ Total Investments 99.3% (Cost $191,383,720) Other Assets in Excess of Liabilities 0.7% Net Assets 100.0% $ 170,242,519 * Non-income producing  Cost for federal income tax purposes is $191,383,720. At May 31, 2009 unrealized depreciation for federal income tax purposes aggregated $22,339,460 of which $17,437,273 related to appreciated securities and $39,776,733 related to depreciated securities. (b) Fair Valued ADR - American Depository Receipt 27 Sentinel Short Maturity Government Fund (Unaudited) Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 39.7% 4 yrs. to 5.99 yrs. 0.3% 1 yr. to 2.99 yrs. 54.0% 3 yrs. to 3.99 yrs. 6.1% Average Effective Duration (for all Fixed Income Holdings) 1.1 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FNMA 357440 4.50% 10/01/18 6.9% FHRR R005 AB 5.50% 12/15/18 3.1% FGCI J02774 5.00% 05/01/20 4.9% FNR 03-1 PG 5.50% 09/25/31 2.8% FHR 3135 JB 6.00% 07/15/31 4.9% FHR 2503 PV 6.00% 12/15/20 2.7% FHR 3033 JB 5.50% 11/15/32 3.5% FNMA MA0047 4.50% 04/01/19 2.6% FNMA MA0010 4.50% 03/01/19 3.4% Total of Net Assets 37.9% FNMA 995220 6.00% 11/01/23 3.1% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2009 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 96.7% FHR 3176 HA 15-Year: U.S. Government Agency 6%, 02/15/28 5,202M $5,350,623 FHLMC G10330 Obligations 96.7% FHR 2978 CK 7%, 01/01/10 2M $ 2,277 Federal Home Loan Mortgage 5.5%, 06/15/28 4,600M 4,737,999 FHLMC E61405 Corporation 46.7% FHR 2953 PC 7%, 08/01/10 4M 3,635 Collateralized Mortgage Obligations: 5.5%, 08/15/29 6,434M 6,663,570 FHLMC E62686 FHR 2835 VK FHR 2807 NE 7%, 01/01/11 13M 13,526 5.5%, 11/15/12 819M $828,034 5.5%, 08/15/30 8,120M 8,493,165 FHLMC E00422 FHRR R004 AL FHR 3135 JB 7%, 03/01/11 20M 20,735 5.125%, 12/15/13 11,170M 11,448,522 6%, 07/15/31 27,948M 29,246,942 FHLMC M30120 FHRR R007 AC FHR 2435 HL 5.5%, 05/01/11 23M 23,417 5.875%, 05/15/16 8,840M 9,008,628 6.5%, 09/15/31 6,261M 6,467,332 FHLMC M30121 FHRR R003 VA FHR 2388 BG 5.5%, 05/01/11 59M 59,739 5.5%, 08/15/16 6,935M 7,364,345 6.5%, 12/15/31 10,981M 11,767,878 FHLMC E00436 FHR 2353 TD FHR 3083 UB 7%, 06/01/11 12M 12,174 6%, 09/15/16 192M 205,176 4.5%, 06/15/32 9,170M 9,460,615 FHLMC E64484 FHR 2495 VB FHR 2488 Z 7%, 06/01/11 1M 1,186 6%, 09/15/17 10,000M 10,169,770 6%, 08/15/32 3,322M 3,555,749 FHLMC M30123 FHRR R005 AB FHR 3033 JB 6.5%, 07/01/11 19M 19,404 5.5%, 12/15/18 18,258M 18,787,292 5.5%, 11/15/32 19,518M 20,881,414 FHLMC E85491 FHRR R006 AK FHR 2991 QC 6.5%, 09/01/11 62M 64,446 5.75%, 12/15/18 5,424M 5,619,259 5%, 08/15/34 10,000M 10,431,755 FHLMC F70014 FHR 2503 PV 7.5%, 09/01/11 51M 53,771 6%, 12/15/20 15,296M 15,959,985 Mortgage-Backed Securities: FHLMC E72904 FHR 2492 PE 8%, 11/01/11 9M 9,335 6%, 01/15/22 4,147M 4,264,796 10-Year: FHLMC F70015 FHR 3165 JA FHLMC E89015 8%, 12/01/11 22M 22,852 5.5%, 04/15/26 3,030M 3,105,916 6.5%, 04/01/12 265M 28 The accompanying notes are an integral part of the financial statements. Sentinel Short Maturity Government Fund (Continued) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) FHLMC G10654 FHLMC A17291 FNMA 254163 7%, 02/01/12 114M $ 6.5%, 11/01/33 2,395M $ 5.5%, 12/01/11 121M $ FHLMC G10705 FNMA 254226 6.5%, 08/01/12 159M 168,652 Total Federal Home Loan 5.5%, 02/01/12 534M 547,377 FHLMC G11228 Mortgage Corporation FNMA 633905 6.5%, 12/01/12 22M 23,389 Federal National Mortgage 5.5%, 03/01/12 119M 122,105 FHLMC E94628 Association 47.2% FNMA 644268 5%, 02/01/13 641M 662,675 Collateralized Mortgage Obligations: 5.5%, 04/01/12 40M 40,984 FHLMC E72131 FNR 02-11 QC FNMA 254399 6.5%, 08/01/13 146M 154,388 5.5%, 03/25/17 6,032M 6,384,641 6.5%, 06/01/12 505M 528,475 FHLMC G11135 FNR 02-18 PC FNMA 254427 6.5%, 08/01/13 107M 110,663 5.5%, 04/25/17 6,832M 7,189,286 6.5%, 07/01/12 762M 797,479 FHLMC E72178 FNR 03-106 WD FNMA 254457 6.5%, 09/01/13 66M 70,280 4.5%, 09/25/20 10,000M 10,406,174 6.5%, 07/01/12 133M 139,262 FHLMC G10965 FNR 03-86 OD FNMA 254698 7.5%, 10/01/14 34M 36,015 5%, 06/25/28 15,000M 15,545,345 6.5%, 01/01/13 272M 285,862 FHLMC E82128 FNR 07-77 J FNMA 254882 7%, 03/01/15 43M 44,364 5.5%, 10/25/28 4,598M 4,742,811 5%, 08/01/13 69M 71,212 FHLMC E00843 FNR 03-1 PG FNMA 255368 8%, 04/01/15 16M 16,928 5.5%, 09/25/31 15,936M 16,574,393 5.5%, 07/01/14 367M 380,822 FHLMC E01009 FNR 02-82 PD FNMA 256588 6.5%, 08/01/16 633M 667,901 6%, 02/25/32 11,948M 12,463,635 5%, 12/01/16 1,704M 1,766,240 FHLMC G11585 FNR 06-73 PC FNMA 256681 7%, 02/01/17 420M 441,894 6%, 05/25/33 9,430M 9,949,376 5%, 04/01/17 3,135M 3,249,706 FHLMC E88357 FNR 05-105 TJ FNMA 928247 6.5%, 03/01/17 131M 139,068 5.5%, 12/25/35 1,471M 1,477,831 5.5%, 04/01/17 3,126M 3,262,360 FHLMC E98706 FNR 06-93 PK FNMA 256755 5%, 08/01/18 3,879M 4,046,451 5.5%, 04/25/36 6,145M 6,513,469 5%, 06/01/17 8,674M 8,994,583 FGCI B10742 FNR 09-32BH FNMA MA0010 4.5%, 11/01/18 3,045M 3,145,573 5.25%, 05/25/39 9,908M 10,433,923 4.5%, 03/01/19 19,752M 20,393,986 FHLMC B10643 FNMA MA0047 5%, 11/01/18 3,067M 3,199,492 4.5%, 04/01/19 15,115M 15,606,290 FGCI G13538 Mortgage-Backed Securities: 5%, 12/01/18 11,297M 11,784,996 10-Year: FHLMC G13317 FNMA 516230 15-Year: 5%, 02/01/19 2,352M 2,453,220 8%, 08/01/09 891 899 FNMA 511846 FHLMC B13521 FNMA 253329 9%, 01/01/10 518 533 5%, 04/01/19 9,046M 9,411,655 7.5%, 05/01/10 28M 28,138 FNMA 321199 FHLMC J05907 FNMA 253362 7%, 09/01/10 7M 7,525 6%, 08/01/19 5,605M 5,944,064 7.5%, 05/01/10 25M 25,833 FNMA 324087 FGCI J02774 FNMA 253472 7%, 09/01/10 5M 4,782 5%, 05/01/20 28,193M 29,411,537 7.5%, 09/01/10 50M 51,579 FNMA 325432 FNMA 253507 7%, 09/01/10 12M 12,668 7.5%, 09/01/10 33M 34,206 FNMA 313758 20-Year: FNMA 595730 7%, 11/01/10 79 79 FHLMC C90035 6.5%, 09/01/11 31M 32,424 FNMA 250441 6.5%, 11/01/13 149M 160,400 FNMA 603547 6.5%, 12/01/10 15M 15,296 FHLMC D94982 6.5%, 09/01/11 28M 29,065 FNMA 303902 7%, 04/01/16 124M 133,877 FNMA 254082 7%, 05/01/11 9M 9,619 FHLMC D94230 5.5%, 10/01/11 59M 59,916 FNMA 303943 7.5%, 10/01/19 229M 252,893 FNMA 254076 6.5%, 06/01/11 50M 53,297 6.5%, 10/01/11 63M 65,416 FNMA 250613 30-Year: FNMA 254119 6.5%, 07/01/11 29M 31,064 FHLMC 302609 5.5%, 11/01/11 75M 76,523 FNMA 250781 8%, 08/01/17 50M 54,107 FNMA 254113 6.5%, 12/01/11 12M 12,672 FHLMC G00100 6.5%, 11/01/11 57M 58,993 FNMA 367201 8%, 02/01/23 16M 17,825 6.5%, 12/01/11 22M 23,243 29 Sentinel Short Maturity Government Fund (Continued) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) FNMA 367202 FNMA 668338 FNMA 175123 7%, 12/01/11 40M $41,292 5%, 11/01/17 2,682M $ 7.45%, 08/01/22 136M $ FNMA 370468 FNMA 671380 7%, 01/01/12 10M 10,699 6%, 11/01/17 175M 185,892 Total Federal National Mortgage FNMA 576800 FNMA 650205 Association 8.5%, 01/01/12 29M 30,808 5%, 01/01/18 2,101M 2,190,998 Government National Mortgage FNMA 390784 FNMA 679165 Corporation 2.8% 6%, 05/01/12 46M 47,985 5.5%, 02/01/18 323M 339,026 Collateralized Mortgage Obligations: FNMA 251300 FNMA 555543 GNR 02-41 TE 7%, 08/01/12 45M 47,369 5%, 06/01/18 9,780M 10,198,228 6%, 07/16/31 7,303M 7,574,571 FNMA 596145 FNMA 722060 GNR 03-3 LM 6.5%, 06/01/13 10M 10,859 4.5%, 07/01/18 11,670M 12,070,690 5.5%, 02/20/32 3,136M 3,267,571 FNMA 433301 FNMA 712165 6.5%, 07/01/13 358M 379,991 5%, 08/01/18 3,175M 3,310,706 Mortgage-Backed Securities: FNMA 512520 FNMA 357440 7%, 07/01/13 127M 130,118 4.5%, 10/01/18 39,677M 41,040,634 10-Year: FNMA 426453 FNMA 725284 GNMA 634538 5.5%, 10/01/13 154M 161,909 7%, 11/01/18 1,866M 1,956,830 6%, 09/15/14 403M 425,452 FNMA 446787 FNMA 890109 GNMA 634545 5.5%, 01/01/14 282M 297,244 4.5%, 12/01/19 14,163M 14,650,170 6.5%, 09/15/14 431M 456,004 FNMA 447881 FNMA 811737 5.5%, 01/01/14 107M 112,125 5%, 03/01/20 5,647M 5,888,862 15-Year: FNMA 496015 FNMA 985670 GNMA 780369 5.5%, 04/01/14 24M 25,097 6.5%, 10/01/21 1,868M 1,976,370 7%, 09/15/09 3 3 FNMA 528088 FNMA 995220 GNMA 415068 5.5%, 05/01/14 104M 109,822 6%, 11/01/23 17,806M 18,812,636 6%, 01/15/11 5M 5,238 FNMA 536814 GNMA 780659 5.5%, 06/01/14 199M 209,259 20-Year: 7.5%, 08/15/12 7M 7,844 FNMA 576789 FNMA 190659 GNMA II 2542 5.5%, 06/01/14 56M 59,384 7%, 02/01/14 127M 137,682 7%, 01/20/13 24M 25,775 FNMA 768628 GNMA 462328 5.5%, 09/01/15 377M 396,927 FNMA 190697 6.5%, 04/15/13 70M 74,076 FNMA 630985 7%, 03/01/14 259M 280,403 GNMA 780759 7%, 09/01/15 294M 308,221 FNMA 251716 6.5%, 04/15/13 142M 150,225 10.5%, 03/01/18 23M 25,781 FNMA 594601 GNMA 349029 8.5%, 10/01/15 17M 18,491 7%, 04/15/13 14M 15,326 FNMA 619191 30-Year: GNMA 456869 6.5%, 12/01/15 427M 452,787 FNMA 366221 6.5%, 05/15/13 7M 6,881 FNMA 535631 9.5%, 03/01/11 4M 4,128 GNMA 780859 7%, 12/01/15 444M 469,558 FNMA 23 7.5%, 09/15/13 9M 9,076 FNMA 594602 8.5%, 08/01/11 569 587 GNMA 780978 9%, 01/01/16 14M 15,999 FNMA 124871 6.5%, 02/15/14 1,147M 1,218,476 FNMA 609148 7%, 05/01/13 123M 132,087 GNMA 781109 7%, 02/01/16 1,830M 1,928,706 FNMA 20497 7%, 11/15/14 2,727M 2,902,499 FNMA 535777 8.75%, 07/01/13 1M 1,088 GNMA 489953 5.5%, 03/01/16 257M 270,475 FNMA 454727 6%, 12/15/16 43M 45,926 FNMA 663227 10.5%, 01/01/16 15M 16,097 6%, 03/01/16 238M 251,948 FNMA 626664 20-Year: FNMA 574598 6%, 04/01/17 263M 278,576 GNMA 248682 6%, 05/01/16 318M 337,675 FNMA 479421 9.75%, 06/15/10 855 912 FNMA 545298 7%, 09/01/21 68M 74,469 5.5%, 11/01/16 271M 284,624 FNMA 207530 GNMA 628440 FNMA 614920 8.25%, 04/01/22 12M 13,055 7%, 04/15/24 699M 760,179 5.5%, 12/01/16 306M 321,926 FNMA 792797 30-Year: 5.5%, 04/01/17 412M 433,930 GNMA 91758 10%, 11/15/09 100 102 30 Sentinel Short Maturity Government Fund (Continued) Principal Amount Value (M$1,000) (Note 2) GNMA 495 10%, 02/20/16 430 $471 Total Government National Mortgage Corporation Total U.S. Government Obligations (Cost $573,927,519) Corporate Short-Term Notes 1.7% Nestle Capital Corp. 0.12%, 06/01/09 (Cost $10,000,000) 10,000M Total Investments 98.4% (Cost $583,927,519) Other Assets in Excess of Liabilities 1.6% Net Assets 100.0% $ 598,558,375 Cost for federal income tax purposes is $583,927,519. At May 31, 2009 unrealized appreciation for federal income tax purposes aggregated $4,988,320 of which $5,267,214 related to appreciated securities and $278,894 related to depreciated securities. 31 Sentinel Small Company Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.5% Energy 7.5% Industrials 15.2% Consumer Staples 4.6% Health Care 14.9% Materials 3.1% Financials 14.1% Utilities 1.3% Consumer Discretionary 12.1% Telecommunication Services 0.9% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Iconix Brand Group, Inc. 1.7% HCC Insurance Holdings, Inc. 1.4% ANSYS, Inc. 1.6% Nuance Communications, Inc. 1.4% Endurance Specialty Holdings Ltd. 1.6% Strayer Education, Inc. 1.3% Core Laboratories NV 1.5% Waste Connections, Inc. 1.3% Nice Systems Ltd. 1.4% Total of Net Assets 14.6% Mettler-Toledo Int'l., Inc. 1.4% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 87.7% Comstock Resources, Inc. * 255,000 $ Health Care 14.9% Consumer Discretionary 12.1% Core Laboratories NV 205,000 19,462,700 American Medical Systems Burger King Holdings, Inc. 893,000 $14,788,080 Dril-Quip, Inc. * 285,000 11,776,200 Holdings, Inc. * 795,000 $12,060,150 Choice Hotels Int'l., Inc. 270,000 7,368,300 NATCO Group, Inc. * 385,000 10,895,500 Bio-Rad Laboratories, Inc. * 210,000 15,632,400 Dress Barn, Inc. * 755,000 11,951,650 Oil States Int'l., Inc. * 305,000 7,969,650 Catalyst Health Solutions, Inc. * 575,000 12,299,250 Gildan Activewear, Inc. * 525,000 8,636,250 Superior Energy Services, Inc. * 605,000 13,951,300 Dionex Corp. * 235,000 13,244,600 Iconix Brand Group, Inc. * 1,365,000 22,099,350 Gen-Probe, Inc. * 325,000 13,854,750 LKQ Corp. * 1,125,000 17,201,250 Financials 11.0% Haemonetics Corp. * 215,000 11,444,450 Matthews Int'l. Corp. 415,000 11,848,250 Affiliated Managers Group, Inc. * 170,000 9,538,700 Idexx Laboratories, Inc. * 350,000 14,647,500 Morningstar, Inc. * 295,000 12,218,900 Bancorpsouth, Inc. 365,000 8,117,600 Immucor, Inc. * 75,450 1,135,522 Snap-On, Inc. 335,000 10,435,250 Cullen/Frost Bankers, Inc. 155,000 7,587,250 Integra LifeSciences Holdings Corp. * 455,000 11,811,800 Strayer Education, Inc. 95,000 17,505,650 Endurance Specialty Holdings Life Technologies Corp. * 295,000 11,440,100 Tractor Supply Co. * 305,000 11,705,900 Ltd. 765,000 21,014,550 Wolverine World Wide, Inc. 730,000 14,461,300 First Midwest Bancorp, Inc. 950,000 8,265,000 MedAssets, Inc. * 694,300 10,976,883 Glacier Bancorp, Inc. 485,000 8,036,450 Meridian Bioscience, Inc. 515,500 9,851,205 Consumer Staples 4.6% HCC Insurance Holdings, Inc. 735,000 18,147,150 NuVasive, Inc. * 285,000 10,294,200 Alberto-Culver Co. 445,000 10,341,800 Investment Technology Group, Resmed, Inc. * 215,000 7,970,050 Casey's General Stores, Inc. 260,000 6,559,800 Inc. * 525,000 10,920,000 Sirona Dental Systems, Inc. * 464,800 9,142,616 Chattem, Inc. * 255,000 15,231,150 Navigators Group, Inc. * 145,000 6,342,300 Techne Corp. 285,000 17,176,950 Church & Dwight Co., Inc. 215,000 10,808,050 Portfolio Recovery Associates, Inc. * 465,000 16,726,050 West Pharmaceutical Services, Inc. 443,600 14,337,152 Flowers Foods, Inc. 490,000 10,373,300 Raymond James Financial, Inc. 675,000 10,732,500 Hain Celestial Group, Inc. * 480,000 8,241,600 Selective Insurance Group 535,000 7,067,350 Industrials 15.2% Signature Bank * 465,000 12,578,250 Clarcor, Inc. 370,000 10,604,200 Energy 7.5% Copart, Inc. * 490,000 15,038,100 Arena Resources, Inc. * 390,000 13,969,800 Curtiss-Wright Corp. 390,000 11,419,200 CARBO Ceramics, Inc. 280,000 10,589,600 32 The accompanying notes are an integral part of the financial statements. Sentinel Small Company Fund (Continued) Principal Shares Value Shares Value Amount Value (Note 2) (Note 2) (M$1,000) (Note 2) Dynamic Materials Corp. 540,000 $ ITC Holdings Corp. 185,000 $7,934,650 Federal National Mortgage Forward Air Corp. 527,600 11,248,432 Association 0.4% G&K Services, Inc. 385,000 8,254,400 Total Domestic Common Stocks Agency Discount Notes: (Cost $1,178,475,979) 0.13%, 06/12/09 6,117M $6,116,757 Healthcare Services Group, Inc. 915,000 15,994,200 Total U.S. Government Heartland Express, Inc. 945,000 14,836,500 Foreign Stocks & ADR's 1.4% Obligations Heico Corp. 274,090 8,154,178 Israel 1.4% (Cost $37,405,955) Nice Systems Ltd. ADR * Total Investments 98.1% IDEX Corp. 465,000 10,857,750 (Cost $26,893,011) 825,000 (Cost $1,330,575,748) Kaydon Corp. 405,000 13,932,000 Real Estate Investment Trusts 3.1% Other Assets in Excess of Moog, Inc. * 385,000 9,201,500 Financials 3.1% Liabilities 1.9% MSC Industrial Direct Co. 160,000 5,820,800 RitchieBros Auctioneers, Inc. 505,000 11,564,500 Corporate Trust SBI Office MD (b) Properties 395,000 11,723,600 Net Assets 100.0% $ 1,323,364,632 Rollins, Inc. 685,000 11,446,350 Digital Realty Trust, Inc. 195,000 6,975,150 Toro Co. 265,000 8,162,000 Healthcare Realty Trust, Inc. (b) 655,000 10,787,850 * Non-income producing Wabtec Corp. 195,000 6,957,600 Home Properties, Inc. (b) 340,000 11,322,000  Cost for federal income tax purposes is Total Real Estate Investment Trusts $1,330,575,748. At May 31, 2009 unrealized Waste Connections, Inc. * 685,000 17,399,000 depreciation for federal income tax purposes (Cost $46,801,908) aggregated $32,641,111 of which $114,381,786 Principal related to appreciated securities and $147,022,897 Information Technology 17.1% Amount related to depreciated securities. ANSYS, Inc. * 705,000 21,051,300 (M$1,000) (b) Return of Capital paid during the fiscal period Blackbaud, Inc. 625,000 8,668,750 Corporate Short-Term Notes 3.1% ADR - American Depository Receipt Concur Technologies, Inc. * 395,000 11,652,500 Alcon Capital Corp. SBI - Shares Beneficial Interest Daktronics, Inc. 765,000 6,556,050 0.14%, 06/08/09 10,000M 9,999,728 Diodes, Inc. * 585,000 8,991,450 0.18%, 07/06/09 1,000M 999,825 Factset Research Systems, Inc. 150,000 7,935,000 Chevron Oil Finance Co. 0.14%, 06/10/09 5,000M 4,999,825 Intersil Corp. 695,000 8,513,750 Pepsico, Inc. Jack Henry & Associates, Inc. 705,000 12,950,850 0.11%, 06/03/09 2,500M 2,499,984 Mettler-Toledo Int'l., Inc. * 255,000 18,153,450 Pfizer, Inc. Micros Systems, Inc. * 490,000 12,798,800 0.15%, 06/04/09 12,500M 12,499,844 Nuance Communications, Inc. * 1,455,000 18,042,000 Toyota Motor Credit 0.16%, 06/08/09 10,000M 9,999,689 Open Text Corp. * 425,000 14,972,750 Total Corporate Short-Term Notes Perot Systems Corp. * 995,000 13,591,700 (Cost $40,998,895) Polycom, Inc. * 915,000 15,838,650 U.S. Government Obligations 2.8% Power Integrations, Inc. 525,000 11,581,500 Federal Home Loan Bank 2.3% Progress Software Corp. * 475,000 10,649,500 Agency Discount Notes: Quality Systems, Inc. 295,000 14,729,350 0.14%, 06/01/09 10,000M 10,000,000 Rofin-Sinar Technologies, Inc. * 450,700 10,163,285 0.165%, 06/03/09 10,000M 9,999,909 0.13%, 06/17/09 10,000M 9,999,422 Materials 3.1% Total Federal Home Loan Bank Aptargroup, Inc. 555,000 17,210,550 Federal Home Loan Mortgage Corporation 0.1% Silgan Holdings, Inc. 310,000 13,720,600 Agency Discount Notes: Steel Dynamics, Inc. 651,100 9,727,434 0.265%, 06/15/09 1,290M Telecommunication Services 0.9% Cbeyond, Inc. * 695,000 Utilities 1.3% Atmos Energy Corp. 370,000 8,880,000 33 Sentinel Small/Mid Cap Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 19.6% Energy 7.9% Industrials 16.2% Materials 5.2% Health Care 14.3% Consumer Staples 4.7% Consumer Discretionary 14.1% Telecommunication Services 0.9% Financials 12.5% Utilities 0.8% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets HCC Insurance Holdings, Inc. 1.4% Dolby Laboratories, Inc. 1.3% Iconix Brand Group, Inc. 1.4% Stericycle, Inc. 1.3% Weatherford Int'l. Ltd. 1.4% Waste Connections, Inc. 1.3% Nice Systems Ltd. 1.4% Core Laboratories NV 1.3% Nuance Communications, Inc. 1.4% Total of Net Assets 13.6% ANSYS, Inc. 1.4% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 92.3% Energy 7.9% Health Care 13.6% Consumer Discretionary 14.1% Comstock Resources, Inc. * 1,650 $ Beckman Coulter, Inc. 1,130 $ 61,246 Burger King Holdings, Inc. 5,280 $ 87,437 Core Laboratories NV 1,100 104,434 Bio-Rad Laboratories, Inc. * 1,230 91,561 Choice Hotels Int'l., Inc. 1,770 48,303 FMC Technologies, Inc. * 1,340 55,771 Dentsply Int'l., Inc. 2,780 81,343 Darden Restaurants, Inc. 2,410 87,170 Oceaneering Int'l. Inc * 1,080 55,534 Dionex Corp. * 770 43,397 Dress Barn, Inc. * 4,550 72,026 Range Resources Corp. 1,840 84,290 Endo Pharmaceuticals GameStop Corp. * 1,600 39,920 Southwestern Energy Co. * 1,750 76,073 Holdings, Inc. * 3,030 48,268 Gildan Activewear, Inc. * 3,390 55,766 Superior Energy Services, Inc. * 3,220 74,253 Gen-Probe, Inc. * 2,060 87,818 Iconix Brand Group, Inc. * 7,030 113,816 Weatherford Int'l. Ltd. * 5,445 112,711 Hologic, Inc. * 4,070 51,567 LKQ Corp. * 6,580 100,608 Idexx Laboratories, Inc. * 1,900 79,515 Matthews Int'l. Corp. 1,570 44,823 Financials 10.7% Life Technologies Corp. * 1,670 64,763 Morningstar, Inc. * 1,430 59,231 Affiliated Managers Group, Inc. * 1,110 62,282 MedAssets, Inc. * 3,580 56,600 O'Reilly Automotive, Inc. * 1,490 53,714 City National Corp/CA 1,240 45,347 Millipore Corp. * 750 47,167 Snap-On, Inc. 2,010 62,612 Cullen/Frost Bankers, Inc. 1,025 50,174 NuVasive, Inc. * 1,800 65,016 Strayer Education, Inc. 560 103,191 Endurance Specialty Holdings Ltd. 3,360 92,299 Pharmaceutical Product Development, Inc. 1,810 36,254 TJX Cos., Inc. 1,070 31,576 HCC Insurance Holdings, Inc. 4,640 114,562 Qiagen NV * 4,910 86,416 Tractor Supply Co. * 1,990 76,376 Investment Technology Group, Resmed, Inc. * 1,300 48,191 Wolverine World Wide, Inc. 4,190 83,004 Inc. * 3,140 65,312 Techne Corp. 1,260 75,940 People's United Financial, Inc. 4,720 74,576 Varian Medical Systems, Inc. * 1,610 57,574 Consumer Staples 4.7% Portfolio Recovery Alberto-Culver Co. 3,200 74,368 Associates, Inc. * 2,120 76,256 Industrials 16.2% Chattem, Inc. * 1,620 96,763 Raymond James Financial, Inc. 3,530 56,127 Ametek, Inc. 1,980 62,271 Church & Dwight Co., Inc. 1,790 89,983 Signature Bank * 2,830 76,552 CH Robinson Worldwide, Inc. 1,510 76,738 Flowers Foods, Inc. 2,920 61,817 Willis Group Holdings Ltd. 2,940 78,292 Cintas Corp. 2,500 58,225 McCormick & Co., Inc. 1,760 53,715 WR Berkley Corp. 2,580 55,960 Clarcor, Inc. 2,060 59,040 34 The accompanying notes are an integral part of the financial statements. Sentinel Small/Mid Cap Fund (Continued) Shares Value Shares Value (Note 2) (Note 2) Copart, Inc. * 2,550 $ Utilities 0.8% Dynamic Materials Corp. 3,020 54,179 ITC Holdings Corp. 1,410 $ Equifax, Inc. 2,390 65,056 Total Domestic Common Stocks Healthcare Services Group, Inc. 4,940 86,351 (Cost $8,377,656) Heico Corp. 2,980 88,655 Foreign Stocks & ADR's 2.1% Israel 1.4% IDEX Corp. 2,480 57,908 Nice Systems Ltd. ADR * 4,900 ITT Corp. 1,800 74,124 United Kingdom 0.7% Kaydon Corp. 2,460 84,624 Shire Ltd. ADR 1,270 MSC Industrial Direct Co. 1,210 44,020 Total Foreign Stocks & ADR's Quanta Services, Inc. * 1,850 42,198 (Cost $206,391) Ritchie Bros Auctioneers, Inc. 3,060 70,074 Real Estate Investment Trusts 1.8% Roper Industries, Inc. 1,820 78,224 Financials 1.8% Stericycle, Inc. * 2,130 106,457 Digital Realty Trust, Inc. 2,070 74,044 Waste Connections, Inc. * 4,150 105,410 Home Properties, Inc. (b) 2,070 68,931 Total Real Estate Investment Information Technology 18.2% Trusts (Cost $145,417) Total Investments 96.2% Amdocs Ltd. * 3,090 66,868 (Cost $8,729,464) Amphenol Corp. 1,440 48,082 Other Assets in Excess of ANSYS, Inc. * 3,690 110,183 Liabilities 3.8% Citrix Systems, Inc. * 2,990 93,916 Net Assets 100.0% $ 7,961,625 Cognizant Technology Solutions Corp. * 3,650 91,943 Concur Technologies, Inc. * 2,010 59,295 * Non-income producing Dolby Laboratories, Inc. * 2,970 107,098  Cost for federal income tax purposes is $8,729,464. At May 31, 2009 unrealized depreciation for federal Factset Research Systems, Inc. 910 48,139 income tax purposes aggregated $1,071,442 of which FLIR Systems, Inc. * 3,530 79,284 $301,676 related to appreciated securities and Harris Corp. 2,250 69,930 $1,373,118 related to depreciated securities. Intersil Corp. 3,530 43,242 (b) Return of Capital paid during the fiscal period Jack Henry & Associates, Inc. 3,840 70,541 ADR - American Depository Receipt Mettler-Toledo Int'l., Inc. * 1,150 81,868 Micros Systems, Inc. * 2,980 77,838 Nuance Communications, Inc. * 9,030 111,972 Open Text Corp. * 2,600 91,598 Polycom, Inc. * 5,780 100,052 Power Integrations, Inc. 2,300 50,738 Trimble Navigation Ltd. * 2,550 48,909 Materials 5.2% Aptargroup, Inc. 2,610 80,936 Ecolab, Inc. 1,050 39,218 Pactiv Corp. * 3,941 88,278 Sigma-Aldrich Corp. 1,330 64,452 Silgan Holdings, Inc. 1,490 65,947 Steel Dynamics, Inc. 5,130 76,642 Telecommunication Services 0.9% Cbeyond, Inc. * 4,360 35 Sentinel Sustainable Core Opportunities Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 16.6% Financials 8.7% Health Care 15.9% Consumer Discretionary 7.1% Energy 14.8% Materials 4.1% Industrials 13.5% Telecommunication Services 3.4% Consumer Staples 10.0% Utilities 3.3% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Transocean Ltd. 3.2% CVS Caremark Corp. 2.2% ConocoPhillips 2.6% Int'l. Business Machines Corp. 2.2% Emerson Electric Co. 2.6% PepsiCo, Inc. 2.0% Praxair, Inc. 2.5% Williams Cos., Inc. 2.0% Danaher Corp. 2.5% Total of Net Assets 24.2% Procter & Gamble Co. 2.4% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 92.8% Williams Cos., Inc. 200,000 $ Merck & Co., Inc. 60,000 $ 1,654,800 Consumer Discretionary 7.1% XTO Energy, Inc. 50,000 2,138,500 Pfizer, Inc. 150,000 2,278,500 Coach, Inc. 35,000 $ 919,450 St. Jude Medical, Inc. * 50,000 1,951,000 GameStop Corp. * 41,000 1,022,950 Financials 8.7% Zimmer Holdings, Inc. * 40,000 1,782,000 Gap, Inc. 50,000 892,500 ACE Ltd. 30,000 1,319,700 McDonald's Corp. 31,367 1,850,339 Bank of America Corp. 70,000 788,900 Industrials 13.5% News Corp. 166,000 1,864,180 Bank of New York Mellon Corp. 60,000 1,666,800 Bucyrus Int'l., Inc. 62,000 1,778,160 Nike, Inc. 49,028 2,797,048 Goldman Sachs Group, Inc. 15,000 2,168,550 Canadian Pacific Railway Ltd. 80,000 3,275,200 Time Warner Cable, Inc. 35,000 1,077,650 JPMorgan Chase & Co. 72,774 2,685,361 Danaher Corp. 70,000 4,224,500 Time Warner, Inc. 75,000 1,756,500 MetLife, Inc. 30,000 945,000 Emerson Electric Co. 136,800 4,389,912 The Travelers Cos., Inc. 50,000 2,033,000 FedEx Corp. 45,000 2,494,350 Consumer Staples 10.0% US Bancorp 73,200 1,405,440 Parker Hannifin Corp. 50,000 2,113,000 CVS Caremark Corp. 125,000 3,725,000 Wells Fargo & Co. 75,000 1,912,500 Precision Castparts Corp. 40,093 3,310,479 HJ Heinz Co. 65,000 2,377,700 Rockwell Automation, Inc. 50,000 1,534,500 Kellogg Co. 50,000 2,162,500 Health Care 14.6% Kraft Foods, Inc. 50,000 1,305,500 Aetna, Inc. 60,000 1,606,800 Information Technology 14.4% PepsiCo, Inc. 65,000 3,383,250 Amgen, Inc. * 20,000 998,800 Accenture Ltd. 60,000 1,795,800 Procter & Gamble Co. 80,000 4,155,200 Baxter Int'l., Inc. 15,490 792,933 Activision Blizzard, Inc. * 100,000 1,208,000 Becton Dickinson & Co. 36,594 2,476,682 Adobe Systems, Inc. * 35,000 986,300 Energy 14.8% Bristol-Myers Squibb Co. 100,000 1,992,000 Broadcom Corp. * 50,000 1,274,000 Apache Corp. 11,900 1,002,694 Celgene Corp. * 35,000 1,478,400 Cisco Systems, Inc. * 130,000 2,405,000 ConocoPhillips 97,241 4,457,527 Covidien Ltd. 25,000 893,000 Dolby Laboratories, Inc. * 25,000 901,500 Devon Energy Corp. 40,000 2,529,600 CR Bard, Inc. 15,000 1,072,350 EMC Corp. * 75,000 881,250 Marathon Oil Corp. 100,000 3,188,000 Gen-Probe, Inc. * 25,000 1,065,750 Int'l. Business Machines Corp. 35,000 3,719,800 Transocean Ltd. * 70,000 5,563,600 Gilead Sciences, Inc. * 40,000 1,724,000 Juniper Networks, Inc. * 75,000 1,854,750 Weatherford Int'l. Ltd. * 150,000 3,105,000 Johnson & Johnson 60,000 3,309,600 KLA-Tencor Corp. 65,000 1,755,000 36 The accompanying notes are an integral part of the financial statements. Sentinel Sustainable Core Opportunities Fund (Continued)  Cost for federal income tax purposes is $213,286,293. At May 31, 2009 unrealized depreciation for federal Value income tax purposes aggregated $42,416,002 of Shares (Note 2) which $8,796,420 related to appreciated securities Microsoft Corp. 101,624 $2,122,925 and $51,212,422 related to depreciated securities. NetApp, Inc. * 100,000 1,950,000 NVIDIA Corp. * 100,000 1,043,000 ADR - American Depository Receipt Seagate Technology 75,000 653,250 Texas Instruments, Inc. 106,080 2,057,952 Materials 4.1% Crown Holdings, Inc. * 118,235 2,778,523 Praxair, Inc. 58,240 4,263,168 Telecommunication Services 2.3% AT&T, Inc. 100,000 2,479,000 Rogers Communications, Inc. 50,000 1,492,500 Utilities 3.3% AES Corp. * 306,700 3,063,933 Allegheny Energy, Inc. 100,000 2,500,000 Total Domestic Common Stocks (Cost $199,386,128) Foreign Stocks & ADR's 4.6% Finland 0.9% Nokia Corp. ADR 100,000 Germany 1.3% SAP AG ADR 50,000 Israel 1.3% Teva Pharmaceutical Industries Ltd. ADR 50,000 Mexico 1.1% America Movil SA de CV ADR 50,000 Total Foreign Stocks & ADR's (Cost $9,900,180) Principal Amount (M$1,000) U.S. Government Obligations 2.3% Federal Home Loan Bank 2.3% Agency Discount Notes: 0.09%, 06/02/09 2,000M 1,999,995 0.09%, 06/03/09 2,000M 1,999,990 Total U.S. Government Obligations (Cost $3,999,985) Total Investments 99.7% (Cost $213,286,293) Other Assets in Excess of Liabilities 0.3% Net Assets 100.0% $ 171,306,555 * Non-income producing 37 Sentinel Sustainable Growth Opportunities Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 16.6% Financials 8.8% Consumer Discretionary 14.7% Consumer Staples 6.4% Health Care 13.1% Materials 5.4% Industrials 12.0% Telecommunication Services 3.3% Energy 10.2% Utilities 1.3% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets BlackRock, Inc. 2.5% Life Technologies Corp. 2.0% Dollar Tree, Inc. 2.4% Dolby Laboratories, Inc. 2.0% Equinix, Inc. 2.3% Express Scripts, Inc. 1.9% Aeropostale, Inc. 2.2% Amphenol Corp. 1.8% Cognizant Technology Solutions Corp. 2.1% Total of Net Assets 21.2% McAfee, Inc. 2.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2009 (Unaudited) Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) Domestic Common Stocks 88.5% PetroHawk Energy Corp. * 56,300 $ Industrials 12.0% Consumer Discretionary 14.7% Range Resources Corp. 27,400 1,255,194 BE Aerospace, Inc. * 88,800 $ Aeropostale, Inc. * 60,300 $ Southwestern Energy Co. * 26,300 1,143,261 Donaldson Co., Inc. 14,000 471,660 AutoZone, Inc. * 5,200 791,180 Weatherford Int'l. Ltd. * 61,900 1,281,330 Fastenal Co. 15,000 498,300 Bed Bath & Beyond, Inc. * 35,700 1,003,527 Flowserve Corp. 18,500 1,361,045 Burger King Holdings, Inc. 72,600 1,202,256 Financials 8.1% Fluor Corp. 10,000 469,800 Darden Restaurants, Inc. 40,000 1,446,800 Affiliated Managers Group, Inc. * 19,800 1,110,978 IHS, Inc. * 20,300 974,400 Dick's Sporting Goods, Inc. * 45,500 809,900 BlackRock, Inc. 15,000 2,392,500 Jacobs Engineering Dollar Tree, Inc. * 51,500 2,305,655 HCC Insurance Holdings, Inc. 34,200 844,398 Group, Inc. * 18,000 772,200 Strayer Education, Inc. 7,600 1,400,452 Invesco Ltd. 45,900 718,335 Landstar System, Inc. 24,000 912,000 Urban Outfitters, Inc. * 65,300 1,333,426 Northern Trust Corp. 26,300 1,516,195 Paccar, Inc. 12,000 358,200 VF Corp. 28,500 1,619,370 T Rowe Price Group, Inc. 28,000 1,135,960 Precision Castparts Corp. 14,800 1,222,036 Ritchie Bros Auctioneers, Inc. 69,300 1,586,970 Consumer Staples 6.4% Health Care 12.0% Stericycle, Inc. * 31,000 1,549,380 Alberto-Culver Co. 50,000 1,162,000 BioMarin Pharmaceuticals, Inc. * 50,300 703,194 Chattem, Inc. * 28,000 1,672,440 Covance, Inc. * 20,000 840,400 Information Technology 16.6% Corn Products Int'l., Inc. 37,000 977,170 CR Bard, Inc. 9,700 693,453 Activision Blizzard, Inc. * 110,000 1,328,800 HJ Heinz Co. 30,700 1,123,006 Express Scripts, Inc. * 28,900 1,851,045 Amphenol Corp. 50,300 1,679,517 JM Smucker Co. 30,000 1,207,800 Gen-Probe, Inc. * 28,400 1,210,692 ANSYS, Inc. * 43,000 1,283,980 Laboratory Corp of America Broadcom Corp. * 10,000 254,800 Energy 10.2% Holdings * 14,200 865,632 Citrix Systems, Inc. * 32,500 1,020,825 Consol Energy, Inc. 29,300 1,205,988 Life Technologies Corp. * 48,400 1,876,952 Cognizant Technology Continental Resources, Inc. * 30,200 894,222 NuVasive, Inc. * 30,000 1,083,600 Solutions Corp. * 80,500 2,027,795 Core Laboratories NV 10,900 1,034,846 St. Jude Medical, Inc. * 35,200 1,373,504 Dolby Laboratories, Inc. * 52,000 1,875,120 FMC Technologies, Inc. * 22,200 923,964 Wright Medical Group, Inc. * 60,000 936,000 Equinix, Inc. * 29,600 2,202,240 Peabody Energy Corp. 17,000 577,660 Itron, Inc. * 9,600 560,064 38 The accompanying notes are an integral part of the financial statements. Sentinel Sustainable Growth Opportunities Fund (Continued)  Cost for federal income tax purposes is $105,522,522. Value At May 31, 2009 unrealized depreciation for federal Shares (Note 2) income tax purposes aggregated $10,850,070 of which $5,981,992 related to appreciated securities Juniper Networks, Inc. * 21,500 $ 531,695 and $16,832,062 related to depreciated securities. McAfee, Inc. * 48,500 1,902,655 ADR - American Depository Receipt Nuance Communications, Inc. * 99,000 1,227,600 SPDR - Standard & Poor's Depository Receipts Materials 3.9% Agrium, Inc. 23,100 1,136,982 Airgas, Inc. 36,300 1,534,038 Crown Holdings, Inc. * 46,000 1,081,000 Telecommunication Services 3.3% American Tower Corp. * 31,000 987,970 MetroPCS Communications, Inc. * 78,600 1,346,418 NII Holdings, Inc. * 40,300 824,538 Utilities 1.3% ITC Holdings Corp. 28,000 Total Domestic Common Stocks (Cost $95,384,236) Exchange Traded Funds 2.2% Financials 0.7% Financial Select Sector SPDR Fund * 55,500 Materials 1.5% SPDR Gold Trust * 15,000 Total Exchange Traded Funds (Cost $1,883,539) Foreign Stocks & ADR's 1.1% United Kingdom 1.1% Shire Ltd. ADR (Cost $1,254,933) 24,200 Principal Amount (M$1,000) Corporate Short-Term Notes 7.3% Colgate Palmolive 0.14%, 06/24/09 2,000M 1,999,821 Nestle Capital Corp. 0.12%, 06/01/09 3,000M 3,000,000 Wells Fargo Co. 0.13%, 06/02/09 2,000M 1,999,993 Total Corporate Short-Term Notes (Cost $6,999,814) Total Investments 99.1% (Cost $105,522,522) Other Assets in Excess of Liabilities 0.9% Net Assets 100.0% $ 95,502,546 * Non-income producing 39 Statement of Assets and Liabilities at May 31, 2009 (Unaudited) Capital Common Conservative Georgia Municipal Balanced Growth Stock Allocation Bond Assets Investments at value $ 204,012,239 $ 104,745,297 $ 875,877,364 $ 93,404,112 $ 29,861,421 Cash and cash equivalents 120,410 1,782,704 21,661,989 1,017,853 135,699 Receivable for securities sold 112,901  2,796,172   Receivable for fund shares sold 123,710 15,821 1,111,263 187,130  Receivable for interest 307,939   433,461 405,741 Receivable for foreign interest    3,322  Receivable for dividends 360,255 146,628 2,077,673 91,142  Receivable from fund administrator      Total Assets 205,037,454 106,690,450 903,524,461 95,137,020 30,402,861 Liabilities Payable to custodian bank-line of credit      Payable for securities purchased 3,284,130 207,672 4,365,592 3,046,531  Payable for fund shares repurchased 366,548 32,087 946,235 34,774  Accrued expenses 132,270 36,526 362,828 72,752 10,894 Management fee payable 92,515 61,465 499,625 42,397 11,658 Distribution fee payable (Class A Shares) 45,276 24,978 171,651 17,517 200 Distribution fee payable (Class B Shares) 4,876  8,453 8,096  Distribution fee payable (Class C Shares) 5,997 1,944 14,174 10,600  Distribution fee payable (Class D Shares) 3,024     Distribution fee payable (Class S Shares)      Fund accounting fee payable 6,253 3,264 27,536 2,866 963 Deferred compensation 47,746 22,526 197,141 26,876 1,702 Total Liabilities 3,988,635 390,462 6,593,235 3,262,409 25,417 Net Assets Applicable to All Outstanding Shares $ 201,048,819 $ 106,299,988 $ 896,931,226 $ 91,874,611 $ 30,377,444 Net Asset Value and Maximum Offering Price Per Share Class A Shares* Net Assets Applicable to Class A Shares/ $ 180,448,230 $ 100,790,696 $ 690,062,981 $ 69,766,424 $ 1,175,010 Shares Outstanding 13,225,155 7,557,278 29,866,394 6,954,888 119,235 Net Asset Value per Share $ 13.64 $ 13.34 $ 23.10 $ 10.03 $ 9.85 Sales Charge** 0.72 0.70 1.22 0.53 0.41 Maximum Offering Price $ 14.36 $ 14.04 $ 24.32 $ 10.56 $ 10.26 Class B Shares* Net Assets Applicable to Class B Shares/ $ 5,756,414 N/A $ 9,988,565 $ 9,211,211 N/A Shares Outstanding 419,953 N/A 443,691 921,753 N/A Net Asset Value per Share*** $ 13.71 N/A $ 22.51 $ 9.99 N/A Class C Shares* Net Assets Applicable to Class C Shares/ $ 7,250,271 $ 2,428,369 $ 17,028,621 $ 12,896,976 N/A Shares Outstanding 531,257 192,041 758,796 1,289,949 N/A Net Asset Value per Share*** $ 13.65 $ 12.65 $ 22.44 $ 10.00 N/A Class D Shares* Net Assets Applicable to Class D Shares/ $ 4,748,919 N/A N/A N/A N/A Shares Outstanding 348,349 N/A N/A N/A N/A Net Asset Value per Share*** $ 13.63 N/A N/A N/A N/A Class I Shares* Net Assets Applicable to Class I Shares/ $ 2,844,985 $ 3,080,923 $ 179,851,059 N/A $ 29,202,434 Shares Outstanding 209,863 232,303 7,777,462 N/A 2,894,167 Net Asset Value per Share*** $ 13.56 $ 13.26 $ 23.12 N/A $ 10.09 Class S Shares* Net Assets Applicable to Class S Shares/ N/A N/A N/A N/A N/A Shares Outstanding N/A N/A N/A N/A N/A Net Asset Value per Share*** N/A N/A N/A N/A N/A 40 The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities (Continued) Government Government Growth International Mid Cap Mid Cap Short Maturity Small Money Market^ Securities Leaders Equity Growth Value Government Company $ 94,715,372 $ 751,195,304 $ 32,252,437 $ 140,574,976 $ 78,859,312 $ 169,044,260 $ 588,915,839 $ 1,297,934,637 29 195,558 1,037,367 744,079 853,938 421,331 525,223 24,649,284  35,985,505   89,321 974,786 999 1,460,866  7,306,695 117,508 65,200 34,108 559,782 18,500,865 4,994,707  3,181,585     2,460,747            38,982 835,526 36,945 35,438  1,026,858 55,260        94,770,661 797,864,647 33,446,294 142,219,781 79,873,624 171,035,597 610,403,673 1,330,066,352 8,100         95,227,154 227,144  107,500  9,001,424 3,972,998 360,265 1,436,723 2,597 102,599 29,587 569,279 2,265,273 1,155,404 46,246 172,926 19,707 67,843 75,075 76,434 100,356 308,263 32,575 266,676 24,315 80,027 46,556 103,403 221,641 688,856  89,530 6,536 30,987 17,301 18,385 83,137 207,754    2,482 2,685   32,341  37,039 1,554 2,972 1,843 12,708  102,988               108,343  3,028 21,336 1,004 4,248 2,472 5,126 17,733 40,799 17,134 50,574 1,409 23,772 28,135 7,743 47,391 192,317 467,348 97,301,958 284,266 314,930 311,154 793,078 11,845,298 6,701,720 $ 94,303,313 $ 700,562,689 $ 33,162,028 $ 141,904,851 $ 79,562,470 $ 170,242,519 $ 598,558,375 $ 1,323,364,632 $ 90,784,480 $ 546,572,292 $ 26,771,309 $ 128,358,378 $ 68,968,451 $ 74,708,678 $ 403,556,201 $ 836,033,227 90,784,480 50,239,747 2,896,762 9,997,671 5,844,546 7,664,663 43,971,090 163,982,080 $ 1.00 $ 10.88 $ 9.24 $ 12.84 $ 11.80 $ 9.75 $ 9.18 $ 5.10  0.45 0.49 0.68 0.62 0.51 0.09 0.27 $ 1.00 $ 11.33 $ 9.73 $ 13.52 $ 12.42 $ 10.26 $ 9.27 $ 5.37 $ 3,518,833 N/A N/A $ 3,001,856 $ 3,175,312 N/A N/A $ 37,898,836 3,518,833 N/A N/A 239,838 307,488 N/A N/A 9,307,724 $ 1.00 N/A N/A $ 12.52 $ 10.33 N/A N/A $ 4.07 N/A $ 46,285,416 $ 1,977,559 $ 3,681,806 $ 2,272,208 $ 15,711,003 N/A $ 123,818,388 N/A 4,255,157 226,476 292,335 216,973 1,685,627 N/A 26,608,000 N/A $ 10.88 $ 8.73 $ 12.59 $ 10.47 $ 9.32 N/A $ 4.65 N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A $ 107,704,981 $ 4,413,160 $ 6,862,811 $ 5,146,499 $ 79,822,838 N/A $ 325,614,181 N/A 9,896,254 491,618 537,543 433,431 8,054,675 N/A 63,305,804 N/A $ 10.88 $ 8.98 $ 12.77 $ 11.87 $ 9.91 N/A $ 5.14 N/A N/A N/A N/A N/A N/A $ 195,002,174 N/A N/A N/A N/A N/A N/A N/A 21,244,959 N/A N/A N/A N/A N/A N/A N/A $ 9.18 N/A Name change. Formerly the Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009. 41 Statement of Assets and Liabilities (Continued) Small/Mid Sustainable Core Sustainable Growth Cap Opportunities Opportunities^^ Assets Investments at value $ 7,658,022 $ 170,870,291 $ 94,672,452 Cash and cash equivalents 304,353 1,629,574 1,099,036 Receivable for securities sold 2,793 1,304,828  Receivable for fund shares sold 23,384 16,102 9,567 Receivable for dividends 3,921 293,407 38,154 Total Assets 7,992,473 174,114,202 95,819,209 Liabilities Payable for securities purchased 14,461 2,283,942  Payable for fund shares repurchased  294,974 175,720 Accrued expenses 10,852 77,256 55,364 Management fee payable 4,680 99,199 55,378 Distribution fee payable (Class A Shares) 181 39,751 23,368 Distribution fee payable (Class C Shares) 103 18 22 Fund accounting fee payable 248 5,268 2,941 Deferred compensation 323 7,239 3,870 Total Liabilities 30,848 2,807,647 316,663 Net Assets Applicable to All Outstanding Shares $ 7,961,625 $ 171,306,555 $ 95,502,546 Net Asset Value and Maximum Offering Price Per Share Class A Shares* Net Assets Applicable to Class A Shares/ $ 2,837,113 $ 160,365,655 $ 94,027,353 Shares Outstanding 198,707 17,288,778 9,318,257 Net Asset Value per Share $ 14.28 $ 9.28 $ 10.09 Sales Charge** 0.75 0.49 0.53 Maximum Offering Price $ 15.03 $ 9.77 $ 10.62 Class C Shares* Net Assets Applicable to Class C Shares/ $ 2,262,949 $ 354,600 $ 313,407 Shares Outstanding 158,664 39,530 32,270 Net Asset Value per Share*** $ 14.26 $ 8.97 $ 9.71 Class I Shares* Net Assets Applicable to Class I Shares/ $ 2,861,563 $ 10,586,300 $ 1,161,786 Shares Outstanding 200,316 1,138,617 110,574 Net Asset Value per Share*** $ 14.29 $ 9.30 $ 10.51 Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. The redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. For the Balanced Fund, Capital Growth Fund, Common Stock Fund, Conservative Allocation Fund, Growth Leaders Fund, International Equity Fund, Mid Cap Growth Fund, Mid Cap Value Fund, Small Company Fund, Small/Mid Cap Fund, Sustainable Core Opportunities Fund and Sustainable Growth Opportunities Fund, the maximum offering price is 1000/950 times the net asset value per share. For the Georgia Municipal Bond Fund and Government Securities Fund, the maximum offering price is 1000/960 times the net asset value per share. For the Short Maturity Government Fund, the maximum offering price is 1000/990 times the net asset value per share. For the Government Money Market Fund, the maximum offering price is equal to the net asset value per share. *** The maximum offering price is equal to the net asset value per share. 42 The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities (Continued) Capital Common Conservative Georgia Municipal Balanced Growth Stock Allocation Bond Net Assets Represent Capital stock at par value $ 147,346 $ 79,816 $ 388,463 $ 91,666 $ 30,134 Paid-in capital 191,436,979 106,056,485 781,285,233 109,641,531 28,830,784 Accumulated undistributed (distributions in excess of) net investment income (loss) 455,256 37,948 1,427,246 167,297 10,682 Accumulated undistributed net realized gain (loss) on investments (3,375,724 ) (17,942,529 ) (21,536,034 ) (14,418,281 ) 228,731 Unrealized appreciation (depreciation) of investments and foreign exchange 12,384,962 18,068,268 135,366,318 (3,607,602 ) 1,277,113 Net Assets $ 201,048,819 $ 106,299,988 $ 896,931,226 $ 91,874,611 $ 30,377,444 Investments at Cost $ 191,627,277 $ 86,677,029 $ 740,511,046 $ 97,011,564 $ 28,584,308 Government Government Growth International Mid Cap Money Market^ Securities Leaders Equity Growth Net Assets Represent Capital stock at par value $ 943,033 $ 643,912 $ 36,149 $ 110,674 $ 68,024 Paid-in capital 93,360,280 683,578,190 38,178,391 183,332,428 116,047,481 Accumulated undistributed (distributions in excess of) net investment income (loss) 203 394,444 12,628 1,170,973 (43,356 ) Accumulated undistributed net realized gain (loss) on investments (203 ) 6,287,727 (5,514,107 ) (23,505,341 ) (38,688,305 ) Unrealized appreciation (depreciation) of investments and foreign exchange  9,658,416 448,967 (19,203,883 ) 2,178,626 Net Assets $ 94,303,313 $ 700,562,689 $ 33,162,028 $ 141,904,851 $ 79,562,470 Investments at Cost $ 94,715,372 $ 741,536,888 $ 31,803,470 $ 159,802,237 $ 76,680,686 Mid Cap Short Maturity Small Small/Mid Sustainable Core Value Government Company Cap Opportunities Net Assets Represent Capital stock at par value $ 174,050 $ 652,160 $ 2,632,036 $ 5,577 $ 184,669 Paid-in capital 219,028,246 619,075,280 1,547,050,144 10,945,706 260,512,747 Accumulated undistributed (distributions in excess of) net investment income (loss) (126,100 ) 40,863 (1,347,491 ) (37,407 ) 335,686 Accumulated undistributed net realized gain (loss) on investments (26,494,217 ) (26,198,248 ) (192,328,946 ) (1,880,809 ) (47,310,545 ) Unrealized appreciation (depreciation) of investments and foreign exchange (22,339,460 ) 4,988,320 (32,641,111 ) (1,071,442 ) (42,416,002 ) Net Assets $ 170,242,519 $ 598,558,375 $ 1,323,364,632 $ 7,961,625 $ 171,306,555 Investments at Cost $ 191,383,720 $ 583,927,519 $ 1,330,575,748 $ 8,729,464 $ 213,286,293 Sustainable Growth Opportunities^^ Net Assets Represent Capital stock at par value $ 94,611 Paid-in capital 175,141,412 Accumulated undistributed (distributions in excess of) net investment income (loss) (447,307 ) Accumulated undistributed net realized gain (loss) on investments (68,436,100 ) Unrealized appreciation (depreciation) of investments and foreign exchange (10,850,070 ) Net Assets $ 95,502,546 Investments at Cost $ 105,522,522 Name change. Formerly the Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009. Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. Amounts designated as - are either $0 or have been rounded to $0. 43 Statement of Operations (Unaudited) Capital Common Conservative Balanced Growth Stock Allocation For the Six For the Six For the Six For the Six Months Ended Months Ended Months Ended Months Ended 05/31/09 05/31/09 05/31/09 05/31/09 Investment Income Income: Dividends $ 1,669,527 $ 986,252 $ 10,465,450 $ 413,805 * Interest 1,802,915 2,385 8,808 1,789,686 Total Income $ 3,472,442 $ 988,637 $ 10,474,258 $ 2,203,491 Expenses: Management advisory fee 521,443 345,380 2,753,852 239,226 Transfer agent fees 246,083 149,512 571,559 90,035 Custodian fees 9,585 5,260 31,847 3,650 Distribution expense (Class A Shares) 253,861 140,598 946,130 97,428 Distribution expense (Class B Shares) 30,632  52,560 54,299 Distribution expense (Class C Shares) 30,888 10,720 74,690 55,899 Distribution expense (Class D Shares) 20,389    Accounting and administration services 35,361 18,390 151,202 16,227 Auditing fees 12,250 7,400 35,200 4,500 Legal fees 2,450 2,575 20,150 1,600 Reports and notices to shareholders 21,200 20,400 72,700 6,800 Registration and filing fees 49,730 30,833 40,237 35,749 Directors' and Chief Compliance Officer's fees and expenses 17,016 10,425 80,970 7,539 Other 8,646 3,069 5,625 3,197 Total Expenses 1,259,534 744,562 4,836,722 616,149 Expense Reimbursement     Expense Offset   (1,972 )  Net Expenses 1,259,534 744,562 4,834,750 616,149 Net Investment Income 2,212,908 244,075 5,639,508 1,587,342 Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments (188,443 ) (4,457,835 ) (18,471,868 ) (2,781,910 ) Foreign currency transactions    (6,106 ) Net realized gain (loss) (188,443 ) (4,457,835 ) (18,471,868 ) (2,788,016 ) Net change in unrealized appreciation (depreciation) during the period: Investments 10,111,968 13,774,698 75,046,310 7,579,831 Foreign currency transactions    107 Net change in unrealized appreciation (depreciation) 10,111,968 13,774,698 75,046,310 7,579,938 Net Realized and Unrealized Gain (Loss) on Investments 9,923,525 9,316,863 56,574,442 4,791,922 Net Increase (Decrease) in Net Assets from Operations $ 12,136,433 $ 9,560,938 $ 62,213,950 $ 6,379,264 ^ Name change. Formerly the Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009. * Net of foreign tax withholding of $1,556 in the Sentinel Conservative Allocation Fund, $222,092 in the Sentinel International Equity Fund and $6,618 in the Sentinel Mid Cap Value Fund. Amounts designated as "-" are either $0 or have been rounded to $0. 44 The accompanying notes are an integral part of the financial statements. Statement of Operations (Continued) Georgia Municipal Government Government Growth International Mid Cap Mid Cap Bond Money Market^ Securities Leaders Equity Growth Value For the Six For the Six For the Six For the Six For the Six For the Six For the Six Months Ended Months Ended Months Ended Months Ended Months Ended Months Ended Months Ended 05/31/09 05/31/09 05/31/09 05/31/09 05/31/09 05/31/09 05/31/09 $ 1,020 $ 3,918 $  $ 239,742 $ 2,426,398 * $ 416,020 $ 1,477,770 * 570,084 255,577 14,871,614 2,778 172,191 285,090 7,288 $ 571,104 $ 259,495 $ 14,871,614 $ 242,520 $ 2,598,589 $ 701,110 $ 1,485,058 68,505 224,326 1,421,627 122,222 431,286 262,080 568,321 16,261 132,110 343,709 34,264 249,905 191,396 206,590 1,750 5,910 27,711 2,995 36,800 9,230 11,250 1,153  461,646 32,141 167,099 97,481 102,893     14,683 16,367    143,789 8,345 15,902 10,128 69,885        5,683 20,954 110,846 5,072 22,969 13,947 28,293 2,900 7,000 37,500 3,450 11,150 4,600 14,200 1,425 1,000 21,500 450 3,750 2,100 7,250  18,500 38,250 6,050 33,100 31,450 38,500 4,120 8,256 48,493 32,118 41,016 42,864 42,587 2,496 10,241 49,958 2,422 11,622 7,037 12,540 2,955  19,518 3,444 29,996 2,330 6,168 107,248 428,297 2,724,547 252,973 1,069,278 691,010 1,108,477  (190,784 )  (22,902 )      (161 ) (595 )    107,248 237,513 2,724,386 229,476 1,069,278 691,010 1,108,477 463,856 21,982 12,147,228 13,044 1,529,311 10,100 376,581 228,759  11,934,358 (3,328,543 ) (9,186,063 ) (15,849,513 ) (23,524,316 )     18,426  13,618 228,759  11,934,358 (3,328,543 ) (9,167,637 ) (15,849,513 ) (23,510,698 ) 1,274,387  4,819,646 6,250,499 28,370,570 23,453,972 42,302,929     17,709  2,459 1,274,387  4,819,646 6,250,499 28,388,279 23,453,972 42,305,388 1,503,146  16,754,004 2,921,956 19,220,642 7,604,459 18,794,690 $ 1,967,002 $ 21,982 $ 28,901,232 $ 2,935,000 $ 20,749,953 $ 7,614,559 $ 19,171,271 45 Statement of Operations (Continued) Short Maturity Small Small/Mid Sustainable Core Sustainable Growth Government Company Cap Opportunities Opportunities^^ For the Six For the Six For the Six For the Six For the Six Months Ended Months Ended Months Ended Months Ended Months Ended 05/31/09 05/31/09 05/31/09 05/31/09 05/31/09 Investment Income Income: Dividends $  $ 6,196,561 $ 36,665 $ 1,646,688 289,924 Interest 7,894,438 41,622 16 8,515 5,523 Total Income $ 7,894,438 $ 6,238,183 $ 36,681 $ 1,655,203 295,447 Expenses: Management advisory fee 869,418 3,664,842 25,086 544,348 302,526 Transfer agent fees 182,167 1,401,491 3,507 277,227 191,576 Custodian fees 19,000 51,253 9,300 7,965 7,105 Distribution expense (Class A Shares) 345,148 1,112,869 847 217,732 127,736 Distribution expense (Class B Shares)  197,424    Distribution expense (Class C Shares)  552,812 524 92 107 Distribution expense (Class S Shares) 331,520     Accounting and administration services 68,066 212,063 1,337 29,047 16,143 Auditing fees 28,000 45,500 2,000 21,530 14,925 Legal fees 12,500 38,250 575 6,115 1,570 Reports and notices to shareholders 20,000 140,000 750 45,515 34,250 Registration and filing fees 40,109 72,348 30,430 33,206 34,724 Directors' and Chief Compliance Officer's fees and expenses 32,684 104,696 414 16,383 7,579 Other 13,136 8,243 1,043 15,941 2,432 Total Expenses 1,961,748 7,601,791 75,813 1,215,101 740,673 Expense Reimbursement    (58,929 )  Expense Offset  (1,103 )    Net Expenses 1,961,748 7,600,688 75,813 1,156,172 740,673 Net Investment Income (Loss) 5,932,690 (1,362,505 ) (39,132 ) 499,031 (445,226 ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments 842,426 (187,255,571 ) (1,239,246 ) (8,371,766 ) (11,544,102 ) Foreign currency transactions      Net realized gain (loss) 842,426 (187,255,571 ) (1,239,246 ) (8,371,766 ) (11,544,102 ) Net change in unrealized appreciation (depreciation) during the period: Investments 4,466,265 270,642,331 1,848,795 20,542,745 24,531,296 Foreign currency transactions      Net change in unrealized appreciation (depreciation) 4,466,265 270,642,331 1,848,795 20,542,745 24,531,296 Net Realized and Unrealized Gain (Loss) on Investments 5,308,691 83,386,760 609,549 12,170,979 12,987,194 Net Increase (Decrease) in Net Assets from Operations $ 11,241,381 $ 82,024,255 $ 570,417 $ 12,670,010 12,541,968 Amounts designated as "-" are either $0 or have been rounded to $0. ^^ Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. 46 The accompanying notes are an integral part of the financial statements. This page intentionally left blank 47 Stat e ment of Changes in Net Assets Balanced Capital Growth Six Months Ended Six Months Ended 05/31/09 Year Ended 05/31/09 Year Ended (unaudited) 11/30/08 (unaudited) 11/30/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 2,212,908 $ 5,195,912 $ 244,075 $ 157,258 Net realized gain (loss) on sales of investments (188,443 ) (1,851,977 ) (4,457,835 ) 302,728 Net change in unrealized appreciation (depreciation) 10,111,968 (71,596,343 ) 13,774,698 (67,031,524 ) Net increase (decrease) in net assets from operations 12,136,433 (68,252,408 ) 9,560,938 (66,571,538 ) Distributions to Shareholders From net investment income Class A Shares (2,263,040 ) (5,066,104 ) (174,756 ) (214,272 ) Class B Shares (47,705 ) (159,584 )   Class C Shares (51,295 ) (81,325 )   Class D Shares (48,512 ) (112,705 )   Class I Shares (37,443 ) (88,567 ) (13,633 ) (22,116 ) From net realized gain on investments Class A Shares  (14,663,649 )  (12,042,596 ) Class B Shares  (976,542 )   Class C Shares  (453,864 )  (213,311 ) Class D Shares  (666,106 )   Class I Shares  (213,935 )  (301,690 ) Return of capital Class A Shares    (1,534,264 ) Class C Shares    (27,177 ) Class I Shares    (38,436 ) Total distributions to shareholders (2,447,995 ) (22,482,381 ) (188,389 ) (14,393,862 ) From Capital Share Transactions Net proceeds from sales of shares Class A Shares 12,733,115 21,907,093 5,252,177 10,251,340 Class B Shares 155,714 852,797   Class C Shares 2,708,934 2,008,232 239,915 1,621,804 Class D Shares 2,997 3,601   Class I Shares 277,523 599,167 276,885 668,029 Net asset value of shares issued in Fund reorganizations (see note 7) Class A Shares  11,292,171   Class B Shares     Class C Shares     Net asset value of shares in reinvestment of dividends and distributions Class A Shares 1,994,107 18,391,322 141,703 11,518,535 Class B Shares 45,057 1,082,088   Class C Shares 46,516 503,010  196,954 Class D Shares 47,575 757,393   Class I Shares 34,997 281,819 12,887 341,617 18,046,535 57,678,693 5,923,567 24,598,279 Less: Payments for shares reacquired Class A Shares (17,663,758 ) (46,101,350 ) (10,527,377 ) (30,898,475 ) Class B Shares (1,893,844 ) (7,271,921 )   Class C Shares (1,516,221 ) (2,095,222 ) (283,600 ) (904,611 ) Class D Shares (2,677,464 ) (1,451,213 )   Class I Shares (224,038 ) (679,277 ) (168,677 ) (836,965 ) Increase (decrease) in net assets from capital stock transactions (5,928,790 ) 79,710 (5,056,087 ) (8,041,772 ) Total Increase (Decrease) in Net Assets for period 3,759,648 (90,655,079 ) 4,316,462 (89,007,172 ) Net Assets: Beginning of period $ 197,289,171 $ 287,944,250 $ 101,983,526 $ 190,990,698 Net Assets: End of period $ 201,048,819 $ 197,289,171 $ 106,299,988 $ 101,983,526 Accumulated Undistributed Net Investment Income (Loss) $ 455,256 $ 633,694 $ 37,948 $ (17,738 ) Amounts designated as "-" are either $0 or have been rounded to $0. 48 The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Common Stock Conservative Allocation Georgia Municipal Bond (Continued) Six Months Ended Six Months Ended Six Months Ended 05/31/09 Year Ended 05/31/09 Year Ended 05/31/09 Year Ended (unaudited) 11/30/08 (unaudited) 11/30/08 (unaudited) 11/30/08 $ 5,639,508 $ 11,453,879 $ 1,587,342 $ 1,954,861 $ 463,856 $ 992,006 (18,471,868 ) (255,689 ) (2,788,016 ) (7,580,721 ) 228,759 72,789 75,046,310 (486,606,312 ) 7,579,938 (8,861,571 ) 1,274,387 (460,003 ) 62,213,950 (475,408,122 ) 6,379,264 (14,487,431 ) 1,967,002 604,792 (4,375,432 ) (9,466,158 ) (1,381,676 ) (1,498,757 ) (15,715 )* (6,429 )* (6,696 )  (180,891 ) (259,831 )   (34,871 ) (16,358 ) (185,233 ) (212,890 )         (1,432,429 ) (2,674,425 )   (453,085 )* (969,951 )*  (56,667,768 )  (374,048 ) (2,691 ) (1,961 )  (1,775,255 )  (100,066 )    (1,182,673 )  (72,440 )          (10,528,606 )   (69,030 ) (158,596 )                   (5,849,428 ) (82,311,243 ) (1,747,800 ) (2,518,032 ) (540,521 ) (1,136,937 ) 30,885,999 82,025,561 11,339,579 21,252,222 3,869 949,970 263,633 968,399 700,392 1,143,307   3,443,146 6,408,937 2,819,476 3,309,431         26,901,343 84,217,062   1,490,808 1,930,525    33,981,702      7,034,376      3,941,974   3,504,227 56,120,350 907,064 1,481,044 18,369 7,402 6,380 1,703,407 133,033 312,696   27,401 920,962 142,029 225,262         399,538 2,114,081   1,692 4,792 65,431,667 234,478,759 16,041,573 72,772,014 1,514,738 2,892,689 (56,831,939 ) (132,928,450 ) (11,861,035 ) (16,627,119 )  (295,886 ) (3,185,541 ) (14,169,932 ) (4,437,756 ) (4,065,549 )   (2,589,005 ) (4,902,577 ) (1,530,751 ) (2,117,571 )         (18,630,966 ) (39,099,232 )   (2,963,877 ) (4,623,479 ) (15,805,784 ) 43,378,568 (1,787,969 ) 49,961,775 (1,449,139 ) (2,026,676 ) 40,558,738 (514,340,797 ) 2,843,495 32,956,312 (22,658 ) (2,558,821 ) $ 856,372,488 $ 1,370,713,285 $ 89,031,116 $ 56,074,804 $ 30,400,102 $ 32,958,923 $ 896,931,226 $ 856,372,488 $ 91,874,611 $ 89,031,116 $ 30,377,444 $ 30,400,102 $ 1,427,246 $ 1,637,166 $ 167,297 $ 266,557 $ 10,682 $ 15,626 * Dividends paid by the Sentinel Georgia Municipal Bond Fund are generally tax-exempt for Federal income tax purposes. 49 Statement of Changes in Net Assets (Continued) Government Money Market^ Government Securities Six Months Ended Six Months Ended 05/31/09 Year Ended 05/31/09 Year Ended (unaudited) 11/30/08 (unaudited) 11/30/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 21,982 $ 980,098 $ 12,147,228 $ 20,020,605 Net realized gain (loss) on sales of investments   11,934,358 8,300,780 Net change in unrealized appreciation (depreciation)   4,819,646 (1,134,090 ) Net increase (decrease) in net assets from operations 21,982 980,098 28,901,232 27,187,295 Distributions to Shareholders From net investment income Class A Shares (21,522 ) (953,968 ) (10,324,983 ) (14,442,733 ) Class B Shares (460 ) (26,130 )   Class C Shares   (512,508 ) (336,474 ) Class I Shares   (2,472,533 ) (5,354,662 ) From net realized gain on investments Class A Shares     Class B Shares     Class C Shares     Class I Shares     Total distributions to shareholders (21,982 ) (980,098 ) (13,310,024 ) (20,133,869 ) From Capital Share Transactions Net proceeds from sales of shares Class A Shares 9,823,336 81,362,137 253,593,984 187,470,306 Class B Shares 106,702 4,210,805   Class C Shares   33,907,727 11,945,189 Class I Shares   21,966,020 32,444,746 Net asset value of shares issued in Fund reorganizations (see note 7) Class A Shares  81,925,786  44,568,838 Class I Shares     Net asset value of shares in reinvestment of dividends and distributions Class A Shares 25,309 908,856 8,314,137 11,623,791 Class B Shares 463 20,329   Class C Shares   258,173 141,742 Class I Shares   485,912 675,173 9,955,810 168,427,913 318,525,953 288,869,785 Less: Payments for shares reacquired Class A Shares (49,098,826 ) (92,645,555 ) (121,621,668 ) (103,730,266 ) Class B Shares (812,524 ) (2,501,990 )   Class C Shares   (4,158,089 ) (1,577,371 ) Class I Shares   (21,525,536 ) (43,069,040 ) Increase (decrease) in net assets from capital stock transactions (39,955,540 ) 73,280,368 171,220,660 140,493,108 Total Increase (Decrease) in Net Assets for period (39,955,540 ) 73,280,368 186,811,868 147,546,534 Net Assets: Beginning of period $ 134,258,853 $ 60,978,485 $ 513,750,821 $ 366,204,287 Net Assets: End of period $ 94,303,313 $ 134,258,853 $ 700,562,689 $ 513,750,821 Accumulated Undistributed Net Investment Income (Loss) $ 203 $ 203 394,444 $ 425,231 ^ Name change. Formerly the Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009. Amounts designated as "-" are either $0 or have been rounded to $0. 50 The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets (Continued) Growth Leaders International Equity Mid Cap Growth Six Months Ended Six Months Ended Six Months Ended 05/31/09 Year Ended 05/31/09 Year Ended 05/31/09 Year Ended (unaudited) 11/30/08 (unaudited) 11/30/08 (unaudited) 11/30/08 $ 13,044 $ (105,536 ) $ 1,529,311 $ 2,525,863 $ 10,100 $ (1,336,319 ) (3,328,543 ) (2,170,343 ) (9,167,637 ) (1,369,504 ) (15,849,513 ) (7,597,233 ) 6,250,499 (8,948,309 ) 28,388,279 (119,155,436 ) 23,453,972 (63,274,659 ) 2,935,000 (11,224,188 ) 20,749,953 (117,999,077 ) 7,614,559 (72,208,211 )   (2,300,157 ) (1,298,805 )           (3,978 ) (4,933 )     (145,278 ) (135,029 )    (521,857 )  (12,851,226 )      (962,998 )    (48,818 )  (697,225 )    (7,732 )  (840,290 )    (578,407 ) (2,449,413 ) (16,790,506 )   9,470,971 17,962,765 10,151,904 25,071,963 3,409,560 17,692,232   35,501 379,604 19,299 189,980 539,206 1,852,060 275,109 924,135 197,036 765,157  5,000,000 773,616 1,455,023 510,335 751,002    85,605,902      2,023,815    384,120 2,087,639 13,310,787      921,900    18,286 3,411 594,505     135,588 949,015   10,010,177 25,217,231 13,462,768 131,236,649 4,136,230 19,398,371 (3,069,069 ) (8,502,902 ) (15,030,926 ) (49,486,728 ) (11,215,998 ) (25,967,526 )   (780,799 ) (4,215,226 ) (810,401 ) (4,368,107 ) (434,169 ) (820,618 ) (470,290 ) (1,974,385 ) (324,624 ) (1,455,454 )   (510,139 ) (2,503,966 ) (396,885 ) (1,466,417 ) 6,506,939 15,893,711 (3,329,386 ) 73,056,344 (8,611,678 ) (13,859,133 ) 9,441,939 4,091,116 14,971,154 (61,733,239 ) (997,119 ) (86,067,344 ) $ 23,720,089 $ 19,628,973 $ 126,933,697 $ 188,666,936 $ 80,559,589 $ 166,626,933 $ 33,162,028 $ 23,720,089 $ 141,904,851 $ 126,933,697 $ 79,562,470 $ 80,559,589 $ 12,628 $ (416 ) $ 1,170,973 $ 2,072,649 $ (43,356 ) $ (53,456 ) 51 Statement of Changes in Net Assets (Continued) Mid Cap Value Short Maturity Government Six Months Ended Six Months Ended 05/31/09 Year Ended 05/31/09 Year Ended (unaudited) 11/30/08 (unaudited) 11/30/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 376,581 $ 493,114 $ 5,932,690 $ 6,865,836 Net realized gain (loss) on sales of investments (23,510,698 ) (2,920,807 ) 842,426 243,902 Net change in unrealized appreciation (depreciation) 42,305,388 (90,440,907 ) 4,466,265 48,136 Net increase (decrease) in net assets from operations 19,171,271 (92,868,600 ) 11,241,381 7,157,874 Distributions to Shareholders From net investment income Class A Shares (299,690 ) (186,167 ) (5,188,660 ) (6,779,881 ) Class B Shares     Class C Shares  (48,002 )  (4,991 )+ Class S Shares   (1,516,565 ) (843,270 ) Class I Shares (637,516 ) (807,994 )   From net realized gain on investments Class A Shares  (2,795,710 )   Class B Shares     Class C Shares  (1,659,355 )   + Class S Shares     Class I Shares  (9,369,148 )   Return of capital Class A Shares     Class B Shares     Class C Shares     + Class I Shares     Total distributions to shareholders (937,206 ) (14,866,376 ) (6,705,225 ) (7,628,142 ) From Capital Share Transactions Net proceeds from sales of shares Class A Shares 15,921,908 107,783,838 297,705,772 80,457,063 Class B Shares     Class C Shares 1,902,116 16,902,236  3,773,643 + Class S Shares   174,518,508 41,540,848 Class I Shares 8,768,263 46,640,831   Net asset value of shares issued in Fund reorganizations Class A Shares issued upon conversion from Class C Shares    3,944,285 + Net asset value of shares in reinvestment of dividends and distributions Class A Shares 253,343 2,401,374 4,339,222 5,601,122 Class B Shares     Class C Shares  1,340,491  3,047 + Class S Shares   1,255,345 773,156 Class I Shares 393,718 4,115,670   27,239,348 179,184,440 477,818,847 136,093,164 Less: Payments for shares reacquired Class A Shares (19,132,068 ) (22,349,773 ) (80,918,511 ) (58,245,723 ) Class B Shares     Class C Shares (2,708,117 ) (4,512,470 )  (243,672 )+ Class C Shares reacquired upon conversion into Class A Shares    (3,944,285 )+ Class S Shares   (19,317,412 ) (11,371,333 ) Class I Shares (11,607,303 ) (18,335,291 )   Increase (decrease) in net assets from capital stock transactions (6,208,140 ) 133,986,906 377,582,924 62,288,151 Total Increase (Decrease) in Net Assets for period 12,025,925 26,251,930 382,119,080 61,817,883 Net Assets: Beginning of period $ 158,216,594 $ 131,964,664 $ 216,439,295 $ 154,621,412 Net Assets: End of period $ 170,242,519 $ 158,216,594 $ 598,558,375 $ 216,439,295 Accumulated Undistributed Net Investment Income (Loss) $ (126,100 ) $ 420,907 $ 40,863 $ 2,930 + All outstanding shares of the Sentinel Short Maturity Government Fund Class C were converted into Sentinel Short Maturity Government Fund Class A shares following the close of business on July 11, 2008. Amounts designated as "-" are either $0 or have been rounded to $0. The accompanying notes are an integral part of the financial statements. 52 Statement of Changes in Net Assets Small Company Small/Mid Cap (Continued) Six Months Ended Six Months Ended For the period 05/31/09 Year Ended 05/31/09 From 12/03/07++ (unaudited) 11/30/08 (unaudited) Through 11/30/08 $ (1,362,505 ) $ (6,116,224 ) $ (39,132 ) $ (39,582 ) (187,255,571 ) (4,058,451 ) (1,239,246 ) (643,462 ) 270,642,331 (552,654,207 ) 1,848,795 (2,920,237 ) 82,024,255 (562,828,882 ) 570,417 (3,603,281 )                      (121,259,510 )    (13,788,828 )    (19,893,544 )        (5,244,570 )    (1,077,586 )    (122,536 )    (176,786 )        (46,607 )    (161,609,967 )   223,608,859 333,368,781 631,499 4,513,475 224,122 815,167   18,516,168 32,028,859 117,303 3,058,039     169,095,060 179,312,813 4,420 4,000,000      108,489,751    13,134,230    18,377,252        1,339,737   411,444,209 686,866,590 753,222 11,571,514 (160,029,166 ) (412,401,985 ) (338,591 ) (941,479 ) (10,306,356 ) (40,229,704 )   (15,866,545 ) (36,897,260 ) (50,176 )          (20,176,940 ) (17,415,537 ) (1 )  205,065,202 179,922,104 364,454 10,630,035 287,089,457 (544,516,745 ) 934,871 7,026,754 $ 1,036,275,175 $ 1,580,791,920 $ 7,026,754 $  $ 1,323,364,632 $ 1,036,275,175 $ 7,961,625 $ 7,026,754 $ (1,347,491 ) $ 15,014 $ (37,407 ) $ 1,725 Commenced operations December 3, 2007. 53 Statement of Changes in Net Assets (Continued) Sustainable Core Opportunities Six Months Ended For the Period 05/31/09 From 07/01/08 Year Ended (unaudited) Through 11/30/08** 06/30/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ 499,031 $ 603,012 $ 315,465 Net realized gain (loss) on sales of investments (8,371,766 ) (20,754,252 ) 670,686 Net change in unrealized appreciation (depreciation) 20,542,745 (78,170,526 ) (24,380,792 ) Net increase (decrease) in net assets from operations 12,670,010 (98,321,766 ) (23,394,641 ) Distributions to Shareholders From net investment income Class A Shares (758,007 )  (160,644 ) Class C Shares    # Class I Shares (94,935 )  (65,043 ) From net realized gain on investments Class A Shares    Class C Shares    # Class I Shares    Total distributions to shareholders (852,942 )  (225,687 ) From Capital Share Transactions Net proceeds from sales of shares Class A Shares 4,000,817 6,160,168 17,782,798 Class C Shares 3,800 22,942 500,012 # Class I Shares 769,375 8,010,775 11,275,013 Net asset value of shares issued in Fund reorganizations (see note 7) Class A Shares   218,888,219 Class C Shares    # Class I Shares   56,805,758 Net asset value of shares in reinvestment of dividends and distributions Class A Shares 726,896  153,383 Class C Shares    # Class I Shares 85,163  65,043 5,586,051 14,193,885 305,470,226 Less: Payments for shares reacquired Class A Shares (13,202,121 ) (19,313,840 ) (22,548,285 ) Class C Shares    # Class I Shares (2,278,611 ) (39,223,331 ) (11,422,766 ) Increase (decrease) in net assets from capital stock transactions (9,894,681 ) (44,343,286 ) 271,499,175 Total Increase (Decrease) in Net Assets for period 1,922,387 (142,665,052 ) 247,878,847 Net Assets: Beginning of period $ 169,384,168 $ 312,049,220 $ 64,170,373 Net Assets: End of period $ 171,306,555 $ 169,384,168 $ 312,049,220 Accumulated Undistributed Net Investment Income (Loss) $ 335,686 $ 689,597 $ 86,585 ** The fiscal year end for the Sentinel Sustainable Core Opportunities Fund changed from June 30 th to November 30 th following the June 30, 2008 Annual Report. Information prior to April 5, 2008 is based on the predecessor Citizens Value Fund. # Commenced operations April 7, 2008. Amounts designated as "-" are either $0 or have been rounded to $0. 54 The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Sustainable Growth Opportunities^^ (Continued) Six Months Ended For the Period 05/31/09 From 07/01/08 Year Ended (unaudited) Through 11/30/08*** 06/30/08 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ (445,226 ) $ (551,867 ) $ (2,224,480 ) Net realized gain (loss) on sales of investments (11,544,102 ) (16,810,235 ) 17,063,556 Net change in unrealized appreciation (depreciation) 24,531,296 (53,800,164 ) (32,717,579 ) Net increase (decrease) in net assets from operations 12,541,968 (71,162,266 ) (17,878,503 ) Distributions to Shareholders From net investment income Class A Shares    Class C Shares    # Class I Shares    From net realized gain on investments Class A Shares (5,473,632 )   Class C Shares (18,683 )   # Class I Shares (59,204 )   Total distributions to shareholders (5,551,519 )   From Capital Share Transactions Net proceeds from sales of shares Class A Shares 2,912,753 2,549,307 13,878,916 Class C Shares 6,820 1,500 531,130 # Class I Shares 120,656 54,759 150,533 Citizens Administrative Shares issued prior to the Fund reorganizations   267,622 ## Net asset value of shares issued in Fund reorganizations (see note 7) Class A Shares   31,388,124 Class C Shares    # Class I Shares    Class I Shares issued upon conversion from Citizens Administrative Shares   2,531,057 ## Net asset value of shares in reinvestment of dividends and distributions Class A Shares 5,240,037   Class C Shares 1,095   # Class I Shares 57,944   8,339,305 2,605,566 48,747,382 Less: Payments for shares reacquired Class A Shares (8,049,569 ) (9,422,507 ) (41,182,727 ) Class C Shares    # Class I Shares (70,203 ) (265,095 ) (1,100,472 ) Citizens Administrative Shares reacquired prior to the Fund reorganizations   (1,747,146 )## Citizens Administrative Shares reacquired upon conversion into Class I Shares   (2,531,057 )## Increase (decrease) in net assets from capital stock transactions 219,533 (7,082,036 ) 2,185,980 Total Increase (Decrease) in Net Assets for period 7,209,982 (78,244,302 ) (15,692,523 ) Net Assets: Beginning of period $ 88,292,564 $ 166,536,866 $ 182,229,389 Net Assets: End of period $ 95,502,546 $ 88,292,564 $ 166,536,866 Accumulated Undistributed Net Investment Income (Loss) $ (447,307 ) $ (2,081 ) $  ^^ Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. *** The fiscal year end for the Sentinel Sustainable Emerging Companies Fund changed from June 30 th to November 30 th following the June 30, 2008 Annual Report. Information prior to April 5, 2008 is based on the predecessor Citizens Emerging Growth Fund. # Commenced operations April 7, 2008. ## Citizens Emerging Growth Fund Administrative Class shareholders were issued Sentinel Sustainable Emerging Companies Fund Class I Shares as part of the Fund reorganizations effective as of the close of the New York Stock Exchange on April 4, 2008. Amounts designated as "-" are either $0 or have been rounded to $0. 55 Financial Highlights Selected per share data and ratios. Selected data for a share of capital stock outstanding throughout each fiscal period. Income From Investment Operations Less Distributions Fiscal Net asset Net Net gains or losses Dividends Fund/ year value, investment on securities (both Total from (from net Distributions Return Net asset Total Share (period beginning income realized and investment investment (from realized of Total value, end of return Class ended) of period (loss) unrealized) operations income) gains) capital distributions period (%)* Balanced 11/30/04 $15.90 $ 0 .28 $ 1 .29 $ 1 .57 $ 0 .28 $ 0 .36 $  $ 0 .64 $16.83 10 .12 Class A 11/30/05 16.83 0 .32 0 .86 1 .18 0 .34 0 .82  1 .16 16.85 7 .36 11/30/06 16.85 0 .37 1 .53 1 .90 0 .38 0 .36  0 .74 18.01 11 .64 11/30/07 18.01 0 .38 1 .12 1 .50 0 .38 0 .43  0 .81 18.70 8 .60 11/30/08 18.70 0 .34 (4 .60) (4 .26) 0 .37 1 .11  1 .48 12.96 (24 .65) 05/31/09(U) 12.96 0 .16 0 .69 0 .85 0 .17   0 .17 13.64 6.68 ++ Balanced 11/30/04 15.95 0 .15 1 .29 1 .44 0 .14 0 .36  0 .50 16.89 9 .21 Class B 11/30/05 16.89 0 .18 0 .86 1 .04 0 .20 0 .82  1 .02 16.91 6 .42 11/30/06 16.91 0 .23 1 .53 1 .76 0 .23 0 .36  0 .59 18.08 10 .72 11/30/07 18.08 0 .23 1 .12 1 .35 0 .22 0 .43  0 .65 18.78 7 .65 11/30/08 18.78 0 .18 (4 .63) (4 .45) 0 .20 1 .11  1 .31 13.02 (25 .42) 05/31/09(U) 13.02 0 .08 0 .71 0 .79 0 .10   0 .10 13.71 6.10 ++ Balanced 11/30/04 15.92 0 .13 1 .29 1 .42 0 .14 0 .36  0 .50 16.84 9 .08 Class C 11/30/05 16.84 0 .16 0 .87 1 .03 0 .19 0 .82  1 .01 16.86 6 .35 11/30/06 16.86 0 .21 1 .52 1 .73 0 .22 0 .36  0 .58 18.01 10 .56 11/30/07 18.01 0 .20 1 .13 1 .33 0 .21 0 .43  0 .64 18.70 7 .56 11/30/08 18.70 0 .18 (4 .61) (4 .43) 0 .19 1 .11  1 .30 12.97 (25 .41) 05/31/09(U) 12.97 0 .08 0 .71 0 .79 0 .11   0 .11 13.65 6.15 ++ Balanced 11/30/04 15.84 0 .22 1 .28 1 .50 0 .18 0 .36  0 .54 16.80 9 .69 Class D 11/30/05 16.80 0 .26 0 .86 1 .12 0 .28 0 .82  1 .10 16.82 6 .98 11/30/06 16.82 0 .33 1 .53 1 .86 0 .32 0 .36  0 .68 18.00 11 .41 11/30/07 18.00 0 .32 1 .11 1 .43 0 .32 0 .43  0 .75 18.68 8 .19 11/30/08 18.68 0 .19 (4 .61) (4 .42) 0 .19 1 .11  1 .30 12.96 (25 .38) 05/31/09(U) 12.96 0 .07 0 .70 0 .77 0 .10   0 .10 13.63 6.01 ++ Balanced 11/30/07(A) 18.43 0 .14 0 .26 0 .40 0 .12   0 .12 18.71 2.14 ++ Class I 11/30/08 18.71 0 .36 (4 .61) (4 .25) 0 .43 1 .11  1 .54 12.92 (24 .64) 05/31/09(U) 12.92 0 .12 0 .70 0 .82 0 .18   0 .18 13.56 6.48 ++ Capital Growth 06/30/04 17.26 (0 .17) 2 .34 2 .17     19.43 12 .57 Class A 06/30/05 19.43 (0 .13) 0 .49 0 .36  0 .37  0 .37 19.42 1 .85 06/30/06 19.42 (0 .10) 1 .98 1 .88  2 .50  2 .50 18.80 9 .94 11/30/06(B) 18.80 (0 .01) 1 .03 1 .02     19.82 5 .43++ 11/30/07 19.82 0 .03 2 .83 2 .86  1 .36  1 .36 21.32 15 .40 11/30/08 21.32 0 .02 (7 .62) (7 .60) 0 .02 1 .40 0 .18 1 .60 12.12 (38 .47) 05/31/09(U) 12.12 0 .03 1 .21 1 .24 0 .02   0 .02 13.34 10.27 ++ Capital Growth 06/30/06(C) 19.45 (0 .12) (0 .61) (0 .73)     18.72 (3 .75)++ Class C 11/30/06(B) 18.72 (0 .13) 1 .03 0 .90     19.62 4 .81++ 11/30/07 19.62 (0 .29) 2 .70 2 .41  1 .36  1 .36 20.67 13 .12 11/30/08 20.67 (0 .22) (7 .30) (7 .52)  1 .40 0 .18 1 .58 11.57 (39 .34) 05/31/09(U) 11.57 (0 .07) 1 .15 1 .08     12.65 9.33 ++ Capital Growth 11/30/07(A) 20.32 0 .05 0 .98 1 .03     21.35 5.07 ++ Class I 11/30/08 21.35 0 .05 (7 .61) (7 .56) 0 .10 1 .40 0 .18 1 .68 12.11 (38 .37) 05/31/09(U) 12.11 0 .02 1 .19 1 .21 0 .06   0 .06 13.26 10.06 ++ See notes to Financial Highlights at the end of the schedule. 56 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $231,599 1 .17 1 .17 1 .17 1 .73 1 .73 220 239,882 1 .12 1 .14 1 .14 1 .93 1 .93 187 249,398 1 .10 1 .11 1 .11 2 .18 2 .18 209 248,429 1 .10 1 .11 1 .11 2 .12 2 .12 138 174,612 1 .13 1 .14 1 .14 2 .11 2 .11 90 180,448 1 .21+ 1 .21+ 1 .21+ 2 .46+ 2 .46+ 35 ++ 30,780 1 .99 1 .99 1 .99 0 .89 0 .89 220 27,012 2 .02 2 .03 2 .03 1 .03 1 .03 187 23,445 1 .99 2 .00 2 .00 1 .28 1 .28 209 16,847 1 .99 2 .00 2 .00 1 .22 1 .22 138 7,215 2 .11 2 .11 2 .11 1 .11 1 .11 90 5,756 2 .40+ 2 .40+ 2 .40+ 1 .28+ 1 .28+ 35 ++ 5,694 2 .09 2 .09 2 .09 0 .80 0 .80 220 6,449 2 .09 2 .10 2 .10 0 .97 0 .97 187 7,299 2 .06 2 .07 2 .07 1 .22 1 .22 209 7,757 2 .10 2 .11 2 .11 1 .13 1 .13 138 5,633 2 .15 2 .15 2 .15 1 .10 1 .10 90 7,250 2 .38+ 2 .38+ 2 .38+ 1 .27+ 1 .27+ 35 ++ 20,689 1 .50 1 .51 1 .51 1 .42 1 .42 220 21,692 1 .41 1 .42 1 .42 1 .65 1 .65 187 22,897 1 .37 1 .38 1 .38 1 .92 1 .92 209 11,293 1 .42 1 .43 1 .43 1 .77 1 .77 138 7,200 2 .08 2 .08 2 .08 1 .16 1 .16 90 4,749 2 .50+ 2 .50+ 2 .50+ 1 .18+ 1 .18+ 35 ++ 3,618 0 .69+ 0 .69+ 0 .69+ 2 .82+ 2 .82+ 138 ++ 2,629 1 .02 1 .02 1 .02 2 .22 2 .22 90 2,845 1 .81+ 1 .81+ 1 .81+ 1 .85+ 1 .85+ 35 ++ 217,178 1 .64 1 .64 1 .64 (0 .81) (0 .81) 47 174,818 1 .69 1 .69 1 .69 (0 .61) (0 .61) 63 131,400 1 .66 1 .66 1 .66 (0 .53) (0 .53) 39 124,054 1 .26+ 1 .27+ 1 .27+ (0 .12)+ (0 .12)+ 8 ++ 183,262 1 .27 1 .28 1 .28 0 .14 0 .14 24 97,020 1 .33 1 .34 1 .34 0 .12 0 .12 19 100,791 1 .46+ 1 .46+ 1 .46+ 0 .54+ 0 .54+ 14 ++ 172 3 .11+ 3 .12+ 3 .12+ (1 .99)+ (1 .99)+ 39 ++ 247 2 .81+ 2 .82+ 2 .82+ (1 .65)+ (1 .65)+ 8 ++ 3,150 2 .83 2 .84 2 .84 (1 .42) (1 .42) 24 2,265 2 .80 2 .80 2 .80 (1 .34) (1 .34) 19 2,428 3 .17+ 3 .17+ 3 .17+ (1 .16)+ (1 .16)+ 14 ++ 4,579 0 .84+ 0 .85+ 0 .85+ 0 .88+ 0 .88+ 24 ++ 2,699 1 .19 1 .20 1 .20 0 .26 0 .26 19 3,081 1 .74+ 1 .74+ 1 .74+ 0 .26+ 0 .26+ 14 ++ 57 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ value, investment on securities (both Total from (from net Distributions Total Share Fiscal year beginning income realized and investment investment (from realized Total Net asset value, return Class (period ended) of period (loss) unrealized) operations income) gains) distributions end of period (%)* Common Stock 11/30/04 $29.76 $ 0 .23 $ 3 .53 $ 3 .76 $ 0 .15 $ 2 .13 $ 2 .28 $31.24 13 .19 Class A 11/30/05 31.24 0 .25 2 .79 3 .04 0 .28 2 .80 3 .08 31.20 10 .51 11/30/06 31.20 0 .28 4 .23 4 .51 0 .30 1 .40 1 .70 34.01 15 .18 11/30/07 34.01 0 .30 3 .18 3 .48 0 .27 1 .42 1 .69 35.80 10 .62 11/30/08 35.80 0 .28 (12 .34) (12 .06) 0 .30 1 .84 2 .14 21.60 (35 .74) 05/31/09(U) 21.60 0 .14 1 .50 1 .64 0 .14  0 .14 23.10 7 .69++ Common Stock 11/30/04 29.46 (0 .06) 3 .49 3 .43  2 .13 2 .13 30.76 12 .12 Class B 11/30/05 30.76 (0 .01) 2 .74 2 .73 0 .05 2 .80 2 .85 30.64 9 .49 11/30/06 30.64 (0 .02) 4 .15 4 .13 0 .02 1 .40 1 .42 33.35 14 .08 11/30/07 33.35 (0 .04) 3 .11 3 .07  1 .42 1 .42 35.00 9 .54 11/30/08 35.00 (0 .05) (12 .05) (12 .10)  1 .84 1 .84 21.06 (36 .45) 05/31/09(U) 21.06 (0 .01) 1 .47 1 .46 0 .01  0 .01 22.51 6.95 ++ Common Stock 11/30/04 29.41 (0 .08) 3 .48 3 .40  2 .13 2 .13 30.68 12 .03 Class C 11/30/05 30.68 (0 .07) 2 .76 2 .69 0 .04 2 .80 2 .84 30.53 9 .41 11/30/06 30.53 (0 .05) 4 .14 4 .09 0 .02 1 .40 1 .42 33.20 14 .00 11/30/07 33.20 (0 .03) 3 .09 3 .06  1 .42 1 .42 34.84 9 .56 11/30/08 34.84 0 .02 (12 .01) (11 .99) 0 .02 1 .84 1 .86 20.99 (36 .30) 05/31/09(U) 20.99 0 .02 1 .48 1 .50 0 .05  0 .05 22.44 7.16 ++ Common Stock 11/30/07(D) 35.31 0 .27 0 .44 0 .71 0 .20  0 .20 35.82 2.02 ++ Class I 11/30/08 35.82 0 .42 (12 .35) (11 .93) 0 .43 1 .84 2 .27 21.62 (35 .45) 05/31/09(U) 21.62 0 .19 1 .50 1 .69 0 .19  0 .19 23.12 7.95 ++ Conservative 11/30/04 11.25 0 .40 0 .65 1 .05 0 .48  0 .48 11.82 9 .58 Allocation 11/30/05 11.82 0 .41 (0 .15) 0 .26 0 .43 0 .23 0 .66 11.42 2 .27 Class A^ 11/30/06 11.42 0 .42 0 .60 1 .02 0 .46 0 .21 0 .67 11.77 9 .31 11/30/07 11.77 0 .38 0 .39 0 .77 0 .49 0 .19 0 .68 11.86 6 .77 11/30/08 11.86 0 .38 (2 .23) (1 .85) 0 .37 0 .12 0 .49 9.52 (16 .14) 05/31/09(U) 9.52 0 .19 0 .52 0 .71 0 .20  0 .20 10.03 7 .62++ Conservative 11/30/04 11.24 0 .31 0 .64 0 .95 0 .39  0 .39 11.80 8 .65 Allocation 11/30/05 11.80 0 .31 (0 .15) 0 .16 0 .34 0 .23 0 .57 11.39 1 .42 Class B^ 11/30/06 11.39 0 .34 0 .58 0 .92 0 .37 0 .21 0 .58 11.73 8 .37 11/30/07 11.73 0 .29 0 .40 0 .69 0 .40 0 .19 0 .59 11.83 5 .99 11/30/08 11.83 0 .27 (2 .22) (1 .95) 0 .28 0 .12 0 .40 9.48 (16 .99) 05/31/09(U) 9.48 0 .14 0 .53 0 .67 0 .16  0 .16 9.99 7.16 ++ Conservative 11/30/04 11.25 0 .32 0 .63 0 .95 0 .40  0 .40 11.80 8 .70 Allocation 11/30/05 11.80 0 .33 (0 .14) 0 .19 0 .37 0 .23 0 .60 11.39 1 .62 Class C^ 11/30/06 11.39 0 .31 0 .59 0 .90 0 .34 0 .21 0 .55 11.74 8 .23 11/30/07 11.74 0 .26 0 .41 0 .67 0 .38 0 .19 0 .57 11.84 5 .82 11/30/08 11.84 0 .28 (2 .22) (1 .94) 0 .29 0 .12 0 .41 9.49 (16 .92) 05/31/09(U) 9.49 0 .13 0 .54 0 .67 0 .16  0 .16 10.00 7.15 ++ See notes to Financial Highlights at the end of the schedule. 58 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $1,042,308 1 .05 1 .05 1 .05 0 .76 0 .76 57 1,071,523 1 .04 1 .05 1 .05 0 .83 0 .83 26 1,114,097 1 .10 1 .10 1 .13 0 .88 0 .86 13 1,110,318 1 .10 1 .10 1 .11 0 .88 0 .87 16 669,694 1 .16 1 .16 1 .16 0 .93 0 .93 17 690,063 1 .24+ 1 .24+ 1 .24+ 1 .35+ 1 .35+ 9 ++ 61,909 1 .99 1 .99 1 .99 (0 .21) (0 .21) 57 53,970 1 .98 1 .99 1 .99 (0 .11) (0 .11) 26 47,559 2 .05 2 .06 2 .08 (0 .08) (0 .11) 13 34,582 2 .08 2 .09 2 .10 (0 .11) (0 .12) 16 12,409 2 .20 2 .20 2 .20 (0 .15) (0 .15) 17 9,989 2 .71+ 2 .71+ 2 .71+ (0 .12)+ (0 .12)+ 9 ++ 6,530 2 .06 2 .06 2 .06 (0 .25) (0 .25) 57 9,585 2 .09 2 .09 2 .09 (0 .20) (0 .20) 26 14,869 2 .12 2 .13 2 .16 (0 .12) (0 .15) 13 22,498 2 .06 2 .07 2 .07 (0 .08) (0 .08) 16 15,113 2 .03 2 .03 2 .03 0 .06 0 .06 17 17,029 2 .39+ 2 .39+ 2 .39+ 0 .19+ 0 .19+ 9 ++ 203,315 0 .71+ 0 .71+ 0 .72+ 1 .33+ 1 .32+ 16 ++ 159,157 0 .72 0 .72 0 .72 1 .39 1 .39 17 179,851 0 .79+ 0 .79+ 0 .79+ 1 .79+ 1 .79+ 9 ++ 52,951 1 .17 1 .17 1 .17 3 .52 3 .52 136 55,829 1 .15 1 .16 1 .16 3 .60 3 .60 174 38,175 1 .25 1 .26 1 .26 3 .73 3 .73 204 38,193 1 .26 1 .28 1 .28 3 .21 3 .21 254 65,919 1 .15 1 .16 1 .16 3 .45 3 .45 306 69,766 1 .15+ 1 .15+ 1 .15+ 3 .89+ 3 .89+ 55 ++ 13,497 1 .99 1 .99 1 .99 2 .73 2 .73 136 14,037 1 .98 1 .98 1 .98 2 .78 2 .78 174 12,007 2 .12 2 .13 2 .13 2 .87 2 .87 204 10,403 2 .04 2 .07 2 .07 2 .43 2 .43 254 12,275 2 .07 2 .08 2 .08 2 .49 2 .49 306 9,211 2 .13+ 2 .13+ 2 .13+ 2 .96+ 2 .96+ 55 ++ 9,114 1 .84 1 .84 1 .84 2 .90 2 .90 136 9,875 1 .84 1 .85 1 .85 2 .91 2 .91 174 6,540 2 .23 2 .24 2 .24 2 .74 2 .74 204 7,479 2 .23 2 .25 2 .25 2 .24 2 .24 254 10,836 1 .98 2 .00 2 .00 2 .58 2 .58 306 12,897 2 .24+ 2 .24+ 2 .24+ 2 .79+ 2 .79+ 55 ++ 59 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ value, investment on securities (both Total from (from net Distributions Total Share Fiscal year beginning income realized and investment investment (from realized Total Net asset value, return Class (period ended) of period (loss) unrealized) operations income) gains) distributions end of period (%)* Georgia Municipal 10/31/04(E) $10.22 $ 0 .28 $ 0 .08 $ 0 .36 $ 0 .28 $ 0 .14 $ 0 .42 $10.16 3 .56 Bond Class A 10/31/05 10.16 0 .28 (0 .31) (0 .03) 0 .28 0 .01 0 .29 9.84 (0 .25) 10/31/06 9.84 0 .27 0 .05 0 .32 0 .27 0 .04 0 .31 9.85 3 .40 10/31/07 9.85 0 .23 (0 .05) 0 .18 0 .26 0 .05 0 .31 9.72 1 .77 11/30/07(F) 9.72 0 .02 0 .07 0 .09 0 .02  0 .02 9.79 0 .97++ 11/30/08 9.79 0 .11 (0 .27) (0 .16) 0 .16 0 .05 0 .21 9.42 (1 .66) 05/31/09(U) 9.42 0 .12 0 .46 0 .58 0 .13 0 .02 0 .15 9.85 6 .25++ Georgia Municipal 10/31/04(E) 10.22 0 .30 0 .08 0 .38 0 .30 0 .14 0 .44 10.16 3 .82 Bond Class I 10/31/05 10.16 0 .31 (0 .31)  0 .31 0 .01 0 .32 9.84 0 .00 10/31/06 9.84 0 .30 0 .05 0 .35 0 .30 0 .04 0 .34 9.85 3 .66 10/31/07 9.85 0 .30 (0 .06) 0 .24 0 .30 0 .05 0 .35 9.74 2 .46 11/30/07(F) 9.74 0 .03 0 .08 0 .11 0 .03  0 .03 9.82 1 .11++ 11/30/08 9.82 0 .31 (0 .14) 0 .17 0 .30 0 .05 0 .35 9.64 1 .76 05/31/09(U) 9.64 0 .15 0 .48 0 .63 0 .16 0 .02 0 .18 10.09 6 .55++ Government 11/30/04 1.00 0 .0038  0 .0038 0 .0038  0 .0038 1.00 0 .38 Money Market 11/30/05 1.00 0 .0198  0 .0198 0 .0198  0 .0198 1.00 2 .00 Class A^^ 11/30/06 1.00 0 .0381  0 .0381 0 .0381  0 .0381 1.00 3 .88 11/30/07 1.00 0 .0391  0 .0391 0 .0391  0 .0391 1.00 3 .98 11/30/08 1.00 0 .0110  0 .0110 0 .0110  0 .0110 1.00 1 .11 05/31/09(U) 1.00 0 .0002  0 .0002 0 .0002  0 .0002 1.00 0 .02++ Government 11/30/04 1.00 0 .0015  0 .0015 0 .0015  0 .0015 1.00 0 .15 Money Market 11/30/05 1.00 0 .0169  0 .0169 0 .0169  0 .0169 1.00 1 .70 Class B^^ 11/30/06 1.00 0 .0340  0 .0340 0 .0340  0 .0340 1.00 3 .46 11/30/07 1.00 0 .0354  0 .0354 0 .0354  0 .0354 1.00 3 .60 11/30/08 1.00 0 .0079  0 .0079 0 .0079  0 .0079 1.00 0 .79 05/31/09(U) 1.00 0 .0001  0 .0001 0 .0001  0 .0001 1.00 0 .01++ Government 11/30/04 10.38 0 .39 0 .10 0 .49 0 .45  0 .45 10.42 4 .80 Securities 11/30/05 10.42 0 .43 (0 .21) 0 .22 0 .45  0 .45 10.19 2 .08 Class A 11/30/06 10.19 0 .47 0 .06 0 .53 0 .48  0 .48 10.24 5 .41 11/30/07 10.24 0 .48 0 .15 0 .63 0 .48  0 .48 10.39 6 .36 11/30/08 10.39 0 .46 0 .19 0 .65 0 .47  0 .47 10.57 6 .36 05/31/09(U) 10.57 0 .22 0 .33 0 .55 0 .24  0 .24 10.88 5.25 ++ Government 11/30/06(G) 9.96 0 .17 0 .29 0 .46 0 .18  0 .18 10.24 4 .62++ Securities 11/30/07 10.24 0 .33 0 .13 0 .46 0 .32  0 .32 10.38 4 .56 Class C 11/30/08 10.38 0 .37 0 .19 0 .56 0 .37  0 .37 10.57 5 .47 05/31/09(U) 10.57 0 .16 0 .34 0 .50 0 .19  0 .19 10.88 4.77 ++ Government 11/30/07(D) 10.26 0 .29 0 .13 0 .42 0 .29  0 .29 10.39 4.18 ++ Securities 11/30/08 10.39 0 .50 0 .18 0 .68 0 .50  0 .50 10.57 6 .73 Class I 05/31/09(U) 10.57 0 .24 0 .33 0 .57 0 .26  0 .26 10.88 5.41 ++ See notes to Financial Highlights at the end of the schedule. 60 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $691 1 .04 1 .04 1 .04 2 .74 2 .74 4 739 1 .06 1 .06 1 .06 2 .81 2 .81 15 653 1 .13 1 .13 1 .13 2 .80 2 .80 16 587 1 .53 1 .54 1 .54 2 .35 2 .35 19 401 1 .60+ 1 .62+ 1 .62+ 2 .33+ 2 .33+ 0 ++ 1,102 2 .72 2 .72 2 .72 1 .18 1 .18 11 1,175 1 .28+ 1 .28+ 1 .28+ 2 .47+ 2 .47+ 13 ++ 61,690 0 .79 0 .79 0 .79 2 .99 2 .99 4 54,231 0 .81 0 .81 0 .81 3 .06 3 .06 15 42,514 0 .88 0 .88 0 .88 3 .05 3 .05 16 32,900 0 .81 0 .81 0 .81 3 .07 3 .07 19 32,558 0 .61+ 0 .62+ 0 .62+ 3 .33+ 3 .33+ 0 ++ 29,298 0 .68 0 .69 0 .69 3 .16 3 .16 11 29,202 0 .68+ 0 .68+ 0 .68+ 3 .07+ 3 .07+ 13 ++ 79,107 0 .75 0 .75 0 .77 0 .38 0 .37  82,961 0 .77 0 .78 0 .80 1 .99 1 .97  69,166 0 .82 0 .83 0 .83 3 .80 3 .80  58,483 0 .92 0 .93 0 .93 3 .93 3 .93  130,035 0 .82 0 .83 0 .83 0 .90 0 .90  90,784 0 .42+ 0 .42+ 0 .76+ 0 .04+ (0 .29)+  ++ 4,543 0 .98 0 .98 1 .21 0 .15 (0 .09)  3,880 1 .06 1 .07 1 .37 1 .66 1 .37  2,881 1 .24 1 .25 1 .44 3 .39 3 .20  2,495 1 .29 1 .30 1 .58 3 .56 3 .28  4,224 1 .13 1 .14 1 .14 0 .74 0 .74  3,519 0 .42+ 0 .42+ 0 .96+ 0 .02+ (0 .51)+  ++ 104,738 0 .97 0 .98 0 .98 3 .78 3 .78 473 204,868 1 .00 1 .02 1 .02 4 .09 4 .09 505 214,374 0 .98 0 .99 0 .99 4 .68 4 .68 678 249,248 0 .98 0 .99 0 .99 4 .70 4 .70 464 394,255 0 .95 0 .96 0 .96 4 .43 4 .43 458 546,572 0 .93+ 0 .93+ 0 .93+ 4 .08+ 4 .08+ 142 ++ 567 2 .64+ 2 .64+ 2 .64+ 3 .15+ 3 .15+ 678 ++ 5,035 2 .35 2 .36 2 .36 3 .30 3 .30 464 15,695 1 .84 1 .85 1 .85 3 .54 3 .54 458 46,285 1 .88+ 1 .88+ 1 .88+ 3 .01+ 3 .01+ 142 ++ 111,921 0 .63+ 0 .64+ 0 .64+ 4 .92+ 4 .92+ 464 ++ 103,801 0 .60 0 .60 0 .60 4 .78 4 .78 458 107,705 0 .60+ 0 .60+ 0 .60+ 4 .45+ 4 .45+ 142 ++ 61 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ value, investment on securities (both Total from (from net Distributions Total Share Fiscal year beginning income realized and investment investment (from realized Total Net asset value, return Class (period ended) of period (loss) unrealized) operations income) gains) distributions end of period (%)* Growth Leaders 06/30/04 $8.09 $ (0 .09) $ 1 .47 $ 1 .38 $  $  $  $9.47 17 .06 Class A 06/30/05 9.47 (0 .08) (0 .08) (0 .16)    9.31 (1 .69) 06/30/06 9.31 (0 .06) 1 .34 1 .28    10.59 13 .75 11/30/06(B) 10.59 0 .01 0 .56 0 .57    11.16 5 .38++ 11/30/07 11.16 (0 .01) 2 .15 2 .14 0 .01  0 .01 13.29 19 .14 11/30/08 13.29 (0 .04) (4 .44) (4 .48)  0 .39 0 .39 8.42 (34 .72) 05/31/09(U) 8.42 0 .01 0 .81 0 .82    9.24 9.74 ++ Growth Leaders 06/30/06(C) 10.95 (0 .04) (0 .34) (0 .38)    10.57 (3 .47)++ Class C 11/30/06(B) 10.57 (0 .04) 0 .55 0 .51    11.08 4 .82++ 11/30/07 11.08 (0 .31) 2 .09 1 .78    12.86 16 .06 11/30/08 12.86 (0 .20) (4 .25) (4 .45)  0 .39 0 .39 8.02 (35 .68) 05/31/09(U) 8.02 (0 .06) 0 .77 0 .71    8.73 8.85 ++ Growth Leaders 11/30/07(A) 12.45 0 .02 0 .84 0 .86    13.31 6.91 ++ Class I 11/30/08 13.31 (0 .10) (4 .63) (4 .73)  0 .39 0 .39 8.19 (36 .60) 05/31/09(U) 8.19  0 .79 0 .79    8.98 9.65 ++ International Equity 11/30/04 13.82 0 .20 3 .17# 3 .37 0 .14  0 .14 17.05 24 .58# Class A 11/30/05 17.05 0 .21 1 .56 1 .77 0 .17  0 .17 18.65 10 .43 11/30/06 18.65 0 .17 4 .42 4 .59 0 .24 1 .00 1 .24 22.00 26 .04 11/30/07 22.00 0 .20 3 .58 3 .78 0 .18 1 .89 2 .07 23.71 18 .72 11/30/08 23.71 0 .23 (10 .65) (10 .42) 0 .20 1 .98 2 .18 11.11 (48 .11) 05/31/09(U) 11.11 0 .14 1 .81 1 .95 0 .22  0 .22 12.84 17.84 ++ International Equity 11/30/04 13.53 0 .06 3 .07# 3 .13    16.66 23 .13# Class B 11/30/05 16.66 0 .03 1 .50 1 .53    18.19 9 .18 11/30/06 18.19 (0 .05) 4 .32 4 .27 0 .03 1 .00 1 .03 21.43 24 .62 11/30/07 21.43 (0 .02) 3 .47 3 .45  1 .89 1 .89 22.99 17 .45 11/30/08 22.99  (10 .28) (10 .28)  1 .98 1 .98 10.73 (48 .66) 05/31/09(U) 10.73 0 .02 1 .77 1 .79    12.52 16.68 ++ International Equity 11/30/04 13.59 (0 .01) 3 .14# 3 .13    16.72 23 .03# Class C 11/30/05 16.72 0 .01 1 .52 1 .53    18.25 9 .15 11/30/06 18.25 (0 .11) 4 .39 4 .28  1 .00 1 .00 21.53 24 .55 11/30/07 21.53 (0 .02) 3 .49 3 .47  1 .89 1 .89 23.11 17 .47 11/30/08 23.11 0 .03 (10 .35) (10 .32) 0 .01 1 .98 1 .99 10.80 (48 .58) 05/31/09(U) 10.80 0 .04 1 .76 1 .80 0 .01  0 .01 12.59 16.71 ++ International Equity 11/30/07(A) 21.69 0 .05 2 .00 2 .05    23.74 9.45 ++ Class I 11/30/08 23.74 0 .29 (10 .63) (10 .34) 0 .32 1 .98 2 .30 11.10 (47 .92) 05/31/09(U) 11.10 0 .15 1 .80 1 .95 0 .28  0 .28 12.77 17.96 ++ See notes to Financial Highlights at the end of the schedule. The accompanying notes are an integral part of the financial statements. 62 Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $10,916 1 .75 1 .75 2 .58 (0 .91) (1 .74) 172 7,936 1 .75 1 .75 3 .00 (0 .77) (2 .02) 200 8,043 1 .75 1 .76 3 .09 (0 .60) (1 .94) 157 11,257 1 .45+ 1 .51+ 1 .67+ 0 .14+ (0 .02)+ 30 ++ 17,783 1 .45 1 .48 1 .73 (0 .19) (0 .44) 75 17,966 1 .45 1 .47 1 .64 (0 .31) (0 .48) 34 26,771 1 .54+ 1 .55+ 1 .73+ 0 .24+ 0 .06+ 20 ++ 385 2 .79+ 2 .81+ 3 .62+ (1 .16)+ (1 .97)+ 157 ++ 439 2 .43+ 2 .49+ 2 .64+ (0 .87)+ (1 .03)+ 30 ++ 1,580 3 .89 3 .92 4 .17 (2 .58) (2 .84) 75 1,729 2 .92 2 .94 3 .10 (1 .78) (1 .95) 34 1,978 3 .24+ 3 .25+ 3 .45+ (1 .44)+ (1 .64)+ 20 ++ 265 1 .05+ 1 .07+ 1 .32+ 0 .55+ 0 .30+ 75 ++ 4,026 2 .16 2 .17 2 .34 (1 .04) (1 .20) 34 4,413 1 .82+ 1 .83+ 1 .90+ (0 .02)+ (0 .09)+ 20 ++ 109,959 1 .30 1 .31 1 .31 1 .34 1 .34 28 113,349 1 .30 1 .32 1 .32 1 .29 1 .29 23 149,605 1 .35 1 .39 1 .39 0 .86 0 .86 63 159,017 1 .36 1 .37 1 .37 1 .00 1 .00 31 114,641 1 .45 1 .45 1 .45 1 .31 1 .31 43 128,358 1 .65+ 1 .65+ 1 .65+ 2 .60+ 2 .60+ 11 ++ 11,802 2 .44 2 .45 2 .45 0 .22 0 .22 28 12,054 2 .40 2 .42 2 .42 0 .21 0 .21 23 13,045 2 .45 2 .49 2 .49 (0 .20) (0 .20) 63 11,353 2 .42 2 .44 2 .44 (0 .10) (0 .10) 31 3,334 2 .51 2 .52 2 .52 0 .01 0 .01 43 3,002 3 .60+ 3 .60+ 3 .60+ 0 .45+ 0 .45+ 11 ++ 3,394 2 .53 2 .54 2 .54 0 .17 0 .17 28 2,867 2 .47 2 .49 2 .49 0 .18 0 .18 23 5,223 2 .51 2 .56 2 .56 (0 .26) (0 .26) 63 8,173 2 .41 2 .43 2 .43 (0 .07) (0 .07) 31 3,363 2 .42 2 .43 2 .43 0 .15 0 .15 43 3,682 3 .43+ 3 .43+ 3 .43+ 0 .83+ 0 .83+ 11 ++ 10,124 0 .85+ 0 .85+ 0 .85+ 0 .86+ 0 .86+ 31 ++ 5,596 1 .03 1 .04 1 .04 1 .61 1 .61 43 6,863 1 .52+ 1 .52+ 1 .52+ 2 .84+ 2 .84+ 11 ++ 63 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ value, investment on securities (both Total from (from net Distributions Total Share Fiscal year beginning income realized and investment investment (from realized Total Net asset value, return Class (period ended) of period (loss) unrealized) operations income) gains) distributions end of period (%)* Mid Cap Growth 11/30/04 $13.64 $ (0 .12) $ 1 .45 $ 1 .33 $  $  $  $14.97 9 .75 Class A 11/30/05 14.97 (0 .09) 0 .93 0 .84    15.81 5 .61 11/30/06 15.81 (0 .10) 1 .24 1 .14    16.95 7 .21 11/30/07 16.95 (0 .12) 2 .83 2 .71    19.66 15 .99 11/30/08 19.66 (0 .15) (8 .85) (9 .00)    10.66 (45 .78) 05/31/09(U) 10.66 0 .01 1 .13 1 .14    11.80 10.69 ++ Mid Cap Growth 11/30/04 12.74 (0 .24) 1 .35 1 .11    13.85 8 .71 Class B 11/30/05 13.85 (0 .23) 0 .85 0 .62    14.47 4 .48 11/30/06 14.47 (0 .24) 1 .14 0 .90    15.37 6 .22 11/30/07 15.37 (0 .29) 2 .53 2 .24    17.61 14 .57 11/30/08 17.61 (0 .33) (7 .86) (8 .19)    9.42 (46 .51) 05/31/09(U) 9.42 (0 .09) 1 .00 0 .91    10.33 9.66 ++ Mid Cap Growth 11/30/04 13.01 (0 .30) 1 .37 1 .07    14.08 8 .22 Class C 11/30/05 14.08 (0 .26) 0 .86 0 .60    14.68 4 .26 11/30/06 14.68 (0 .26) 1 .15 0 .89    15.57 6 .06 11/30/07 15.57 (0 .33) 2 .58 2 .25    17.82 14 .45 11/30/08 17.82 (0 .31) (7 .95) (8 .26)    9.56 (46 .35) 05/31/09(U) 9.56 (0 .09) 1 .00 0 .91    10.47 9.52 ++ Mid Cap Growth 11/30/07(A) 18.58 (0 .02) 1 .13 1 .11    19.69 5.97 ++ Class I 11/30/08 19.69 (0 .07) (8 .90) (8 .97)    10.72 (45 .56) 05/31/09 10.72 0 .02 1 .13 1 .15    11.87 10.73 ++ Mid Cap Value 10/31/04 11.79 0 .08 2 .11 2 .19 0 .02  0 .02 13.96 18 .58 Class A 10/31/05 13.96 (0 .11) 2 .79 2 .68 0 .06 0 .63 0 .69 15.95 19 .78@ 10/31/06 15.95 (0 .01) 2 .01 2 .00  2 .18 2 .18 15.77 13 .87 10/31/07 15.77 0 .07 3 .84 3 .91  0 .95 0 .95 18.73 25 .87 11/30/07(F) 18.73  (1 .37) (1 .37)    17.36 (7 .31)++ 11/30/08 17.36 0 .02 (6 .78) (6 .76) 0 .12 1 .83 1 .95 8.65 (43 .72) 05/31/09(U) 8.65 0 .01 1 .13 1 .14 0 .04  0 .04 9.75 13 .22++ Mid Cap Value 10/31/04 11.69 (0 .02) 2 .09 2 .07    13.76 17 .72 Class C 10/31/05 13.76 (0 .20) 2 .73 2 .53  0 .63 0 .63 15.66 18 .86@ 10/31/06 15.66 (0 .12) 1 .97 1 .85  2 .18 2 .18 15.33 13 .09 10/31/07 15.33 (0 .05) 3 .71 3 .66  0 .95 0 .95 18.04 24 .93 11/30/07(F) 18.04  (1 .33) (1 .33)    16.71 (7 .37)++ 11/30/08 16.71 (0 .08) (6 .49) (6 .57) 0 .05 1 .83 1 .88 8.26 (44 .16) 05/31/09(U) 8.26 (0 .02) 1 .08 1 .06    9.32 12 .83++ Mid Cap Value 10/31/04 11.82 0 .11 2 .12 2 .23 0 .03  0 .03 14.02 18 .94 Class I 10/31/05 14.02 (0 .04) 2 .77 2 .73 0 .10 0 .63 0 .73 16.02 20 .02@ 10/31/06 16.02 0 .03 2 .02 2 .05  2 .18 2 .18 15.89 14 .18 10/31/07 15.89 0 .16 3 .85 4 .01  0 .95 0 .95 18.95 26 .36 11/30/07(F) 18.95 0 .02 (1 .39) (1 .37)    17.58 (7 .23)++ 11/30/08 17.58 0 .09 (6 .88) (6 .79) 0 .16 1 .83 1 .99 8.80 (43 .43) 05/31/09(U) 8.80 0 .05 1 .14 1 .19 0 .08  0 .08 9.91 13 .64++ See notes to Financial Highlights at the end of the schedule. 64 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $147,021 1 .24 1 .24 1 .24 (0 .90) (0 .90) 98 166,181 1 .24 1 .25 1 .25 (0 .60) (0 .60) 160 149,787 1 .32 1 .33 1 .33 (0 .61) (0 .61) 83 140,380 1 .34 1 .36 1 .36 (0 .63) (0 .63) 85 70,098 1 .44 1 .45 1 .45 (0 .86) (0 .86) 82 68,968 1 .72+ 1 .72+ 1 .72+ 0 .16+ 0 .16+ 53 ++ 26,608 2 .19 2 .20 2 .20 (1 .86) (1 .86) 98 24,820 2 .28 2 .30 2 .30 (1 .65) (1 .65) 160 17,073 2 .35 2 .36 2 .36 (1 .63) (1 .63) 83 11,844 2 .51 2 .53 2 .53 (1 .78) (1 .78) 85 3,708 2 .70 2 .71 2 .71 (2 .12) (2 .12) 82 3,175 3 .67+ 3 .67+ 3 .67+ (1 .86)+ (1 .86)+ 53 ++ 2,873 2 .60 2 .61 2 .61 (2 .27) (2 .27) 98 4,869 2 .48 2 .50 2 .50 (1 .84) (1 .84) 160 3,997 2 .48 2 .49 2 .49 (1 .76) (1 .76) 83 4,997 2 .64 2 .65 2 .65 (1 .95) (1 .95) 85 2,203 2 .57 2 .57 2 .57 (1 .99) (1 .99) 82 2,272 3 .68+ 3 .68+ 3 .68+ (1 .79)+ (1 .79)+ 53 ++ 9,406 0 .85+ 0 .85+ 0 .85+ (0 .38)+ (0 .38)+ 85 ++ 4,551 0 .98 0 .99 0 .99 (0 .40) (0 .40) 82 5,146 1 .53+ 1 .53+ 1 .53+ 0 .40+ 0 .40+ 53 ++ 6,121 1 .35 1 .35 1 .44 0 .56 0 .47 31 4,538 1 .34 1 .34 1 .35 (0 .74) (0 .75) 53 4,169 1 .35 1 .35 1 .38 (0 .05) (0 .08) 35 23,604 1 .55 1 .55 1 .59 0 .38 0 .42 33 24,778 1 .80+ 1 .81+ 1 .81+ 0 .09+ 0 .09+ 3 ++ 70,040 1 .50 1 .50 1 .50 0 .18 0 .18 44 74,709 1 .81+ 1 .81+ 1 .81+ 0 .15+ 0 .15+ 23 ++ 6,330 2 .10 2 .10 2 .19 (0 .19) (0 .28) 31 9,040 2 .09 2 .09 2 .10 (1 .33) (1 .34) 53 9,425 2 .10 2 .10 2 .13 (0 .79) (0 .82) 35 13,321 2 .16 2 .17 2 .20 (0 .30) (0 .27) 33 14,248 2 .03+ 2 .04+ 2 .04+ (0 .11)+ (0 .11)+ 3 ++ 14,800 2 .22 2 .23 2 .23 (0 .58) (0 .58) 44 15,711 2 .43+ 2 .43+ 2 .43+ (0 .44)+ (0 .44)+ 23 ++ 65,864 1 .10 1 .10 1 .19 0 .81 0 .72 31 86,367 1 .09 1 .09 1 .10 (0 .30) (0 .31) 53 83,935 1 .10 1 .10 1 .13 0 .19 0 .16 35 104,614 1 .00 1 .00 1 .03 0 .92 0 .95 33 92,938 0 .89+ 0 .90+ 0 .90+ 0 .97+ 0 .97+ 3 ++ 73,377 0 .93 0 .94 0 .94 0 .67 0 .67 44 79,823 0 .92+ 0 .92+ 0 .92+ 1 .07+ 1 .07+ 23 ++ 65 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ Fiscal year value, investment on securities (both Total from (from net Distributions Return Net asset Total Share (period beginning income realized and investment investment (from realized of Total value, end of return Class ended) of period (loss) unrealized) operations income) gains) capital distributions period (%)* Short Maturity 11/30/04 $9.54 $ 0 .29 $ (0 .04) $ 0 .25 $ 0 .42 $  $  $ 0 .42 $9.37 2 .64 Government 11/30/05 9.37 0 .31 (0 .21) 0 .10 0 .40   0 .40 9.07 1 .09 Class A 11/30/06 9.07 0 .37 (0 .01) 0 .36 0 .42   0 .42 9.01 4 .11 11/30/07 9.01 0 .37 0 .08 0 .45 0 .42   0 .42 9.04 5 .16 11/30/08 9.04 0 .37 0 .02 0 .39 0 .40   0 .40 9.03 4 .43 05/31/09(U) 9.03 0 .15 0 .17 0 .32 0 .17   0 .17 9.18 3 .56++ Short Maturity 11/30/05(H) 9.28 0 .21 (0 .15) 0 .06 0 .27   0 .27 9.07 0 .58++ Government 11/30/06 9.07 0 .33 (0 .01) 0 .32 0 .38   0 .38 9.01 3 .64 Class S 11/30/07 9.01 0 .33 0 .08 0 .41 0 .38   0 .38 9.04 4 .60 11/30/08 9.04 0 .33 0 .02 0 .35 0 .36   0 .36 9.03 3 .95 05/31/09(U) 9.03 0 .13 0 .17 0 .30 0 .15   0 .15 9.18 3 .35++ Small Company 11/30/04 6.74 (0 .02) 1 .19 1 .17  0 .09  0 .09 7.82 17 .54 Class A 11/30/05 7.82 (0 .03) 0 .74 0 .71  0 .49  0 .49 8.04 9 .67 11/30/06 8.04 (0 .02) 1 .20 1 .18  0 .71  0 .71 8.51 16 .05 11/30/07 8.51  0 .66 0 .66  0 .97  0 .97 8.20 8 .74 11/30/08 8.20 (0 .03) (2 .60) (2 .63)  0 .81 0 .01 0 .82 4.75 (35 .47) 05/31/09(U) 4.75 (0 .01) 0 .36 0 .35     5.10 7.37 ++ Small Company 11/30/04 6.06 (0 .08) 1 .07 0 .99  0 .09  0 .09 6.96 16 .52 Class B 11/30/05 6.96 (0 .08) 0 .65 0 .57  0 .49  0 .49 7.04 8 .79 11/30/06 7.04 (0 .08) 1 .03 0 .95  0 .71  0 .71 7.28 14 .97 11/30/07 7.28 (0 .06) 0 .56 0 .50  0 .97  0 .97 6.81 7 .90 11/30/08 6.81 (0 .07) (2 .11) (2 .18)  0 .81 0 .01 0 .82 3.81 (36 .18) 05/31/09(U) 3.81 (0 .02) 0 .28 0 .26     4.07 6.82 ++ Small Company 11/30/04 6.58 (0 .08) 1 .16 1 .08  0 .09  0 .09 7.57 16 .58 Class C 11/30/05 7.57 (0 .09) 0 .71 0 .62  0 .49  0 .49 7.70 8 .75 11/30/06 7.70 (0 .08) 1 .14 1 .06  0 .71  0 .71 8.05 15 .11 11/30/07 8.05 (0 .06) 0 .62 0 .56  0 .97  0 .97 7.64 7 .88 11/30/08 7.64 (0 .08) (2 .39) (2 .47)  0 .81 0 .01 0 .82 4.35 (36 .04) 05/31/09(U) 4.35 (0 .02) 0 .32 0 .30     4.65 6.90 ++ Small Company 11/30/07(D) 8.06  0 .15 0 .15     8.21 1.86 ++ Class I 11/30/08 8.21  (2 .61) (2 .61)  0 .81 0 .01 0 .82 4.78 (35 .16) 05/31/09(U) 4.78 0 .01 0 .35 0 .36     5.14 7.53 ++ See notes to Financial Highlights at the end of the schedule. 66 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $322,431 0 .91 0 .91 1 .07 3 .06 2 .90 136 259,386 1 .05 1 .06 1 .09 3 .39 3 .36 113 185,410 1 .06 1 .08 1 .08 4 .02 4 .02 90 147,329 1 .07 1 .09 1 .09 4 .17 4 .17 21 178,815 1 .03 1 .04 1 .04 4 .03 4 .03 58 403,556 0 .95+ 0 .95+ 0 .95+ 3 .39+ 3 .39+ 36 ++ 18,323 1 .44+ 1 .45+ 1 .45+ 3 .21+ 3 .21+ 113 ++ 9,025 1 .48 1 .48 1 .48 3 .60 3 .60 90 6,873 1 .58 1 .59 1 .59 3 .66 3 .66 21 37,624 1 .44 1 .45 1 .45 3 .59 3 .59 58 195,002 1 .46+ 1 .46+ 1 .46+ 2 .83+ 2 .83+ 36 ++ 1,063,847 1 .12 1 .12 1 .12 (0 .31) (0 .31) 53 1,092,186 1 .12 1 .13 1 .13 (0 .31) (0 .31) 64 1,226,831 1 .13 1 .13 1 .13 (0 .29) (0 .29) 53 1,223,641 1 .13 1 .13 1 .13 (0 .01) (0 .01) 47 721,874 1 .22 1 .22 1 .22 (0 .48) (0 .48) 45 836,033 1 .33+ 1 .33+ 1 .33+ (0 .23)+ (0 .23)+ 18 ++ 144,580 2 .03 2 .04 2 .04 (1 .23) (1 .23) 53 147,266 2 .01 2 .01 2 .01 (1 .19) (1 .19) 64 143,830 1 .99 2 .00 2 .00 (1 .16) (1 .16) 53 117,562 2 .00 2 .01 2 .01 (0 .87) (0 .87) 47 45,896 2 .09 2 .09 2 .09 (1 .37) (1 .37) 45 37,899 2 .42+ 2 .42+ 2 .42+ (1 .32)+ (1 .32)+ 18 ++ 165,175 1 .93 1 .93 1 .93 (1 .12) (1 .12) 53 157,861 1 .94 1 .94 1 .94 (1 .12) (1 .12) 64 166,878 1 .94 1 .94 1 .94 (1 .10) (1 .10) 53 186,560 1 .97 1 .98 1 .98 (0 .87) (0 .87) 47 113,843 1 .99 1 .99 1 .99 (1 .25) (1 .25) 45 123,818 2 .19+ 2 .19+ 2 .19+ (1 .09)+ (1 .09)+ 18 ++ 53,029 0 .75+ 0 .76+ 0 .76+ (0 .07)+ (0 .07)+ 47 ++ 154,663 0 .82 0 .83 0 .83 (0 .02) (0 .02) 45 325,614 0 .80+ 0 .80+ 0 .80+ 0 .29+ 0 .29+ 18 ++ 67 Financial Highlights (Continued) Income From Investment Operations Less Distributions Net asset Net Net gains or losses Dividends Fund/ value, investment on securities (both Total from (from net Distributions Total Share Fiscal year beginning income realized and investment investment (from realized Total Net asset value, return Class (period ended) of period (loss) unrealized) operations income) gains) distributions end of period (%)* Small/Mid 11/30/08(I) $20.00 $ (0 .10) $ (6 .67) $ (6 .77) $  $  $  $13.23 (33.85) ++ Class A 05/31/09(U) 13.23 (0 .06) 1 .11 1 .05    14.28 7 .94++ Small/Mid 11/30/08(I) 20.00 (0 .10) (6 .68) (6 .78)    13.22 (33.90) ++ Class C 05/31/09(U) 13.22 (0 .07) 1 .11 1 .04    14.26 7 .87++ Small/Mid 11/30/08(I) 20.00 (0 .04) (6 .70) (6 .74)    13.26 (33.70) ++ Class I 05/31/09(U) 13.26 (0 .08) 1 .11 1 .03    14.29 7 .77++ Sustainable Core 06/30/04(E) 8.64 (0 .02) 1 .89 1 .87    10.51 21 .64 Opportunities 06/30/05(E) 10.51 (0 .01) 1 .10 1 .09    11.60 10 .37 Class A 06/30/06(E) 11.60 0 .02 1 .12 1 .14    12.74 9 .83 06/30/07(E) 12.74 0 .04 2 .58 2 .62 0 .05  0 .05 15.31 20 .63 06/30/08 15.31 0 .03 (2 .45) (2 .42) 0 .04  0 .04 12.85 (15 .84) 11/30/08(J) 12.85 0 .02 (4 .27) (4 .25)    8.60 (33 .07)++ 05/31/09(U) 8.60 0 .03 0 .69 0 .72 0 .04  0 .04 9.28 8 .45++ Sustainable Core 06/30/08(K) 13.48 (0 .03) (0 .63) (0 .66)    12.82 (4 .90)++ Opportunities 11/30/08(J) 12.82 (0 .03) (4 .25) (4 .28)    8.54 (33 .39)++ Class C 05/31/09(U) 8.54 (0 .22) 0 .65 0 .43    8.97 5 .04++ Sustainable Core 06/30/06(E)(L) 12.81 0 .02 (0 .11) (0 .09)    12.72 (0 .70)++ Opportunities 06/30/07(E) 12.72 0 .10 2 .59 2 .69 0 .07  0 .07 15.34 21 .16 Class I 06/30/08 15.34 0 .08 (2 .44) (2 .36) 0 .13  0 .13 12.85 (15 .50) 11/30/08(J) 12.85 0 .04 (4 .27) (4 .23)    8.63 (32 .84)++ 05/31/09(U) 8.63 0 .05 0 .69 0 .74 0 .07  0 .07 9.30 8 .70++ Sustainable Growth 06/30/04(E) 10.96 (0 .20) 2 .25 2 .05    13.01 18 .70 Opportunities 06/30/05 13.01 (0 .18) 1 .27 1 .09    14.10 8 .38 Class A^^^ 06/30/06 14.10 (0 .20) 2 .50 2 .30    16.40 16 .31 06/30/07 16.40 (0 .12) 2 .30 2 .18    18.58 13 .29 06/30/08 18.58 (0 .23) (1 .67) (1 .90)    16.68 (10 .23) 11/30/08(J) 16.68 (0 .06) (7 .26) (7 .32)    9.36 (43 .88)++ 05/31/09(U) 9.36 (0 .04) 1 .37 1 .33  0 .60 0 .60 10.09 15 .25++ Sustainable Growth 06/30/08(K) 16.94 (0 .10) (0 .22) (0 .32)    16.62 (1 .89)++ Opportunities 11/30/08(J) 16.62 (0 .11) (7 .21) (7 .32)    9.30 (44 .04)++ Class C^^^ 05/31/09(U) 9.30 (0 .31) 1 .32 1 .01  0 .60 0 .60 9.71 11 .69++ Sustainable Growth 06/30/04(E) 11.23 (0 .15) 2 .33 2 .18    13.41 19 .41 Opportunities 06/30/05 13.41 (0 .10) 1 .31 1 .21    14.62 9 .02 Class I^^^ 06/30/06 14.62 (0 .12) 2 .61 2 .49    17.11 17 .03 06/30/07 17.11 (0 .05) 2 .42 2 .37    19.48 13 .85 06/30/08 19.48 (0 .14) (1 .77) (1 .91)    17.57 (9 .80) 11/30/08(J) 17.57 (0 .08) (7 .65) (7 .73)    9.84 (44 .00)++ 05/31/09(U) 9.84 (0 .15) 1 .42 1 .27  0 .60 0 .60 10.51 13 .81++ See notes to Financial Highlights at the end of the schedule. 68 The accompanying notes are an integral part of the financial statements. Financial Highlights (Continued) Ratios/Supplemental Data Ratio of expenses to Ratio of expenses to average Ratio of net Ratio of net investment income (loss) Net assets at Ratio of expenses average net assets net assets before contractual investment income to average net assets before Portfolio end of period to average net before custodian fee and voluntary expense (loss) to average net contractual and voluntary expense turnover (000 omitted) assets (%) credits (%)** reimbursements (%)*** assets (%) reimbursements (%)*** rate (%) $ 2,347 1 .22+ 1 .23+ 1 .23+ (0 .55)+ (0 .55)+ 55 ++ 2,837 1 .93+ 1 .93+ 1 .93+ (0 .91)+ (0 .91)+ 25 ++ 2,029 1 .21+ 1 .22+ 1 .22+ (0 .54)+ (0 .54)+ 55 ++ 2,263 2 .14+ 2 .14+ 2 .14+ (1 .12)+ (1 .12)+ 25 ++ 2,651 0 .91+ 0 .92+ 0 .92+ (0 .24)+ (0 .24)+ 55 ++ 2,862 2 .28+ 2 .28+ 2 .28+ (1 .26)+ (1 .26)+ 25 ++ 23,871 1 .78 1 .78 1 .78 (0 .23) (0 .23) 130 27,791 1 .70 1 .70 1 .70 (0 .11) (0 .11) 173 33,081 1 .29 1 .29 1 .62 0 .15 (0 .18) 58 56,385 1 .29 1 .29 1 .61 0 .37 0 .05 40 251,146 1 .21 1 .21 1 .37 0 .18 0 .02 82 157,704 1 .27+ 1 .28+ 1 .35+ 0 .48+ 0 .41+ 6 ++ 160,366 1 .52+ 1 .52+ 1 .58+ 0 .61+ 0 .55+ 10 ++ 475 2 .31+ 2 .31+ 2 .39+ (1 .00)+ (1 .09)+ 82 ++ 334 2 .38+ 2 .38+ 2 .45+ (0 .61)+ (0 .69)+ 6 ++ 355 7 .59+ 7 .59+ 7 .65+ (5 .46)+ (5 .53)+ 10 ++ 5,436 0 .90+ 0 .90+ 1 .26+ 0 .64+ 0 .28+ 58 ++ 7,785 0 .90 0 .90 1 .14 0 .78 0 .54 40 60,428 0 .80 0 .80 0 .93 0 .57 0 .44 82 11,347 0 .76+ 0 .76+ 0 .85+ 0 .93+ 0 .84+ 6 ++ 10,586 0 .87+ 0 .87+ 1 .08+ 1 .27+ 1 .05+ 10 ++ 165,782 1 .93 1 .93 1 .94 (1 .47) (1 .48) 152 157,963 1 .96 1 .96 1 .96 (1 .39) (1 .39) 110 170,704 1 .90 1 .90 1 .90 (1 .30) (1 .30) 60 177,514 1 .88 1 .88 1 .88 (0 .72) (0 .72) 48 164,005 1 .75 1 .75 1 .77 (1 .30) (1 .32) 113 87,026 1 .45+ 1 .45+ 1 .45+ (1 .01)+ (1 .01)+ 39 ++ 94,027 1 .67+ 1 .67+ 1 .67+ (0 .98)+ (0 .98)+ 14 ++ 520 2 .79+ 2 .79+ 2 .79+ (2 .39)+ (2 .39)+ 113 ++ 292 2 .43+ 2 .44+ 2 .44+ (1 .99)+ (1 .99)+ 39 ++ 313 7 .81+ 7 .81+ 7 .81+ (7 .12)+ (7 .12)+ 14 ++ 3,534 1 .30 1 .30 1 .31 (0 .85) (0 .86) 152 2,633 1 .33 1 .33 1 .33 (0 .76) (0 .76) 110 899 1 .35 1 .35 1 .35 (0 .77) (0 .77) 60 515 1 .38 1 .38 1 .38 (0 .29) (0 .29) 48 2,012 1 .20 1 .20 1 .20 (0 .78) (0 .78) 113 975 1 .74+ 1 .75+ 1 .75+ (1 .31)+ (1 .31)+ 39 ++ 1,162 3 .87+ 3 .87+ 3 .87+ (3 .19)+ (3 .19)+ 14 ++ 69 Financial Highlights (Continued) * Total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all distributions at net asset value during the period, and a redemption on the last day of the period. Neither an initial sales charge nor a CDSC is reflected in the calculation of total return. Total returns would have been lower in applicable years where the Advisor had not waived a portion of its fee. ** The ratios do not include a reduction of expenses for custodian fee credits on cash balances maintained with the custodian. *** Expense reductions are comprised of the contractual and voluntary expense reimbursements as described in Note (3). Amounts designated as - are either zero or represent less than $0.005 or $(0.005). + Annualized ++ Not Annualized ^ Name change. Formerly the Sentinel Capital Markets Income Fund prior to November 1, 2006. ^^ Name change. Formerly the U.S. Treasury Money Market Fund prior to February 3, 2009. ^^^ Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. @ Total Returns would have been 19.48%, 18.56% and 19.72% for the Class A, Class C and Class I Shares, respectively, without a required loss reimbursement payment of $269,330 by Steinberg Asset Management, LLC. (A) Commenced operations August 27, 2007. (B) The fiscal year end for the Sentinel Capital Growth and Sentinel Growth Leaders Funds changed from June 30th to November 30th following the June 30, 2006 Annual Report. Information for the Sentinel Capital Growth Fund prior to March 17, 2006 is based on the predecessor Bramwell Growth Fund, and information for the Sentinel Growth Leaders Fund prior to March 17, 2006 is based on the predecessor Bramwell Focus Fund. (C) Commenced operations March 17, 2006. (D) Commenced operations May 4, 2007. (E) Per share net investment income (loss) and net realized and unrealized gains (losses) calculated without the use of average shares. (F) The fiscal year end for the Sentinel Georgia Municipal Bond and Sentinel Mid Cap Value Funds changed from October 31st to November 30th following the October 31, 2007 Annual Report. Information for the Sentinel Georgia Municipal Bond Fund prior to May 5, 2007 is based on the predecessor Synovus Georgia Municipal Bond Fund, and information for the Sentinel Mid Cap Value Fund prior to May 5, 2007 is based on the predecessor Synovus Mid Cap Value Fund. (G) Commenced operations June 1, 2006. (H) Commenced operations March 3, 2005. First public offering March 4, 2005 (I) Commenced operations December 3, 2007. (J) The fiscal year end for the Sentinel Sustainable Core Opportunities Fund and Sentinel Sustainable Emerging Companies Fund changed from June 30th to November 30th following the June 30, 2008 Annual Report. Information for the Sentinel Sustainable Core Opportunities Fund prior to April 5, 2008 is based on the predecessor Citizens Value Fund, and information for the Sentinel Sustainable Emerging Companies Fund prior to April 5, 2008 is based on the predecessor Citizens Emerging Growth Fund. (K) Commenced operations April 7, 2008. (L) Commenced operations March 31, 2006. (U) Unaudited. # On July 1, 2004, the Fund Distributor was notified by the National Association of Securities Dealers, Inc. (NASD and now FINRA) that the NASD had made a determination that a disciplinary action be brought against the Funds' Distributor arising from alleged excessive short term trading losses for the period from October 1, 2000 to October 31, 2003. The Funds were not a party to those proceedings and bear no associated costs. The Fund Distributor reimbursed the Funds on August 26, 2004 as follows: Reimbursement Impact on net realized gains Impact on total return (%) Sentinel International Equity Fund Class A $566,981 $0.09 0.66 Sentinel International Equity Fund Class B 62,699 0.08 0.59 Sentinel International Equity Fund Class C 15,951 0.09 0.66 On October 4, 2004, the Fund Distributor entered into a Letter of Acceptance, Waiver and Consent with the NASD (now FINRA) settling this matter. 70 Notes to Financial Statements (1) Organization: (2) Significant Accounting Policies: Sentinel Group Funds, Inc. (Company) is registered as The financial statements have been prepared in conformity an open-end investment company under the Investment with accounting principles generally accepted in the United Company Act of 1940, as amended. The Company consists of States of America (GAAP), which require management to sixteen separate series  Sentinel Balanced Fund, Sentinel make certain estimates and assumptions at the date of the Capital Growth Fund, Sentinel Common Stock Fund, Sentinel financial statements. The following is a summary of significant Conservative Allocation Fund, Sentinel Georgia Municipal accounting policies followed by the Funds in the preparation of Bond Fund (a non-diversified series), Sentinel Government their financial statements. Money Market Fund (formerly known as Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009), Sentinel A. Security Valuation: Government Securities Fund, Sentinel Growth Leaders Fund Equity securities that are traded on a national or foreign (a non-diversified series), Sentinel International Equity Fund, securities exchange and over-the-counter securities listed in Sentinel Mid Cap Growth Fund, Sentinel Mid Cap Value Fund the NASDAQ National Market System are valued at the last (a non-diversified series), Sentinel Short Maturity Government reported sales price or official closing price on the principal Fund, Sentinel Small Company Fund, Sentinel Small/Mid exchange on which they are traded on the date of determination Cap Fund, Sentinel Sustainable Core Opportunities Fund and as of the close of business of the New York Stock Exchange Sentinel Sustainable Growth Opportunities Fund (formerly (NYSE), usually 4:00 p.m. Eastern time, each day that the known as Sentinel Sustainable Emerging Companies Fund NYSE is open for business. Foreign equity securities traded on prior to December 18, 2008), each individually referred to as a foreign securities exchange are subject to fair value pricing a Fund. All Funds offer Class A shares, although the Sentinel when appropriate, using valuations provided by an independent Government Money Market Fund Class A shares are closed to pricing service. Securities for which no sale was reported on additional purchases, except by the reinvestment of dividends the valuation date are valued at the mean between the last and distributions from the Sentinel Government Money Market reported bid and asked prices. Over-the-counter securities not Fund Class A shares. Class B shares are no longer available listed on the NASDAQ National Market System are valued at for additional purchases from any Fund, except by the exchange the mean of the current bid and asked prices. For Funds other of Class B shares between Funds, excluding exchanges into than the Sentinel Government Money Market Fund, fixed- the Sentinel Government Money Market Fund Class B shares, income securities with original maturities of greater than 60 or the reinvestment of dividends and distributions paid on days, including short-term securities with more than 60 days Class B shares, excluding the reinvestment of dividends and left to maturity, are valued on the basis of valuations provided distributions into the Sentinel Government Money Market Fund by an independent pricing service. The mean between the bid Class B shares from other Class B shares. The following Funds and asked prices is generally used for valuation purposes. offer Class B shares: Sentinel Balanced, Sentinel Common Short-term securities with original maturities of less than Stock, Sentinel Conservative Allocation, Sentinel Government 60 days are valued at amortized cost, which approximates Money Market, Sentinel International Equity, Sentinel Mid Cap market value. The value of short-term securities originally Growth and Sentinel Small Company Funds. Sentinel Balanced, purchased with maturities greater than 60 days is determined Sentinel Capital Growth, Sentinel Common Stock, Sentinel based on an amortized value to par when they reach 60 days Conservative Allocation, Sentinel Government Securities, or less remaining to maturity. Securities held in the Sentinel Sentinel Growth Leaders, Sentinel International Equity, Sentinel Government Money Market Fund are valued at amortized cost Mid Cap Growth, Sentinel Mid Cap Value, Sentinel Small regardless of days left to maturity, which approximates market Company, Sentinel Small/Mid Cap, Sentinel Sustainable Core value, in accordance with the terms of a rule adopted by the Opportunities and Sentinel Sustainable Growth Opportunities Securities and Exchange Commission. The amortized cost Funds offer Class C shares. Sentinel Balanced Fund offers method values a security at cost on the date of purchase and Class D shares, which are closed to additional purchases, thereafter assumes a constant amortization to maturity of any except by the reinvestment of dividends and distributions paid discount or premium. Securities for which market quotations on Class D shares. Sentinel Balanced, Sentinel Capital Growth, are not readily available, or whose values have been materially Sentinel Common Stock, Sentinel Georgia Municipal Bond, affected by events occurring before the Funds pricing time Sentinel Government Securities, Sentinel Growth Leaders, but after the close of the securities primary markets, will be Sentinel International Equity, Sentinel Mid Cap Growth, Sentinel fair valued under procedures adopted by the Funds Board Mid Cap Value, Sentinel Small Company, Sentinel Small/Mid of Directors. The Board has delegated this responsibility to a Cap, Sentinel Sustainable Core Opportunities and Sentinel pricing committee, subject to its review and supervision. Sustainable Growth Opportunities Funds offer Class I Shares. Sentinel Short Maturity Government Fund offers Class S shares. 71 Notes to Financial Statements (Continued) In September 2006, the Financial Accounting Standards Board The fair value hierarchy outlined in Statement No. 157 and (FASB) issued Financial Accounting Standards (FAS) enhanced descriptions of inputs and valuation techniques Statement No. 157  Fair Value Measurements, that defines required under FSP FAS 157-4 are summarized in the three fair value, establishes a framework for measuring fair value broad levels listed below: in generally accepted accounting principles and expands disclosures about fair value measurements. The Statement  Level 1  Quoted prices (unadjusted) in active markets for applies to fair value measurements that are already required identical assets at the time of the NYSE close (normally or permitted by other accounting standards and is intended to 4:00 PM Eastern). Includes most domestic equities, increase consistency of those measurements. The Statement American Depository Receipts, Exchange Traded Funds applies broadly to securities and other types of assets and and Standard & Poors Depository Receipts that rely on liabilities and also establishes a fair value hierarchy which unadjusted or official closing prices based on actual trading prioritizes inputs or assumptions to valuation techniques. The activity which coincides with the close of the NYSE. Statement was effective for financial statements issued for fiscal years beginning after November 15, 2007.  Level 2  Other significant observable inputs (evaluated prices factoring in observable inputs using some type of On April 9, 2009, the FASB issued FASB Staff Position (FSP) model, matrix or other calculation methodology which FAS 157-4, Determining Fair Value When the Volume and Level takes into consideration factors such as quoted prices of Activity for the Asset or Liability Have Significantly Decreased for similar securities, interest rates, prepayment speeds, and Identifying Transactions That Are Not Orderly. The FSP credit risk, etc.). Includes most long-term and short-term specifically focuses on a framework for determining when the fixed income investments, most foreign equities trading volume and level of activity have significantly decreased, and on foreign exchanges and over-the-counter securities not the determination of what constitutes a transaction that is not listed on the NASDAQ National Market System that rely on orderly. The FSP emphasizes that even if there has been a a mean price which falls between the last bid and asked significant decrease in volume and level of activity, the objective quotes coinciding with the close of the NYSE. Investments of a fair value measurement remains the same. Fair value in other Regulated Investment Companies (RICs) that rely is the price that would be received to sell an asset or paid to on calculated Net Asset Values (NAVs) would also generally transfer a liability in an orderly transaction between market be considered Level 2. participants at the measurement date under current market conditions. An orderly transaction is a transaction that assumes  Level 3  Significant unobservable inputs (including non- exposure to the market for a period prior to measurement date binding broker quotes or the Sentinel Pricing Committees to allow for marketing activities that are usual and customary own assumptions in determining the fair value of for transactions involving such assets or liabilities; it is not a investments). forced transaction (e.g., a forced liquidation or a distressed The inputs or methodologies used for valuing securities are not sale). necessarily an indication of the risk associated with investing FSP FAS 157-4 also amends Statement No. 157 to require a in those securities. For example, money market securities reporting entity to: are normally valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, 1. Disclose in interim and annual periods the inputs and amortized cost approximates the current fair value of a security, valuation techniques used to measure fair value and a but since this value is not obtained from a quoted price in an discussion of changes in valuation techniques and related active market, such securities are reflected as Level 2. inputs, if any, during the period; and There have been no significant changes in valuation techniques 2. Define major categories for equity securities and debt during the last fiscal period, but prospectively the Sentinel securities to be major security types as described Pricing Committee will place greater emphasis on factors in paragraph 19 of FAS 115 - Accounting for Certain discussed in FSP FAS 157-4 such as few recent transactions, Investments in Debt and Equity Securities. inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation The staff position will be effective for interim and annual purposes. periods ending after June 15, 2009, and entities will be permitted to early adopt for periods ending after March The fair value measurements as of May 31, 2009 were as 15, 2009. Management has elected an early adoption for follows: implementing the provisions of FSP 157-4 for the fiscal period ended May 31, 2009. 72 Notes to Financial Statements (Continued) Quoted Prices in Active Other Significant Significant Markets for Identical Observable Inputs Un-observable Inputs Sentinel Fund Assets (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced Agency Discount Notes $  $7,000,000 $  $7,000,000 Collateralized Mortgage Obligations  25,892,925  25,892,925 Corporate Bonds  225,082  225,082 Domestic Common Stocks 126,462,113   126,462,113 Foreign Stocks & ADRs 7,399,855   7,399,855 Mortgage-Backed Securities  21,159,408  21,159,408 U.S. Treasury Obligations  15,872,856  15,872,856 Totals  Capital Growth:  Domestic Common Stocks 95,227,357   95,227,357 Exchange Traded Funds 3,848,400   3,848,400 Foreign Stocks & ADRs 2,587,040 3,082,500  5,669,540 Totals  Common Stock: Corporate Short-Term Notes  7,764,280  7,764,280 Domestic Common Stocks 824,057,207   824,057,207 Foreign Stocks & ADRs 44,055,877   44,055,877 Totals  Conservative Allocation: Agency Discount Notes  5,499,987  5,499,987 Collateralized Mortgage Obligations  24,349,281  24,349,281 Corporate Bonds  8,979,557 542,500 9,522,057 Corporate Loans   1,777,925 1,777,925 Domestic Common Stocks 28,183,782   28,183,782 Foreign Stocks & ADRs 2,946,052 1,901,734  4,847,786 Limited Partnership Interests 74,080   74,080 Mortgage-Backed Securities  11,117,476  11,117,476 U.S. Treasury Obligations  8,031,738  8,031,738 Totals Georgia Municipal Bond: Institutional Money Market Funds  200,000  200,000 Municipal Bonds  29,661,421  29,661,421 Totals   Government Money Market: Agency Discount Notes  94,715,372  94,715,372 Totals   Government Securities: Agency Discount Notes  54,000,000  54,000,000 Collateralized Mortgage Obligations  313,415,295  313,415,295 Corporate Short-Term Notes  14,000,000  14,000,000 Mortgage-Backed Securities  192,257,722  192,257,722 U.S. Treasury Obligations  177,522,287  177,522,287 Totals   Growth Leaders: Corporate Short-Term Notes  799,994  799,994 Domestic Common Stocks 26,386,866  26,386,866 Exchange Traded Funds 1,154,520   1,154,520 Foreign Stocks & ADRs 1,012,320 1,198,750  2,211,070 U.S. Treasury Obligations  1,699,987  1,699,987 Totals  73 Notes to Financial Statements (Continued) Quoted Prices in Active Other Significant Significant Markets for Identical Observable Inputs Un-observable Inputs Sentinel Fund Assets (Level 1) (Level 2) (Level 3) Total International Equity: Agency Discount Notes $ $1,799,992 $ $1,799,992 Corporate Short-Term Notes  1,999,996  1,999,996 Domestic Common Stocks 3,811,245   3,811,245 Foreign Stocks & ADRs 18,258,770 114,704,973  132,963,743 Totals  Mid Cap Growth: Corporate Short-Term Notes  2,500,000  2,500,000 Domestic Common Stocks 73,105,790   73,105,790 Foreign Stocks & ADRs 1,888,150   1,888,150 Real Estate Investment Trusts 1,365,372   1,365,372 Totals  Mid Cap Value: Agency Discount Notes  4,999,903  4,999,903 Corporate Short-Term Notes  7,999,948  7,999,948 Domestic Common Stocks 134,790,727 6,124,660  140,915,387 Foreign Stocks & ADRs  15,129,022  15,129,022 Totals  Short Maturity Government: Corporate Short-Term Notes  10,000,000  10,000,000 Collateralized Mortgage Obligations  316,341,791  316,341,791 Mortgage-Backed Securities  262,574,048  262,574,048 Totals   Small Company: Agency Discount Notes  37,405,955  37,405,955 Corporate Short-Term Notes  40,998,895  40,998,895 Domestic Common Stocks 1,159,779,187   1,159,779,187 Foreign Stocks & ADRs 18,942,000  18,942,000 Real Estate Investment Trusts 40,808,600   40,808,600 Totals  Small/Mid Cap: Domestic Common Stocks 7,349,584  7,349,584 Foreign Stocks & ADRs 165,463   165,463 Real Estate Investment Trusts 142,975   142,975 Totals   Sustainable Core Opportunities: Agency Discount Notes  3,999,985  3,999,985 Domestic Common Stocks 158,938,306   158,938,306 Foreign Stocks & ADRs 7,932,000   7,932,000 Totals  Sustainable Growth Opportunities: Corporate Short-Term Notes  6,999,814  6,999,814 Domestic Common Stocks 84,534,923  84,534,923 Exchange Traded Funds 2,128,575   2,128,575 Foreign Stocks & ADRs 1,009,140   1,009,140 Totals  Liabilities: Investments in Securities: None. 74 Notes to Financial Statements (Continued) Fair Value Level 3 activity for the fiscal period ended May 31, C. Dividends and Distributions: 2009 was as follows: Dividends and distributions to shareholders are recorded on Sentinel Conservative Allocation Fund the ex-dividend date. Income distributions and capital gain distributions are determined in accordance with federal income Assets: Corporate Corporate tax regulations, which may differ from accounting principles Investments in Securities: Bonds Loans Totals generally accepted in the United States of America. These Beginning Balance differences are primarily due to differing treatments for gains Purchases 500,000 - 500,000 and losses on mortgage-backed securities payment receipts and foreign currency transactions. Reclassifications were made Transfers Into Level 3 - - - to reflect these differences as of May 31, 2009. Sales - (12,500) (12,500) Transfers Out of Level 3 (600,000) - (600,000) Accumulated Accrued Amortization - 4,400 4,400 undistributed net Accumulated realized gain (loss) Realized Gains (Losses) - 253 253 undistributed on investments and Unrealized Gains (Losses) 42,500 115,147 157,647 net investment foreign currency Sentinel Fund income (loss) transactions Ending Balance Balanced $56,649 $(56,649) Liabilities: Conservative Allocation 61,198 (61,198) Investments in Securities: None. Government Securities 1,132,009 (1,132,009) International Equity 18,426 (18,426) Transfers out of Level 3 to Level 2 resulted from securities which are now systematically priced by an independent pricing Mid Cap Value 13,618 (13,618) vendor and were previously fair valued using non-binding Short Maturity Government 810,468 (810,468) broker quotes. D. Dollar Rolls: Realized Gains (Losses) from Level 3 securities resulted from Sentinel Balanced, Sentinel Conservative Allocation, Sentinel regularly scheduled paydown transactions on Corporate Loans Government Securities and Sentinel Short Maturity Government still held by the Fund on May 31, 2009 and are included in the Funds may enter into dollar rolls in which the Funds sell net realized gain (loss) from investments on the Statement of securities for delivery in the current month, and simultaneously Operations. contract to repurchase similar (same type, coupon and maturity) securities on a specified future date. During the roll Unrealized Gains (Losses) from Level 3 securities resulted period, the Funds forego principal and interest paid on the entirely from securities still held at May 31, 2009 and are securities. The Funds are compensated by the interest earned included in the net change in unrealized appreciation on the cash proceeds of the initial sale and by the lower (depreciation) during the period from investments on the repurchase price at the future date. Realized gains and losses Statement of Operations. on sales, if applicable, are recorded on trade date plus one or trade date. There were no dollar roll transactions during the B. Securities Transactions and Related Investment period ended May 31, 2009. Income: Securities transactions are accounted for on the next business E. Federal Income Taxes: day following trade date (trade date plus one). Under certain Each Fund intends to continue to meet the requirements of circumstances, exceptions are made so that purchases and the Internal Revenue Code applicable to regulated investment sales are booked on trade date. These exceptions include: companies. Each Fund intends to distribute all of its taxable income to its shareholders, relieving it of any federal excise tax 1. when trades occur on a day that happens to coincide with or income tax liability. In June 2006, FASB issued Interpretation the last business day of a calendar month; or No. 48  Accounting for Uncertainty in Income Taxes, that 2. on occasion, if Sentinel Administrative Services, Inc. requires the tax effects of certain tax positions to be recognized. (SASI), the Funds administrator, believes significant These tax positions must meet a more likely than not price movements are deemed large enough to impact the standard that based on their technical merits, have a more calculation of the net asset value per share. than 50 percent likelihood of being sustained upon examination. FASB Interpretation No. 48 is effective for fiscal years beginning Interest income is recorded on the accrual basis, which after December 15, 2006 and is to be applied to all open includes the amortization of bond premiums on fixed-income tax years as of the effective date. At implementation, the securities. Dividend income is recorded on the ex-dividend date financial statements must be adjusted to reflect only those tax when verified by two independent sources and adjusted daily positions that are more likely than not of being sustained. Fund for foreign tax withholding, reclaims and currency fluctuations, management has taken procedures to identify material and when applicable. The cost of securities sold is determined, and reportable tax position adjustments under FASB Interpretation realized gains and losses are computed, using the identified No. 48 and has none to report for the fiscal period ended May cost method. Market discount and original issue discount are 31, 2009. accreted to income. 75 Notes to Financial Statements (Continued) F. Foreign Currency Translations: expire unexercised are treated by the Fund on the expiration The books and records of the Funds are maintained in U.S. date as realized gains from investments. The difference dollars. Foreign currency amounts are translated into U.S. between the premium and the amount paid on effecting a dollars at the mean between the buying and selling rates on closing purchase transaction is also treated as a realized gain, the following basis: or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option written 1. market value of investment securities, assets and by a Fund is exercised, the premium is added to the proceeds liabilities at the closing daily rate of exchange; and from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option written by 2. purchases and sales of investment securities, income a Fund is exercised, the premium reduces the cost basis of the and expenses at the rate of exchange prevailing on the securities purchased by the Fund. The Fund as writer of an respective dates of such transactions. option bears the market risk of an unfavorable change in the price of the security underlying the written option. There were The Funds do not isolate the portion of gains and losses on no options transactions during the period ended May 31, 2009. investments in securities that is due to changes in the foreign exchange rates from that due to changes in market prices of J. Line of Credit: such securities. However, pursuant to United States federal The Company has obtained access to an unsecured line income tax regulations, gains and losses from certain foreign of credit of up to $20,000,000 from State Street Bank and currency transactions are treated as ordinary income for federal Trust Company (SSB) for temporary borrowing purposes. income tax purposes. Borrowings under this arrangement bear interest at the current G. Forward Foreign Currency Contracts: overnight Federal Funds rate or the London InterBank Offered Rate (LIBOR), which ever is greater, plus an additional 0.50%. In Sentinel Conservative Allocation, Sentinel International Equity addition, a commitment fee of 0.10% of the unused balance is and Sentinel Mid Cap Value Funds may enter into forward paid annually to SSB. The average amount outstanding for the foreign exchange contracts in connection with planned Company during the period ended May 31, 2009 was $591,044 purchases or sales of securities or to hedge the U.S. dollar and the average interest rate during that same period was value of portfolio securities denominated in a foreign currency. 0.74%. Forward contracts are valued at the forward rate and are marked-to-market daily. The daily change in the market value At May 31, 2009, the Sentinel Government Money Market Fund is recorded as an unrealized gain or loss. The Funds realize a had an outstanding balance of $8,100 against this line of credit. gain or loss when the forward contract is closed on delivery of the currency. Risks may arise with respect to entering into K. Securities Lending: forward contracts from potential inability of counterparties to Under an agreement with SSB, the Funds may lend their meet the terms of the forward contracts and from unanticipated securities, up to 50% of each Funds portfolio before taking movements in the value of foreign currencies relative to into account the securities loaned, to certain approved the U.S. dollar. A Funds risk of loss from forward currency brokers, dealers and other financial institutions. Each loan is contracts may exceed the related amounts reflected on the collateralized by cash in an amount equivalent to a value of Statement of Assets and Liabilities. There were no forward 102% (domestic) or 105% (foreign) of the market value of the foreign currency contract transactions during the period ended loaned securities. Any adjustments in collateral required to May 31, 2009. maintain those levels due to market value fluctuations are made the next business day. The cash collateral is invested H. Repurchase Agreements: in a registered money market fund advised by State Street Each Fund may enter into repurchase agreements as a means Global Advisors, a subsidiary of SSB. A portion of the income of making short-term investments, of seven days or less, and generated by the investment of the collateral, net of any in aggregate amounts of not more than 25% of the net assets rebates paid by SSB to the borrowers, is remitted to SSB as of a Fund. Each Fund, through its custodian, takes possession lending agent, and the remainder is paid to the Fund. The Fund of the securities collateralizing repurchase agreements. All receives from the borrower all accrued dividend and interest repurchase agreements entered into by the Funds provide that amounts while the securities are out on loan. The Fund retains the market value of the collateral underlying the repurchase certain ownership rights as to the loaned securities when agreement at the time of purchase, and each subsequent retaining such rights is considered to be in the Funds best business day, will always be at least equal to 102% of the interest. Generally, in the event of borrower default, the Fund repurchase agreement amount including accrued interest. If has the right to use the collateral to offset any losses incurred. the seller defaults and the value of the collateral declines or In the event the Fund is delayed or prevented from exercising if bankruptcy proceedings are commenced with respect to its right to dispose of the collateral, there may be a potential the seller of the security, realization of the collateral by the loss to the Fund. The Fund bears the risk of loss with respect Fund may be delayed or limited. There were no repurchase to the investment of the collateral. The income earned by each agreements outstanding at May 31, 2009. Fund from securities lending is included in its Statement of Operations. At May 31, 2009, none of the Funds had securities I. Options: on loan because the Funds advisor elected to temporarily When a Fund writes an option, an amount equal to the suspend participation in the program. premium received by the Fund is recorded as a liability and is subsequently adjusted daily to the current fair value of the option written. Premiums received from writing options that 76 Notes to Financial Statements (Continued) L. Derivative Instruments: (3) Management Advisory Fee and Other In March 2008, the FASB issued FASB Statement No. 161  Transactions with Affiliates: Disclosures about Derivative Instruments and Hedging Activity. Pursuant to Investment Advisory Agreements (Advisory The new standard is intended to improve financial reporting Agreements) amended April 4, 2008, Sentinel Asset about derivative instruments by requiring enhanced disclosures Management, Inc. (SAMI, a subsidiary of NLV Financial that enable investors to understand: (a) how and why an Corporation), provides general supervision of the Funds entity uses derivatives, (b) how derivatives are accounted for, investments. Under the Advisory Agreements, each Fund pays and (c) how derivative instruments affect an entitys results SAMI a monthly fee based on the annual rates shown. When of operations and financial position. The Statement applies determining the breakpoint for the advisory fee, assets are to all entities that prepare GAAP-based financial statements, aggregated for the Sentinel Government Securities and Sentinel including investment companies, and is effective for fiscal years Short Maturity Government Funds. and interim periods beginning after November 15, 2008. There were no derivative instruments or hedging activity transactions Advisory during the period ended May 31, 2009. Sentinel Fund Fee Rate Average Daily Net Assets M. Other: Each subject to: Direct expenses of a Fund are charged to that Fund Balanced 0.55% First $200 million while common expenses of the Company are allocated Conservative Allocation 0.50% Next $200 million proportionately based upon the Funds respective average net 0.45% Next $600 million assets or number of shareholder accounts. 0.40% Next $1 billion Expenses not charged to a specific Class of each Fund 0.35% In excess of $2 billion are allocated on the basis of daily net assets or number of Each subject to: shareholder accounts on a pro rata basis. Class specific Capital Growth 0.70% First $500 million expenses such as 12b-1 distribution fees, blue sky registration fees, certain transfer agency fees and NASDAQ listing fees are Common Stock 0.65% Next $300 million charged to the appropriate class. International Equity 0.60% Next $200 million Mid Cap Growth 0.50% Next $1 billion Investment income and realized and unrealized gains and Small Company 0.40% In excess of $2 billion losses are allocated pro rata based on the value of shares outstanding for each Class within a Fund. Small/Mid Cap Sustainable Core Opportunities Earnings credits are received from the custodian and dividend Sustainable Growth Opportunities paying agent on cash balances and are reflected in the Statement of Operations as an expense offset. Georgia Municipal Bond 0.45% First $1 billion 0.40% Next $1 billion The ratio of net investment income to average net assets for 0.35% In excess of $2 billion each Fund is calculated utilizing the average shares method. Government Money Market 0.40% First $300 million The Sentinel International Equity, Sentinel Small Company 0.35% In excess of $300 million and Sentinel Small/Mid Cap Funds are subject to redemption Government Securities 0.55% First $200 million fees of 2% on shares held 30 calendar days or less. The Short Maturity Government 0.50% Next $200 million Sentinel Balanced, Sentinel Capital Growth, Sentinel Common Stock, Sentinel Conservative Allocation, Sentinel Georgia 0.45% Next $600 million Municipal Bond, Sentinel Government Securities, Sentinel 0.40% Next $1 billion Growth Leaders, Sentinel Mid Cap Growth, Sentinel Mid Cap 0.35% In excess of $2 billion Value, Short Maturity Government, Sentinel Sustainable Core Growth Leaders 0.90% First $500 million Opportunities and Sentinel Sustainable Growth Opportunities Funds are subject to, under certain circumstances, an 0.85% Next $300 million excessive trading fee of 2% of the amount redeemed. Both the 0.80% Next $200 million redemption fee and excessive trading fee are subject to certain 0.70% Next $1 billion exceptions under which they may not be charged. 0.60% In excess of $2 billion Mid Cap Value 0.75% First $500 million 0.65% Next $300 million 0.60% Next $200 million 0.50% Next $1 billion 0.40% In excess of $2 billion 77 Notes to Financial Statements (Continued) With respect to Sentinel Georgia Municipal Bond Fund, SAMI sales commissions paid by the Distributor at the time of sales has entered into a sub-advisory agreement with GLOBALT, of Class B shares, together with the cost of financing such Inc. Pursuant to such agreement, GLOBALT provides SAMI payments. with a continuous investment program consistent with the Funds investment objectives and policies. SAMI compensates Under the Plan applicable to the Class C shares, the Class GLOBALT for the sub-advisory services. C shares of each of the Sentinel Balanced, Sentinel Capital Growth, Sentinel Common Stock, Sentinel Conservative With respect to Sentinel Mid Cap Value Fund, SAMI has Allocation, Sentinel Government Securities, Sentinel Growth entered into a sub-advisory agreement with Steinberg Asset Leaders, Sentinel International Equity, Sentinel Mid Cap Growth, Management, LLC. Pursuant to such agreement, Steinberg Sentinel Mid Cap Value, Sentinel Small Company, Sentinel provides SAMI with a continuous investment program consistent Small/Mid Cap, Sentinel Sustainable Core Opportunities and with the Funds investment objectives and policies. SAMI Sentinel Sustainable Growth Opportunities Funds pay to the compensates Steinberg for the sub-advisory services. Distributor a monthly fee at an annual rate of up to a total of 1.00% of average daily net assets. Such fees are used to The Class A shares of all Funds (except Sentinel Government reimburse the Distributor for eligible expenses incurred in Money Market Fund) have adopted a distribution plan pursuant connection with distribution and promotion of the shares to Rule 12b-1 under the 1940 Act. These distribution plans are and, up to 0.25%, for the servicing of shareholders of each herein referred to as the A Plans. Each of the Funds that offer participating Fund. In the first year after the purchase, this fee Class B shares (except Sentinel Government Money Market is designed to recover the initial sales commission of 1.00% Fund) has also adopted a distribution plan applicable to its paid by the Distributor to the selling financial intermediary. In Class B shares. These plans are herein referred to as the B subsequent years, the entire 1.00% may be paid to the financial Plans. Each of the Funds that offer Class C shares has also intermediary as additional commission and/or, up to 0.25%, for adopted a Class C distribution plan applicable to its Class C service fees. shares referred to as the C Plans. Sentinel Balanced Fund has adopted a distribution plan for its Class D shares referred Under the Plan Applicable to Sentinel Balanced Fund Class D to as the D Plan. Sentinel Short Maturity Government Fund shares, these shares pay to the Distributor a monthly fee at has adopted a distribution plan for its Class S shares referred an annual rate of up to a total of 0.75% of average daily net to as the S Plan. assets. Such fees are used to reimburse the Distributor for eligible expenses incurred in connection with distribution and Under the A Plans, each participating Fund pays to Sentinel promotion of the shares and, up to 0.25%, for the servicing of Financial Services Company (the Distributor, a company in shareholders of each participating Fund. which SAMI and another wholly owned subsidiary of SAMI are partners), a monthly fee at the maximum annual rate Under the Plan Applicable to Sentinel Short Maturity of (a) 0.30% of average daily net assets relating to Class A Government Class S shares, these shares pay to the Distributor shares outstanding in the case of the Sentinel Balanced, a monthly fee at an annual rate of up to a total of 0.75% of Sentinel Capital Growth, Sentinel Common Stock, Sentinel average daily net assets. Such fees are used to reimburse the Conservative Allocation, Sentinel Growth Leaders, Sentinel Distributor for eligible expenses incurred in connection with International Equity, Sentinel Mid Cap Growth, Sentinel Mid distribution and promotion of the shares and, up to 0.25%, for Cap Value, Sentinel Small Company, Sentinel Small/Mid the servicing of shareholders of each participating Fund. The Cap, Sentinel Sustainable Core Opportunities and Sentinel entire distribution fee may be paid to the selling dealer. Sustainable Growth Opportunities Funds, (b) 0.20% of average daily net assets relating to Class A shares outstanding in the The Class I shares do not pay distribution fees. case of the Sentinel Georgia Municipal Bond and Sentinel Government Securities Funds or (c) 0.25% of average daily net The Funds are not assessed distribution fees on shares owned assets relating to Class A shares outstanding in the case of by NLV Financial Corporation and its affiliates. Where NLV the Sentinel Short Maturity Government Fund. Such fees are Financial Corporation and its affiliates held an investment for used to reimburse the Distributor for eligible expenses incurred the entire reporting period, from December 1, 2008 to May in connection with distribution and promotion of the shares 31, 2009, this results in overall distribution fees for that share and, up to 0.25%, for the servicing of shareholders of each class of less than the maximum limits involved. NLV Financial participating Fund. Corporation and its affiliates had investments for the entire reporting period in Sentinel Capital Growth Fund Class C, Under the Plan applicable to the Class B shares, the Class B Sentinel Government Securities Fund Class C, Sentinel Growth shares of each of the Sentinel Balanced, Sentinel Common Leaders Fund Class C and Sentinel Mid Cap Growth Fund Class Stock, Sentinel Conservative Allocation, Sentinel International C, Sentinel Small/Mid Cap Fund Classes A and C, Sentinel Equity, Sentinel Mid Cap Growth and Sentinel Small Company Sustainable Core Opportunities Fund Class C and Sentinel Funds pay to the Distributor a monthly fee at an annual rate of Sustainable Growth Opportunities Fund Class C. up to a total of 1.00% of average daily net assets. Such fees are used to reimburse the Distributor for eligible expenses incurred These asset-based fees, excepting the service fee component, in connection with distribution and promotion of the shares are subject to aggregate limits imposed by the Financial and, up to 0.25%, for the servicing of shareholders of each Industry Regulatory Authority, Inc. (FINRA). participating Fund, which may include recovery of the initial 78 Notes to Financial Statements (Continued) The Distributor will not be reimbursed for any un-reimbursed the preceding month. The base fee of $2,657,831 is subject to eligible expenses from any other Fund, or in any future year inflationary increases under certain circumstances, subject from any of the Plans. to approval by the Companys Board of Directors. The Funds may also reimburse SASI for sub-transfer agency, plan agent The Distributor also receives a sales charge added to the net and similar fees paid by SASI to other entities who provide asset value received by the Funds on the sale of Class A shares. services to accounts underlying an omnibus account of record This compensation is not an expense of the Funds and does not in accordance with policies approved by the Board of Directors. affect their operating results. The Distributor has advised the The currently approved policy would allow such reimbursement Funds that it received sales charges aggregating $2,302,586 for at an annual rate of 0.17% of a Funds average daily net assets. the period ended May 31, 2009. The Funds have been advised that the total distribution charges retained by the Distributor Fees paid to SASI under the provisions of the Administration on the sale of shares amounted to $33,937 after allowances of and Transfer and Dividend Disbursing Agreements for the $481,635 to Equity Services, Inc., a subsidiary of NLV Financial period ended May 31, 2009 were $3,165,708. Corporation, and $1,787,014 to other investment dealers. During this same period, the distributor advised the Funds that it SAMI and/or an affiliate have voluntarily agreed to waive fees received $13,873 in contingent deferred sales charges from and/or reimburse expenses paid by the Sentinel Government certain redemptions of Class A shares, $59,078 in contingent Money Market Fund Class A and Sentinel Government Money deferred sales charges from redemptions of Class B shares, Market Fund Class B to the extent necessary to prevent total $28,696 in contingent deferred sales charges from redemptions expenses in each Class from exceeding the gross income of Class C shares, $9,459 in contingent deferred sales charges allocated to each Class from the Funds investments on a daily from redemptions of Class D shares and no contingent deferred basis. These reimbursements may be discontinued at any time. sales charges from redemptions of Class I or S shares. For the period from December 1, 2008 through May 31, 2009, the total amount reimbursable to Sentinel Government Money Each Director who is not an affiliate of SAMI receives an annual Market Fund Class A was $180,353 and Sentinel Government fee from the Company of $30,000 plus $2,500 for each meeting Money Market Fund Class B was $10,431. attended. The Lead Independent Director is paid an additional $16,000 annual fee. Each member of the Audit Committee and SAMI and/or an affiliate had contractually agreed to waive Governance Committee is also paid $2,000 for each in-person fees and/or reimburse expenses so that the total annual and $500 for each telephone Committee meeting attended, and fund operating expenses of the Class I shares of the Sentinel the chair of each Committee is paid an annual fee of $6,000. Sustainable Core Opportunities Fund would be no more Directors are also reimbursed for travel and other out-of- than 0.76% from April 4, 2008 until April 4, 2009. The Class pocket expenses incurred by them in connection with attending A and Class C shares of this Fund benefitted from these such meetings. Certain Directors of the Funds have chosen to arrangements to the extent SAMI waived its advisory fees have their fees deferred in accordance with the Funds deferred to meet these commitments. These contractual fee waivers compensation plan. These amounts are included in Directors expired on April 4, 2009. For the period from December 1, 2008 fees and expenses and deferred compensation expenses on through April 4, 2009, the total amount reimbursable to Sentinel the Statement of Operations and Statement of Assets and Sustainable Core Opportunities Fund Class I was $10,683, Liabilities, respectively. Sentinel Sustainable Core Opportunities Fund Class A was $48,143 and Sentinel Sustainable Core Opportunities Fund Class Pursuant to an Administration Agreement with Sentinel C was $103. Administrative Services, Inc. (SASI, a subsidiary of SAMI), the Funds receive administration services and pay SASI a monthly SAMI and/or an affiliate had contractually agreed to waive fee at an annual rate of 0.0375% of the first $4 billion of the fees and/or reimburse expenses so that the total annual fund Companys aggregate average daily net assets; 0.035% of the operating expenses of the Class A shares of Sentinel Growth next $3 billion of the Companys aggregate average daily net Leaders Fund would be no more than 1.45% from March 28, assets and 0.0325% of the Companys aggregate average daily 2008 until March 28, 2009. The Class C and Class I shares of net assets in excess of $7 billion. The Funds are responsible for this Fund benefitted from these arrangements to the extent all charges of outside pricing services and other out-of-pocket SAMI waived its advisory fees to meet these commitments. expenses incurred by SASI in connection with the performance These contractual fee waivers expired on March 28, 2009. For of its duties under the Administrative Agreement. the period from December 1, 2008 through March 28, 2009, the total amount reimbursable to Sentinel Growth Leaders Fund Pursuant to a Transfer and Dividend Disbursing Agent Class A was $19,729, Sentinel Growth Leaders Fund Class C Agreement with SASI, the Funds receive transfer agency was $1,685 and Sentinel Growth Leaders Fund Class I was services and pay SASI an annual fee of $2,657,831, plus an $1,488. amount equal to an annual rate of $15 per shareholder account in excess of 106,500 accounts as of the last day of the month preceding the installment due date, which is paid in twelve monthly installments due on the first day of each month for 79 Notes to Financial Statements (Continued) As of May 31, 2009, NLV Financial Corporation and its affiliates held ownership in the Funds as follows: Approximate Sentinel Fund % Ownership Balanced - I 6.4% Capital Growth - C 4.1% Capital Growth - I 5.3% Government Securities - C 0.2% Growth Leaders - C 2.0% Growth Leaders - I 100.0% International Equity  A 10.6% International Equity - I 2.1% Mid Cap Growth - C 3.7% Mid Cap Growth - I 3.1% Short Maturity Government - A 0.0%* Short Maturity Government - S 0.0%* Small/Mid Cap  A 75.5% Small/Mid Cap  C 94.5% Small/Mid Cap  I 99.8% Sustainable Core Opportunities  C 93.8% Sustainable Growth Opportunities  C 91.5% *Ownership percentage represents less than 0.05%. 80 Notes to Financial Statements (Continued) (4) Investment Transactions: Purchases and sales of investment securities (excluding short term obligations) for the period from December 1, 2008 through May 31, 2009 were as follows: Purchases of other than Purchases of U.S. Sale of other than U.S. Sale of U.S. Government U.S. Government direct Government direct and Government direct and direct and agency Sentinel Fund and agency obligations agency obligations agency obligations obligations Balanced $10,761,781 $54,424,410 $5,852,233 $64,380,225 Capital Growth 13,845,567  12,918,378  Common Stock 72,432,304  74,908,637  Conservative Allocation 11,494,373 34,533,027 10,603,983 37,867,472 Georgia Municipal Bond 3,747,587  5,243,014  Government Securities  993,742,346  831,836,197 Growth Leaders 12,989,611  4,407,557  International Equity 12,665,619  16,797,820  Mid Cap Growth 38,070,286  48,505,708  Mid Cap Value 35,772,616  32,516,969  Short Maturity Government  514,389,906  127,854,552 Small Company 349,947,688  194,097,800  Small/Mid Cap 2,076,230  1,722,074  Sustainable Core 15,887,277  24,849,700  Opportunities Sustainable Growth 11,374,433  22,428,660  Opportunities (The Sentinel Government Market Fund invests only in short-term obligations.) At November 30, 2008, the Company had tax basis capital losses which may be used to offset future capital gains as follows: Expiring on Fund 11/30 Balanced $2,460,251 2016 Capital Growth $5,483,155 2009 546,534 2010 549,435 2012 1,810,397 2013 Total $8,389,521** Common Stock $ 156,072 2016 Conservative Allocation $ 2,122,093 2009 176,203 2013 1,637,609 2015 7,615,605 2016 Total $11,551,510** Government Money Market $ 203 2016 Government Securities $ 3,174,518 2009 438,112 2012 900,616 2013 Total $ 4,513,246** Growth Leaders $2,170,343 2016 International Equity $223,381 2009 10,595,857 2010 1,350,365 2016 Total $12,169,603** **Utilization of these losses in future years may be limited under Federal tax laws. 81 Notes to Financial Statements (Continued) Expiring on (5) Fund Shares: Fund 11/30 At May 31, 2009, 2.94 billion shares of one cent par value were Mid Cap Growth $ 15,188,965 2010 authorized as follows: 6,416,943 2016 Class A shares Authorized shares Total Balanced 40,000,000 Mid Cap Value $ 2,612,757 2016 Capital Growth 40,000,000 Common Stock 75,000,000 Short Maturity Government $ 1,372,649 2010 Conservative Allocation 20,000,000 9,464,512 2011 Georgia Municipal Bond 40,000,000 Government Money Market 720,000,000 5,073,636 2012 Government Securities 90,000,000 4,694,622 2013 Growth Leaders 20,000,000 International Equity 20,000,000 4,202,997 2014 Mid Cap Growth 45,000,000 916,192 2015 Mid Cap Value 40,000,000 Short Maturity Government 70,000,000 505,428 2016 Small Company 300,000,000 Total Small/Mid Cap 40,000,000 Sustainable Core Opportunities 40,000,000 Small Company $ 4,095,255 2016 Sustainable Growth Opportunities 40,000,000 Small/Mid Cap $ 566,915 2016 Class B shares Sustainable Core Opportunities $ 1,743,787 2009 Balanced 20,000,000 15,917,378 2014 Common Stock 20,000,000 Conservative Allocation 10,000,000 20,754,251 2016 Government Money Market 100,000,000 Total International Equity 20,000,000 Mid Cap Growth 20,000,000 Sustainable Growth Opportunities $ 36,170,306 2009 Small Company 40,000,000 3,462,058 2011 Class C shares 15,274,962 2016 Balanced 10,000,000 Total Capital Growth 40,000,000 Common Stock 10,000,000 Conservative Allocation 10,000,000 Government Securities 20,000,000 During the year ended November 30, 2008, the Funds utilized Growth Leaders 20,000,000 International Equity 10,000,000 capital losses as follows: Mid Cap Growth 30,000,000 Sentinel Fund Capital Losses Utilized Mid Cap Value 40,000,000 Small Company 40,000,000 Capital Growth $302,729 Small/Mid Cap 40,000,000 Government Securities 7,870,002 Sustainable Core Opportunities 40,000,000 Sustainable Growth Opportunities 40,000,000 Mid Cap Growth 15,279,935 Class D shares Authorized shares It is unlikely that a capital gains distribution will be paid to Balanced shareholders of the Funds until net gains have been realized in Class I shares excess of such capital loss carry forwards or the carry forwards Balanced 40,000,000 expire. The following Funds had capital loss carry forwards Capital Growth 40,000,000 expire last fiscal year: Common Stock 40,000,000 Georgia Municipal Bond 40,000,000 Government Securities 40,000,000 Sentinel Fund Capital Losses Expired Growth Leaders 40,000,000 Conservative Allocation $ 11,485,809 International Equity 40,000,000 Mid Cap Growth 40,000,000 Government Securities 1,831,390 Mid Cap Value 40,000,000 International Equity 81,804,516 Small Company 70,000,000 Small/Mid Cap 40,000,000 Short Maturity Government 748,798 Sustainable Core Opportunities 40,000,000 Sustainable Growth Opportunities 104,874,231 Sustainable Growth Opportunities 40,000,000 Class S shares Short Maturity Government Total Allocated Shares Unallocated Shares 82 Notes to Financial Statements (Continued) Proceeds from sales and payments for redemptions on Fund shares as shown in the statement of changes in net assets are represented by the following number of shares. Shares issued Net increase in reinvestment (decrease) Fiscal Period Ended 05/31/09 of dividends and Shares in Shares (Unaudited) Shares Sold distributions reacquired outstanding Balanced  A 1,001,596 158,784 1,410,187 (249,807) Balanced  B 12,195 3,555 149,978 (134,228) Balanced  C 215,701 3,693 122,348 97,046 Balanced  D 236 3,763 211,140 (207,141) Balanced  I 21,749 2,797 18,176 6,370 Capital Growth  A 437,974 11,868 894,843 (445,001) Capital Growth  C 20,855  24,539 (3,684) Capital Growth  I 23,364 1,083 14,978 9,469 Common Stock  A 1,495,808 171,531 2,811,227 (1,143,888) Common Stock  B 13,344 315 159,093 (145,434) Common Stock  C 169,173 1,371 131,621 38,923 Common Stock  I 1,301,115 19,563 905,988 414,690 Conservative Allocation  A 1,183,591 95,061 1,249,350 29,302 Conservative Allocation  B 76,485 14,020 463,102 (372,597) Conservative Allocation  C 295,712 14,928 161,983 148,657 Georgia Municipal Bond  A 400 1,880  2,280 Georgia Municipal Bond  I 150,101 171 296,416 (146,144) Government Money Market*- A 9,823,336 25,309 49,098,826 (39,250,181) Government Money Market*- B 106,702 463 812,524 (705,359) Government Securities  A 23,399,450 768,858 11,228,802 12,939,506 Government Securities  C 3,129,642 23,845 383,346 2,770,141 Government Securities  I 2,023,681 44,940 1,989,690 78,931 Growth Leaders  A 1,132,459  369,546 762,913 Growth Leaders  C 66,619  55,637 10,982 Growth Leaders  I     International Equity  A 909,326 185,733 1,413,725 (318,666) International Equity  B 3,260  74,118 (70,858) International Equity  C 25,838 307 45,265 (19,120) International Equity  I 71,467 12,139 50,002 33,604 Mid Cap Growth  A 322,133  1,050,716 (728,583) Mid Cap Growth  B 2,031  87,981 (85,950) Mid Cap Growth  C 20,672  34,198 (13,526) Mid Cap Growth  I 46,377  37,475 8,902 Mid Cap Value  A 1,848,462 30,450 2,307,475 (428,563) Mid Cap Value  C 239,627  344,728 (105,101) Mid Cap Value  I 1,045,933 46,760 1,374,872 (282,179) Short Maturity Government - A 32,527,283 474,741 8,837,885 24,164,139 Short Maturity Government - S 19,050,877 137,218 2,108,499 17,079,596 Small Company  A 47,837,160  35,842,271 11,994,889 Small Company  B 59,966  2,784,600 (2,724,634) Small Company  C 4,274,973  3,815,302 459,671 Small Company  I 35,427,158  4,481,831 30,945,327 Small/Mid Cap  A 47,105  25,788 21,317 Small/Mid Cap  C 9,042  3,783 5,259 83 Notes to Financial Statements (Continued) Shares issued Net increase in reinvestment (decrease) Fiscal Period Ended 05/31/09 of dividends and Shares in Shares (Unaudited) Shares Sold distributions reacquired outstanding Small/Mid Cap  I 316  0 316 Sustainable Core Opportunities  A 489,245 87,789 1,621,985 (1,044,951) Sustainable Core Opportunities  C 477   477 Sustainable Core Opportunities  I 97,131 10,298 284,199 (176,770) Sustainable Growth Opportunities**  A 324,778 607,893 907,396 25,275 Sustainable Growth Opportunities**  C 789 128  917 Sustainable Growth Opportunities**  I 12,786 6,374 7,659 11,501 *Name change. Formerly the Sentinel U.S. Treasury Money Market Fund prior to February 3, 2009. **Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. Shares issued Net increase Shares issued in reinvestment (decrease) in Fund of dividends and Shares in Shares Fiscal Period Ended 11/30/08 Shares Sold Reorganizations distributions reacquired outstanding Balanced - A 1,360,767 664,242 1,073,041 2,904,975 193,075 Balanced - B 52,386  62,344 457,740 (343,010) Balanced - C 125,255  29,153 134,893 19,515 Balanced - D 226  43,913 93,143 (49,004) Balanced - I 36,962  16,487 43,304 10,145 Capital Growth - A 584,923  589,183 1,767,382 (593,276) Capital Growth - C 93,719  10,415 60,790 43,344 Capital Growth - I 40,154  17,519 49,275 8,398 Common Stock - A 2,796,281  1,695,215 4,497,511 (6,015) Common Stock - B 32,834  52,076 483,831 (398,921) Common Stock - C 225,026  28,339 179,319 74,046 Common Stock - I 2,985,544  64,772 1,363,934 1,686,382 Conservative Allocation - A 1,937,113 3,187,788 134,377 1,553,787 3,705,491 Conservative Allocation - B 104,584 662,373 28,157 380,359 414,755 Conservative Allocation - C 314,740 370,836 20,481 196,593 509,464 Georgia Municipal Bond - A 105,500  764 30,288 75,976 Georgia Municipal Bond - I 199,778  493 474,265 (273,994) Government Securities - A 17,883,278 4,196,675 1,109,993 9,884,500 13,305,446 Government Securities - C 1,137,203  13,533 150,688 1,000,048 Government Securities - I 3,086,570  64,560 4,106,665 (955,535) Growth Leaders - A 1,525,607  30,033 759,739 795,901 Growth Leaders - C 170,648  1,481 79,495 92,634 Growth Leaders - I 471,698    471,698 International Equity - A 1,451,117 4,273,881 656,674 2,772,702 3,608,970 International Equity - B 19,851  46,608 249,505 (183,046) International Equity - C 50,853  29,920 122,991 (42,218) International Equity - I 82,900 101,393 47,027 153,876 77,444 Mid Cap Growth - A 987,700   1,554,196 (566,496) Mid Cap Growth - B 11,172   290,220 (279,048) Mid Cap Growth - C 49,904   99,772 (49,868) Mid Cap Growth - I 44,480   97,744 (53,264) Mid Cap Value - A 8,441,460  159,031 1,934,966 6,665,525 Mid Cap Value - C 1,236,208  92,257 390,352 938,113 Mid Cap Value - I 4,175,044  269,174 1,394,778 3,049,440 84 Notes to Financial Statements (Continued) Shares issued Net increase Shares issued in reinvestment (decrease) in Fund of dividends and Shares in Shares Fiscal Period Ended 11/30/08 Shares Sold Reorganizations distributions reacquired outstanding Short Maturity Government - A 8,869,283 435,866 618,592 6,418,478 3,505,263 Short Maturity Government - C 417,905  338 26,996 391,247 Short Maturity Government  C*    437,784 (437,784) Short Maturity Government - S 4,574,452  85,386 1,254,686 3,405,152 Small Company - A 51,107,896  15,047,122 63,389,804 2,765,214 Small Company - B 149,874  2,249,012 7,641,866 (5,242,980) Small Company - C 5,298,220  2,759,347 6,328,768 1,728,799 Small Company - I 28,563,733  185,302 2,843,863 25,905,172 Small/Mid Cap  A** 231,115   53,725 177,390 Small/Mid Cap  C** 153,405    153,405 Small/Mid Cap  I** 200,000    200,000 Sustainable Core Opportunities  A*** 563,487   1,774,699 (1,211,212) Sustainable Core Opportunities  C*** 1,961    1,961 Sustainable Core Opportunities  I*** 707,535   4,093,423 (3,385,888) Sustainable Emerging Companies  A*** 196,874   738,172 (541,298) Sustainable Emerging Companies  C*** 94    94 Sustainable Emerging Companies  I*** 4,196   19,640 (15,444) U.S. Treasury Money Market - A 81,362,137 81,925,786 908,856 92,645,555 71,551,224 U.S. Treasury Money Market - B 4,210,805  20,329 2,501,990 1,729,144 * All outstanding shares of the Sentinel Short Maturity Government Fund Class C were converted into Sentinel Short Maturity Government Fund Class A shares following the close of business on July 11, 2008. ** Commenced operations December 3, 2007. *** Period begins on July 1, 2008. The fiscal year end for the Sentinel Sustainable Core Opportunities and Sentinel Sustainable Emerging Companies Funds changed from June 30th to November 30th following the June 30, 2008 Annual Report. Shares issued Net increase Shares issued in reinvestment (decrease) in Fund of dividends and Shares in Shares Fiscal Period Ended 6/30/08 Shares Sold Reorganizations distributions reacquired outstanding Sustainable Core Opportunities  A* 1,243,085 16,236,535 10,155 1,626,578 15,863,197 Sustainable Core Opportunities  C^ 37,092    37,092 Sustainable Core Opportunities  I* 817,354 4,216,459 4,353 844,401 4,193,765 Sustainable Emerging Companies  A** 777,965 1,853,129  2,351,384 279,710 Sustainable Emerging Companies  C^ 31,259    31,259 Sustainable Emerging Companies  I** 8,704 141,991***  62,621 88,074 Citizens Administrative Class Shares Prior to the Fund reorganizations*** 15,994   91,052 (75,058) Citizens Administrative Class Shares reacquired upon conversion into Class I Shares***    145,304 (145,304) * Information prior to April 5, 2008 is based on the predecessor Citizens Value Fund. ** Information prior to April 5, 2008 is based on the predecessor Citizens Emerging Growth Fund. *** Citizens Emerging Growth Fund Administrative Class shareholders were issued Sentinel Sustainable Emerging Companies Fund Class I Shares as part of the Fund reorganizations effective as of the close of the New York Stock Exchange on April 4, 2008. ^ Commenced operations April 7, 2008. 85 Notes to Financial Statements (Continued) (6) Post Retirement Benefits: Sentinel Group Funds, Inc. provides certain health care and life insurance benefits to certain of its retirees. At May 31, 2009 the projected obligation for such benefits had been accrued. The total liability as of May 31, 2009 is as follows: Sentinel Fund Balanced - A $39,104 Common Stock - A 207,637 Government Securities - A 27,415 Mid Cap Growth - A 30,868 (7) Reorganizations: Pursuant to a Plan of Reorganization approved by shareholders on September 24, 2008, as of the close of business on October 3, 2008, Sentinel Conservative Allocation Fund acquired the assets and assumed the liabilities of Sentinel High Yield Bond Fund in a tax-free reorganization in exchange for shares of the Sentinel Conservative Allocation Fund. The number of shares is presented in Note (5) and the value of shares issued by the Sentinel Conservative Allocation Fund is presented in the Statement of Changes in Net Assets and in the schedule below. Net assets and unrealized appreciation as of the reorganization date were as follows: Acquired Fund Total Net Assets Unrealized Total Net Assets Total Net Assets of Acquiring Fund Appreciation Acquiring Fund Acquired Fund of Acquired Fund of Acquiring Fund After Acquisition (Depreciation) Sentinel Conservative Allocation Fund Sentinel High Yield Bond $33,981,702 $40,981,118 $74,962,820 $(7,507,381) Class A Fund Class A Sentinel Conservative Allocation Fund Sentinel High Yield Bond 7,034,376 7,985,143 15,019,519 833,104 Class B Fund Class B Sentinel Conservative Allocation Fund Sentinel High Yield Bond 3,941,974 7,788,726 11,730,700 (397,256) Class C Fund Class C Pursuant to an Agreement and Plan of Reorganization approved by shareholders on February 13, 2008, for the Institutional Class shares of the Citizens Value Fund, March 4, 2008, for the Citizens Emerging Growth Fund and Standard Class shares of the Citizens Value Fund and March 27, 2008, for the Citizens Core Growth Fund, as of the close of business on April 4, 2008, (1) Sentinel Sustainable Core Opportunities Fund acquired the assets and liabilities of Citizens Core Growth Fund and Citizens Value Fund, with the Sentinel Sustainable Core Opportunities Fund being the legal survivor and the Citizens Value Fund being the accounting survivor, and (2) Sentinel Sustainable Emerging Companies Fund acquired the assets and liabilities of Citizens Emerging Growth Fund and Citizens Small Cap Core Growth Fund, with the Sentinel Sustainable Emerging Companies Fund being the legal survivor and the Citizens Emerging Growth Fund being the accounting survivor, in reorganizations designed to be federal tax free in exchange for shares of Sentinel Sustainable Core Opportunities Fund and Sentinel Sustainable Emerging Companies Fund, respectively. The number of shares is presented in Note (5) and the value of shares issued by each of Sentinel Sustainable Core Opportunities Fund and Sentinel Sustainable Emerging Companies Fund is presented in the Statement of Changes in Net Assets and in the schedule below. Net assets and unrealized appreciation/(depreciation) as of the reorganization date were as follows: Acquired Fund Total Net Assets Unrealized Total Net Assets Total Net Assets of Acquiring Fund Appreciation Acquiring Fund Acquired Fund of Acquired Fund of Acquiring Fund After Acquisition (Depreciation) Sentinel Sustainable Core Citizens Core Growth $218,888,219 $51,531,510 $270,419,729 $63,014,273 Opportunities Fund Class A Standard Class Sentinel Sustainable Core Citizens Core Growth 1,775,726 2,637,690 59,443,448 (414,345) Opportunities Fund Class I Administrative Class Sentinel Sustainable Core Citizens Core Growth 55,030,032 2,637,690 59,443,448 (33,060,765) Opportunities Fund Class I Institutional Class Sentinel Sustainable Emerging Citizens Small Cap Core 31,388,124 148,240,581 179,628,705 3,302,122 Companies Fund Class A Growth Standard Class 86 Notes to Financial Statements (Continued) Pursuant to an Agreement and Plan of Reorganization approved by shareholders on February 13, 2008, for the Citizens Balanced Fund and the Institutional Class shares of the Citizens Money Market Fund, and March 4, 2008, for the Citizens Global Equity Fund, Citizens Income Fund and the Standard Class shares of the Citizens Money Market Fund, as of the close of business on April 4, 2008, (1) Sentinel Balanced Fund acquired the assets and liabilities of Citizens Balanced Fund, (2) Sentinel Government Securities Fund acquired the assets and liabilities of Citizens Income Fund, (3) Sentinel International Equity Fund acquired the assets and liabilities of Citizens Global Income Fund and (4) Sentinel U.S. Treasury Money Market Fund acquired the assets and liabilities of Citizens Money Market Fund in reorganizations designed to be federal tax free in exchange for shares of Sentinel Balanced Fund, Sentinel Government Securities Fund, Sentinel International Equity Fund and Sentinel U.S. Treasury Money Market Fund, respectively. The number of shares is presented in Note (5) and the value of shares issued by each of Sentinel Balanced Fund, Sentinel Government Securities Fund, Sentinel International Equity Fund and Sentinel U.S. Treasury Money Market Fund is presented in the Statement of Changes in Net Assets and in the schedule below. Net assets and unrealized appreciation/(depreciation) as of the reorganization date were as follows: Acquired Fund Total Net Assets Unrealized Total Net Assets Total Net Assets of Acquiring Fund Appreciation Acquiring Fund Acquired Fund of Acquired Fund of Acquiring Fund After Acquisition (Depreciation) Sentinel Balanced Fund Citizens Balanced Fund $11,292,171 $234,339,679 $245,631,850 $221,976 Class A Standard Class Sentinel Government Securities Fund Citizens Income Fund 44,568,838 280,468,094 325,036,932 470,680 Class A Standard Class Sentinel International Equity Fund Citizens Global Equity 85,605,902 138,123,871 223,729,773 13,500,816 Class A Standard Class Sentinel International Equity Fund Citizens Global Equity 1,102,452 9,441,461 11,465,276 268,042 Class I Administrative Class Sentinel International Equity Fund Citizens Global Equity 921,363 9,441,461 11,465,276 (998,608) Class I Institutional Class Sentinel U.S. Treasury Money Market Citizens Money Market 74,275,848 58,014,917 139,940,703  Fund Class A Standard Class Sentinel U.S. Treasury Money Market Citizens Money Market 7,649,938 58,014,917 139,940,703  Fund Class A Institutional Class (8) Indemnifications: In the normal course of business, the Funds enter into contracts that contain a variety of representations, which provide general indemnifications. The Funds maximum exposure under these contracts is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, based on experience, the Funds expect the risk of loss to be remote. (9) Subsequent Events: Effective July 31, 2009, the respective Class C shares of the Sentinel Sustainable Core Opportunities and Sentinel Sustainable Growth Opportunities Funds will be closed to new investors, new purchases and exchanges. At the close of business July 31, 2009, current shareholders of Class C shares in each Fund will have their shares automatically converted to Class A shares of that same Fund on the basis of relative net asset value per share of the two classes without the imposition of any sales load, fee or other charge. Affected shareholders will not incur any transaction costs in connection with this conversion. The Class A shares received in the conversion will remain subject to the Contingent Deferred Sales Charge (CDSC) of the Class C shares, and for this purpose, the time the Class C shares were held will be added to the holding period for the newly converted Class A shares. 87 This page intentionally left blank 88 Actual and Hypothetical Expenses for Comparison Purposes (Unaudited) Example Recurring Fees for Services for Employee Benefit Plans As a shareholder of one or more of the Sentinel Funds, you The Sentinel Destinations platform offers participant record incur two types of costs: keeping services to employer-sponsored retirement plans such as 401(k), pension or profit sharing plans. Plans using the (1) transaction costs, including sales charges (loads) on Sentinel Destinations platform will be subject to additional fees purchase payments; redemption fees; and exchange fees; and for the services provided. Contact your financial advisor or (2) ongoing costs, including management fees; distribution and Sentinel Administrative Services, Inc. for more information service (12b-1) fees; and other Fund expenses. The example for regarding Sentinel Destinations. each share class is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in Hypothetical Example for Comparison Purposes other mutual funds. The second line of each share class in the table beginning on the next page provides information about hypothetical account Each example is based on an investment of $1,000 invested at values and hypothetical expenses based on the actual expense the beginning of the period and held for the entire period from ratio of the share class and an assumed rate of return of 5% 12/01/08 through 05/31/09. per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or Actual Expenses expenses you paid for the period. You may use this information The first line of each share class in the table beginning on the to compare the ongoing costs of investing in a specific Sentinel next page provides information about actual account values and Fund share class to other funds. To do so, compare this 5% actual expenses. You may use the information in this line, hypothetical example with the 5% hypothetical examples that together with the amount you invested, to estimate the appear in the shareholder reports of the other funds. As with expenses that you paid over the period. Simply divide your actual account values and expenses, the hypothetical account account value by $1,000 (for example, an $8,600 account value values and expenses shown in the table do not reflect any of divided by $1,000 8.6), then multiply the result by the number the recurring fees outlined above. If your account is subject to in the first line under the heading entitled Expenses Paid from such fees, then the hypothetical account values at the end of 12/01/08 through 05/31/09 to estimate the expenses you paid on the period shown and the hypothetical expenses paid for the your account during this period. period should be increased before comparing these amounts to Certain Account Fees and Minimum Account Size the corresponding amounts for other funds. Certain participant accounts are subject to the following Please note that the expenses shown in the table are meant to recurring annual fees that are not included in the expenses highlight your ongoing costs only and do not reflect any shown in the table. If your account was subject to these fees, transactional costs, such as sales charges (loads) or then the actual account values at the end of the period would redemption fees. Therefore, the second line of the table is be lower and the actual expenses for the period would be useful in comparing ongoing costs only, and will not help you higher. Due to the expense of maintaining accounts with small determine the relative total costs of owning different funds. In balances, we reserve the right to charge an annual addition, if these transactional costs were included, your costs maintenance fee of up to $25 to any account that has a current would have been higher. value less than $1,000 and that has been open for at least 24 months. This fee will be deducted automatically from each participant account in June of each year unless it is prepaid. Miscellaneous Recurring Fees Retirement Custodial Accounts Annual Custodial Fee per Social Security Number $15.00 Closeout Fee per Account $15.00 Transfer of Assets per Transaction $25.00 Service Fees Express Mail Deliveries $15.00 Federal Funds Wire $20.00 Bounced check-writing checks $25.00 Bounced check received for deposit $25.00 89 Expenses (Unaudited) Actual and hypothetical expenses for each Sentinel Fund share class are provided in this table. More detailed expense data is contained in the financial statements and related notes. Total Beginning Ending Annualized Expenses Paid Total Return Return Account Value Account Value Expense from 12/01/08 Sentinel Fund Fund Class Description Percentage 12/01/08 05/31/09 Ratio through 05/31/09* Balanced A Shares Actual 6.68 $1,000.00 $1,066.77 1.21 $6.23 Hypothetical+ 1.89 1,000.00 1,018.90 1.21 6.09 B Shares Actual 6.10 1,000.00 1,061.00 2.40 12.33 Hypothetical+ 1.30 1,000.00 1,012.96 2.40 12.04 C Shares Actual 6.15 1,000.00 1,061.47 2.38 12.23 Hypothetical+ 1.31 1,000.00 1,013.06 2.38 11.94 D Shares Actual 6.01 1,000.00 1,060.05 2.50 12.84 Hypothetical+ 1.25 1,000.00 1,012.47 2.50 12.54 I Shares Actual 6.48 1,000.00 1,064.77 1.81 5.51 Hypothetical+ 1.96 1,000.00 1,019.60 1.81 5.39 Capital Growth A Shares Actual 10.27 1,000.00 1,102.69 1.46 7.65 Hypothetical+ 1.76 1,000.00 1,017.65 1.46 7.34 C Shares Actual 9.33 1,000.00 1,093.34 3.17 16.54 Hypothetical+ 0.91 1,000.00 1,009.12 3.17 15.88 I Shares Actual 10.06 1,000.00 1,100.58 1.74 9.11 Hypothetical+ 1.63 1,000.00 1,016.26 1.74 8.75 Common Stock A Shares Actual 7.69 1,000.00 1,076.95 1.24 6.42 Hypothetical+ 1.88 1,000.00 1,018.75 1.24 6.24 B Shares Actual 6.95 1,000.00 1,069.49 2.71 13.98 Hypothetical+ 1.14 1,000.00 1,011.42 2.71 13.59 C Shares Actual 7.16 1,000.00 1,071.65 2.39 12.34 Hypothetical+ 1.30 1,000.00 1,013.01 2.39 11.99 I Shares Actual 7.95 1,000.00 1,079.46 0.79 4.10 Hypothetical+ 2.10 1,000.00 1,020.99 0.79 3.98 Conservative Allocation A Shares Actual 7.62 1,000.00 1,076.19 1.15 5.95 Hypothetical+ 1.92 1,000.00 1,019.20 1.15 5.79 B Shares Actual 7.16 1,000.00 1,071.56 2.13 11.00 Hypothetical+ 1.43 1,000.00 1,014.31 2.13 10.70 C Shares Actual 7.15 1,000.00 1,071.48 2.24 11.57 Hypothetical+ 1.38 1,000.00 1,013.76 2.24 11.25 Georgia Municipal Bond A Shares Actual 6.25 1,000.00 1,062.46 1.28 6.58 Hypothetical+ 1.85 1,000.00 1,018.55 1.28 6.44 I Shares Actual 6.55 1,000.00 1,065.46 0.68 3.50 Hypothetical+ 2.15 1,000.00 1,021.54 0.68 3.43 Government Money Market^ A Shares Actual 0.02 1,000.00 1,000.21 0.42 2.09 Hypothetical+ 2.28 1,000.00 1,022.84 0.42 2.12 B Shares Actual 0.01 1,000.00 1,000.14 0.42 2.09 Hypothetical+ 2.28 1,000.00 1,022.84 0.42 2.12 Government Securities A Shares Actual 5.25 1,000.00 1,052.49 0.93 4.76 Hypothetical+ 2.03 1,000.00 1,020.29 0.93 4.68 C Shares Actual 4.77 1,000.00 1,047.65 1.88 9.60 Hypothetical+ 1.56 1,000.00 1,015.56 1.88 9.45 I Shares Actual 5.41 1,000.00 1,054.14 0.60 3.07 Hypothetical+ 2.19 1,000.00 1,021.94 0.60 3.02 Growth Leaders A Shares Actual 9.74 1,000.00 1,097.39 1.54 8.05 Hypothetical+ 1.72 1,000.00 1,017.25 1.54 7.75 C Shares Actual 8.85 1,000.00 1,088.53 3.24 16.87 Hypothetical+ 0.88 1,000.00 1,008.78 3.24 16.23 I Shares Actual 9.65 1,000.00 1,096.46 1.82 9.51 Hypothetical+ 1.59 1,000.00 1,015.86 1.82 9.15 * Expenses are equal to the annualized expense ratio for the share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (182)/365 (or 366). + Hypothetical assumes a 5.00% annual return less expenses for the period. ^ Name change. Formerly the U.S. Treasury Money Market Fund prior to February 3, 2009. 90 Expenses (Continued) Total Beginning Ending Annualized Expenses Paid Total Return Return Account Value Account Value Expense from 12/01/08 Sentinel Fund Fund Class Description Percentage 12/01/08 05/31/09 Ratio through 05/31/09* International Equity A Shares Actual 17.84 $1,000.00 $1,178.44 1.65 $8.96 Hypothetical+ 1.67 1,000.00 1,016.70 1.65 8.30 B Shares Actual 16.68 1,000.00 1,166.82 3.60 19.45 Hypothetical+ 0.70 1,000.00 1,006.98 3.60 18.01 C Shares Actual 16.71 1,000.00 1,167.10 3.43 18.53 Hypothetical+ 0.78 1,000.00 1,007.83 3.43 17.17 I Shares Actual 17.96 1,000.00 1,179.60 1.52 8.26 Hypothetical+ 1.74 1,000.00 1,017.35 1.52 7.64 Mid Cap Growth A Shares Actual 10.69 1,000.00 1,106.94 1.72 9.04 Hypothetical+ 1.64 1,000.00 1,016.36 1.72 8.65 B Shares Actual 9.66 1,000.00 1,096.60 3.67 19.18 Hypothetical+ 0.66 1,000.00 1,006.63 3.67 18.36 C Shares Actual 9.52 1,000.00 1,095.19 3.68 19.22 Hypothetical+ 0.66 1,000.00 1,006.58 3.68 18.41 I Shares Actual 10.73 1,000.00 1,107.28 1.53 8.04 Hypothetical+ 1.73 1,000.00 1,017.30 1.53 7.70 Mid Cap Value A Shares Actual 13.22 1,000.00 1,132.18 1.81 9.62 Hypothetical+ 1.59 1,000.00 1,015.91 1.81 9.10 C Shares Actual 12.83 1,000.00 1,128.33 2.43 12.89 Hypothetical+ 1.28 1,000.00 1,012.81 2.43 12.19 I Shares Actual 13.64 1,000.00 1,136.43 0.92 4.90 Hypothetical+ 2.03 1,000.00 1,020.34 0.92 4.63 Short Maturity Government A Shares Actual 3.56 1,000.00 1,035.57 0.95 4.82 Hypothetical+ 2.02 1,000.00 1,020.19 0.95 4.78 S Shares Actual 3.35 1,000.00 1,033.53 1.46 7.40 Hypothetical+ 1.76 1,000.00 1,017.65 1.46 7.34 Small Company A Shares Actual 7.37 1,000.00 1,073.68 1.33 6.88 Hypothetical+ 1.83 1,000.00 1,018.30 1.33 6.69 B Shares Actual 6.82 1,000.00 1,068.24 2.42 12.48 Hypothetical+ 1.29 1,000.00 1,012.86 2.42 12.14 C Shares Actual 6.90 1,000.00 1,068.97 2.19 11.30 Hypothetical+ 1.40 1,000.00 1,014.01 2.19 11.00 I Shares Actual 7.53 1,000.00 1,075.31 0.80 4.14 Hypothetical+ 2.09 1,000.00 1,020.94 0.80 4.03 Small/Mid Cap A Shares Actual 7.94 1,000.00 1,079.37 1.93 10.01 Hypothetical+ 1.53 1,000.00 1,015.31 1.93 9.70 C Shares Actual 7.87 1,000.00 1,078.67 2.14 11.09 Hypothetical+ 1.43 1,000.00 1,014.26 2.14 10.75 I Shares Actual 7.77 1,000.00 1,077.68 2.28 11.81 Hypothetical+ 1.36 1,000.00 1,013.56 2.28 11.45 Sustainable Core Opportunities A Shares Actual 8.45 1,000.00 1,084.54 1.52 7.90 Hypothetical+ 1.74 1,000.00 1,017.35 1.52 7.64 C Shares Actual 5.04 1,000.00 1,050.35 7.59 38.80 Hypothetical+ -1.29 1,000.00 987.09 7.59 37.60 I Shares Actual 8.70 1,000.00 1,087.02 0.87 4.53 Hypothetical+ 2.06 1,000.00 1,020.59 0.87 4.38 Sustainable Growth Opportunities^^ A Shares Actual 15.25 1,000.00 1,152.51 1.67 8.96 Hypothetical+ 1.66 1,000.00 1,016.60 1.67 8.40 C Shares Actual 11.69 1,000.00 1,116.85 7.81 41.22 Hypothetical+ -1.40 1,000.00 985.99 7.81 38.67 I Shares Actual 13.81 1,000.00 1,138.11 3.87 20.63 Hypothetical+ 0.56 1,000.00 1,005.63 3.87 19.35 ^^ Name change. Formerly the Sentinel Sustainable Emerging Companies Fund prior to December 18, 2008. 91 Information and Services for Shareholders Portfolio Proxy Voting Guidelines and Voting To invest automatically Record Sentinel offers a number of ways to invest automatically. To Sentinel Funds portfolio proxy voting guidelines, and transfer money periodically from your checking or savings information on how the Funds voted proxies relating to account into any Sentinel Fund: portfolio securities during the most recent 12-month period ended June 30th, are available without charge on-line at www.  Decide how much you would like to transfer. You may open sentinelinvestments.com and at www.sec.gov, or by calling an Automatic Investment Plan account with as little as $50 1-800-282-FUND (3863). as long as you reach a minimum balance of $1,000 within two years. (Sentinel Conservative Allocation Fund Automatic Investment Plan minimums: $100. Special requirements Availability of Quarterly Schedule of Investments apply to Class S shares of Sentinel Short Maturity Each Fund files its complete schedule of portfolio holdings with Government Fund. See the Prospectus.) the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q. The Funds Forms  Decide the frequency of your investment. N-Q are available on the SECs website at www.sec.gov and may be reviewed and copied at the SECs Public Reference  Shares will be purchased on or about the 5th of the month Room in Washington, D.C. (Call 1-800-SEC-0330 for more unless otherwise specified. You will receive a confirmation information.) of your automated transactions quarterly by mail.  You can also choose to have the amount of your Automatic How to contact Sentinel Investment Plan investments increase by any percentage By telephone or dollar amount you specify. Increases can occur annually, Getting in touch with Sentinel Administrative Services, Inc. semiannually, quarterly or monthly. Changes to the Plan (Sentinel) is as easy as making a telephone call, or going on may be made over the phone. the internet. There is no charge for these services. You can contact Sentinel 24 hours a day by calling 1-800-282- FUND (3863). During normal Eastern Time business hours you To dollar cost average may choose to speak with an Investor services representative, When you transfer the same dollar amount through the or access OnCall 24, Sentinels account interaction service. Automatic Investment Plan on a regular basis, you dollar cost average. This means you buy more shares when prices are The OnCall 24 menu provides quick, easy voice response or low and fewer when prices are high. Assuming you continue telephone keypad access to a broad selection of Sentinels most the program over time, this can reduce your average cost important information and services any time of the day or night. per share. Dollar cost averaging does not guarantee a profit or protect against loss in a constantly declining market. If Over the internet the strategy is discontinued when the value of shares is less If you prefer, you may access Sentinel service and account than their cost, a loss may be incurred. Thats why you should information on the internet at www.sentinelinvestments.com. consider your ability to continue such a program through Youll find complete information about Sentinel products, periods of declining markets. To establish a dollar cost services, performance and prices. averaging plan: By mail  Complete the Electronic Funds Transfer section of the Please be sure to include your name, address, account number Application and select your frequency of investment. and all other pertinent information. Mail your inquiry to the Sentinel Funds at these addresses:  Allow at least one month for your first transfer to be made. Postal Deliveries: Express Deliveries: To invest by telephone The Telephone Investment Service enables you to move money Sentinel Funds Sentinel Funds directly from your bank account to a Sentinel fund of your P.O. Box 1499 One National Life Drive choice, automatically and at no charge. To have access to the Montpelier, VT 05601-1499 Montpelier, VT 05604 Telephone Investment Service: How to invest  Complete the Telephone Investment Service section of the To open a new account Application. Complete the application in the Prospectus which also contains  You may use the Telephone Investment Service to transfer additional information about the Funds. any amount from $50 to $50,000. Just call Sentinel. To add shares To invest on the internet You may add shares to the same fund you own by sending a To invest with Sentinel over the internet, simply access your check payable to the Sentinel Funds directly to Sentinel. account on our website at www.sentinelinvestments.com and follow the easy instructions youll find there. 92 Information and Services for Shareholders (Continued) The Government Direct Deposit Privilege To make Systematic Exchanges The Government Direct Deposit Privilege enables you to You may ask to have shares liquidated in one Sentinel Fund and purchase Fund shares automatically via direct deposit of your purchased in one or more other Sentinel Funds automatically federal salary, Social Security or certain veterans, military every month. There is no charge for this service, and accounts or other payments from the federal government. You may need not be identically registered. choose to deposit any amount from these payments (minimum of $50.00). To enroll you must complete and return a Direct Deposit Sign-Up Form to Sentinel for each type of payment How to make changes to be deposited. Contact Sentinel or the appropriate federal Registration agency for forms. Note that death or legal incapacity will Call Sentinel for instructions. terminate participation, and that should you wish to terminate participation youll need to provide written notification to the Address appropriate federal agency. Call Sentinel  or complete the address change section on the back of your account statement and return in the post paid Payroll Savings Plan return envelope. You may also change your address over the The Payroll Savings Plan enables you to purchase Fund shares internet at www.sentinelinvestments.com. automatically on a regular basis (minimum of $50.00 per transaction). Depending upon your employers direct deposit The Reinstatement Privilege program, you may have part or all of your paycheck invested If you redeem shares, or receive a dividend or capital gain in your existing Sentinel account electronically through the distribution in cash and later want to reinvest that same Automated Clearing House system each pay period. To begin amount, you may do so within 90 days at no sales charge. youll need to file an authorization form, available from Sentinel, with your employers payroll department. Note that you may change amounts or cancel the Plan only by written notification How to redeem shares to your employer. By telephone Call Sentinel before the close of business on any day the New How to exchange shares among Sentinel Funds York Stock Exchange is open to redeem shares at that days To make a telephone exchange closing net asset value. Call Sentinel before the close of business on any day the To redeem on the internet New York Stock Exchange is open, to receive the net asset To redeem shares over the internet, simply access your account value (share price with no sales charge) at the close of that on our website at www.sentinelinvestments.com and follow business day. the easy instructions youll find there. Note that all transaction  There is no charge for telephone exchanges. The minimum requests made in good order after the close of business on any transaction is $1,000 unless exchanging to a Fund you day the New York Stock Exchange is open will reflect prices at already own. the close of the next business day.  No sales charge applies, except when new shares are By Systematic Withdrawal Plan exchanged from the Government Money Market Fund to A Systematic Withdrawal Plan (SWP) allows you to specify another Sentinel Fund. an amount or a percentage to be mailed to you regularly or deposited directly to your bank account. Accounts must have a  New assets must remain in an account for a minimum of minimum balance of $5,000 to qualify (except in Government 15 to 60 days before they can be exchanged to another fund. Money Market Fund). Refer to the Prospectus for short term trading restrictions.  Note that to provide this income, the fund sells shares. If  Accounts must be identically registered. the amount of the Systematic Withdrawal Plan exceeds the funds growth rate, withdrawals may deplete principal. To exchange on the internet Redemptions may reduce or even eventually exhaust your To exchange shares over the internet, simply access your account. account on our website at www.sentinelinvestments.com and follow the easy instructions youll find there. Note that all  For retirement accounts for which Sentinel is agent for the transaction requests made after the close of business on any custodian, Systematic Withdrawal Plans based on a life day the New York Stock Exchange is open will reflect prices at expectancy or fixed percentage are available. the close of the next business day. To make a mail exchange Other services, features and information Explain the exchange you would like to make in writing and Class I Shares mail it to Sentinel. The exchange will take place on the day your Class I Shares are only available to eligible investors. In request is received in good order. addition, not all of the account and investment options described here are available for Class I Shares. Refer to the Class I Shares prospectus or call Sentinel for more information about Class I Shares. 93 Information and Services for Shareholders (Continued) Automatic reinvestment Get electronic delivery of Fund documents with Dividends and/or capital gains may be automatically reinvested e-Delivery at net asset value (share price with no sales charge) in Choosing e-Delivery will enable you to receive fund documents additional shares of the same fund or in the same class of electronically via email  and help reduce the paper usage, another Sentinel Fund. printing and postage costs which contribute to overall Fund expenses. You will also receive your Sentinel Fund documents Distributions earlier than you would by mail. You will be notified by email You may receive distributions in cash (check), or have them when the items youve selected for e-Delivery are available. To deposited directly to your bank account. enroll, log onto www.sentinelinvestments.com, go to Sign up for eDelivery on the right-hand side of the page and follow the Retirement accounts prompts. Or, call Sentinel at 1-800-282-3863. Most Sentinel funds may be used as investment vehicles for your tax-deferred retirement plan. For an application and custodial agreement, call your financial advisor or Sentinel. Transacting through an intermediary Sentinel as agent provides for the following types of accounts If you transact through an intermediary, you must follow the invested in the Sentinel Funds: intermediarys procedures for transacting in the Funds. The intermediary may have different procedures, account options  Individual Retirement Accounts (IRAs) and/or transactional fees from those described here.  SIMPLE IRAs Would you like to send a confidential comment to  Roth IRAs the Sentinel Funds Chief Compliance Officer? Go to www.sentinelinvestments.com, choose the Contact  Roth Conversion IRAs Us tab near the top of the page, then click on the phrase Confidential Comment located above the contact information  Coverdell ESA box and follow the prompts.  SEP IRAs Confirmations Every time a transaction takes place in your account, you will receive a confirmation of activity. Automated transactions are confirmed quarterly. Portfolio Statements The Portfolio Statement consolidates all accounts with the same Tax Identification Number (TIN) and ZIP code. Other shareholder accounts may be added upon request.  You will receive your Portfolio Statement quarterly  You will receive a statement in January which summarizes all account activity for the prior year. Average cost basis statements Average cost basis statements are available for certain types of accounts. Call Sentinel for information. Calculating the value of your account Your Portfolio Statement shows the value of your account. You may also find your account balance by multiplying your funds net asset value (NAV) by the number of shares you own. Your Funds NAV will be found under the Mutual Fund heading in the Financial section of most major daily newspapers. If you prefer, you can also call Sentinel for your account balance information. 94 Directors There are nine Directors of Sentinel Group Funds, Inc. Their names and other information about the seven independent Directors of Sentinel Group Funds, Inc. are set forth below. Information concerning the two affiliated Directors is set forth under Officers on the next page. The Statement of Additional Information has additional information about the Funds Directors and is available, without charge, upon request by calling (800) 282-3863. Position and Length Principal Occupation(s) Name, Address, Age of Time Served* During Past Five Years Public Directorships Deborah G. Miller Director, since Enterprise Catalyst Group (a management consulting firm) Libby Glass  Director, since 2003; National Life Drive 1995; Governance,  Chief Executive Officer, since 2003; Ascendent Systems Wittenberg University  Director, Montpelier, VT 05604 Contracts & (a voice and messaging systems company)  Chief since 1998 Nominating Executive Officer, from 2005 to 2007; iCEO LLC Committee Chair, (an employment agency )  Chief Executive Officer, since March 2009 from 2000 to 2003 John Raisian, Ph.D. Director, since 1996 Hoover Institution at Stanford University  Economist, None Hoover Institution since 1986 Stanford University Serra and Galvez Streets Stanford, CA 94305-6010 Nancy L. Rose Director, since 2003 Massachusetts Institute of Technology  Professor of CRA International, Inc. (a consulting National Life Drive Economics, since 1985; National Bureau of Economic firm)  Director, since 2004 Montpelier, VT 05604 Research  Director of Industrial Organization Research Program, since 1990 Richard H. Showalter Director, since Dartmouth-Hitchcock Alliance  Senior Vice President None National Life Drive 2003; Lead and Chief Financial Officer, since 1985; Mary Hitchcock Montpelier, VT 05604 Independent Memorial Hospital -Senior Vice President and Treasurer Director since 2005 from 1985 to 2007; Dartmouth-Hitchcock Clinic  Senior Vice President and Treasurer from 1999 to 2007; Dartmouth- Hitchcock Medical Center  Treasurer, since 1995 Susan M. Sterne Director, since 1990; Economic Analysis Associates, Inc.  President, since 1979 None 5 Glen Court Audit, Compliance Greenwich, CT 06830 & Pricing Committee Chair, since 2007 Angela E. Vallot Director, since Vallot Consulting  President, since 2004; Colgate- Mary-Mount Manhattan College  370 Riverside Drive 1996; Governance, Palmolive Company (a consumer products company) Trustee, since 2004 Apt. 15E Contracts &  Vice President, from 2001 to 2003; Texaco, Inc. New York, NY 10025 Nominating (an integrated energy company)  Director of Diversity, Committee Chair, from 1997 to 2001 from 2004 to March 2009 Patanjali Varadarajan Director, since Forbes  Editor, since 2008; New York University  None National Life Drive December 3, 2008 Professor, since 2007; Hoover Institution  Research Fellow, Montpelier, VT 05604 since 2007; The Wall Street Journal  Editor, from 2000 to 2007 * Each Director serves until his or her successor is duly elected and qualified, or until his or her death, resignation, or removal. The Board has a policy that at the March meeting of the Board after a Director attains the age of 72, such Director shall resign. The Directors are responsible for the oversight of the 16 Funds currently comprising Sentinel Group Funds, Inc. 95 Officers The names of and other information relating to the two Directors who are officers and interested persons of the Funds as defined in the 1940 Act and to the other officers of the Funds is set forth below. Position and Length Name, Address, Age of Time Served* Principal Occupation(s) During Past Five Years Public Directorships Thomas H. MacLeay Chair and Director, National Life Holding Company (a mutual insurance None National Life Drive since 2003; Chief company) and National Life  Chairman of the Board, since Montpelier, VT 05604 Executive Officer, 2002; President and Chief Executive Officer, from 2002 to from 2003 to 2005 December 31, 2008; President and Chief Operating Officer, from 1996 to 2001; Sentinel Variable Products Trust  Chairman, from 2004 to 2008; Chief Executive Officer, from 2004 to 2005 ; NLV Financial Corporation- Chairman, since 2002; President and Chief Executive Officer, from 2002 to 2008 Christian W. Thwaites President, Chief Advisor  President & Chief Executive Officer, since 2005; None National Life Drive Executive Officer National Life  Executive Vice President, since 2005; Montpelier, VT 05604 and Director, since Sentinel Variable Products Trust  President and Chief 2005 Executive Officer, since 2005; Sentinel Financial Services Company (SFSC)  Chief Executive Officer, since 2005; President, from 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer, since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer, from 2005 to 2006; Skandia Global Funds  Chief Executive Officer, from 1996 to 2004 John Birch Chief Financial Advisor  Chief Operating Officer, since 2005; SASI  Chief N/A National Life Drive Officer, since 2008 Operating Officer, since 2006; SASC  Chief Operating Montpelier, VT 05604 Officer, from 2005 to 2006; State Street Bank, Luxembourg  Head of Transfer Agency, from 2004 to 2005; American Skandia Investment Services, Inc.  Chief Operating Officer, from 1997 to 2003 Thomas P. Malone Vice President and SASI Vice President, since 2006; Sentinel Variable N/A National Life Drive Treasurer, since Products Trust  Vice President and Treasurer, since Montpelier, VT 05604 1997 2000; SASC  Vice President, from 1998 to 2006 John K. Landy Vice President, SASI  Senior Vice President, since 2006; Sentinel Variable N/A National Life Drive since 2002 Products Trust  Vice President, since 2004; SASC  Senior Montpelier, VT 05604 Vice President, from 2004 to 2006; Vice President, from 1997 to 2004 Scott G. Wheeler Assistant Vice SASI  Vice President, since 2007; Assistant Vice President, N/A National Life Drive President from 2006 to 2007; Sentinel Variable Products Trust  Montpelier, VT 05604 and Assistant Assistant Vice President and Assistant Treasurer, since Treasurer, 2004; SASC  Assistant Vice President, from 1998 to 2006 since 1998 Lisa F. Muller Secretary, since National Life  Counsel, since 2008; Sentinel Variable N/A National Life Drive 2008 Products Trust  Secretary, since 2008; State of Vermont, Montpelier, VT 05604 Department of Banking and Insurance  Assistant General Counsel, from 2006 to 2008; Davis, Polk and Wardwell  Associate, from 2005 to 2006 and from 1999 to 2002; U.S. District Court N.D. Illinois  Clerk, from 2002 to 2004 D. Russell Morgan Chief Compliance Advisor; National Variable Annuity Account II; National N/A National Life Drive Officer, since 2004; Variable Life Insurance Account  Chief Compliance Montpelier, VT 05604 Secretary, from Officer, since 2004; Sentinel Variable Products Trust  Chief 1988 to 2005 Compliance Officer, since 2004; Secretary, from 2000 to 2005; National Life  Assistant General Counsel, from 2001 to 2005; Senior Counsel, from 2000 to 2001; Equity Services, Inc.  Counsel, from 1986 to 2005; Advisor, SFSC, SASC  Counsel, from 1993 to 2005 * Each Officer is elected by, and serves at the pleasure of, the Board of the Funds. 96 Investment Adviser Custodian and Dividend Paying Agent Sentinel Asset Management, Inc. State Street Bank & Trust Company - Kansas City Principal Underwriter Transfer Agent, Shareholder Servicing Agent Sentinel Financial Services Company and Administrator Sentinel Administrative Services, Inc. Counsel Sidley Austin LLP Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP The financial information included herein is taken from the records of the Funds without examination by an independent registered public accounting firm, who did not express an opinion thereon. 97 This page intentionally left blank 98 ITEM 2. CODE OF ETHICS Not applicable to this semi-annual report. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT Not applicable to this semi-annual report. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not applicable to this semi-annual report. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not applicable. ITEM 6. SCHEDULE OF INVESTMENTS The complete schedule of investments is included in Item 1 of this Form N-CSR. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED- END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. ITEM 11. CONTROLS AND PROCEDURES The Registrant's principal executive officer and principal financial officer have evaluated the Registrant's disclosure controls and procedures within 90 days of the filing of this report and have concluded that they are effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. There were no changes in the Registrant's internal controls over financial reporting that occurred during the Registrant's most recently completed second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 12. EXHIBITS (a)(1) Not applicable. (a)(2) Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2 under the Investment Company Act of 1940 are attached hereto as an exhibit. (a)(3) Not applicable. (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are furnished herewith as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sentinel Group Funds, Inc. By: /s/ Christian W. Thwaites Christian W. Thwaites, President & Chief Executive Officer Date: August 5 , 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christian W. Thwaites Christian W. Thwaites, President & Chief Executive Officer By: /s/ John Birch John Birch, Chief Financial Officer Date: August 5
